Exhibit 10.2

EXECUTION VERSION

 

 

 

$4,350,000,000

CREDIT AGREEMENT

among

ZIMMER HOLDINGS, INC.,

ZIMMER K.K.,

ZIMMER INVESTMENT LUXEMBOURG SARL,

THE BORROWING SUBSIDIARIES,

THE LENDERS NAMED HEREIN,

JPMORGAN CHASE BANK, N.A., as General Administrative Agent,

JPMORGAN CHASE BANK, N.A., TOKYO BRANCH, as Japanese Administrative Agent,

and

J.P. MORGAN EUROPE LIMITED, as European Administrative Agent,

Dated as of May 29, 2014

 

 

 

Credit Suisse Securities (USA) LLC and

J.P. Morgan Securities LLC,

as Joint Lead Arrangers and Joint Bookrunners,

Citigroup Global Markets Inc.,

Merrill Lynch, Pierce, Fenner & Smith Incorporated,

BNP Paribas,

HSBC Bank USA, N.A.,

RBC Capital Markets1 and

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

as Joint Lead Arrangers and Co-Documentation Agents,

Credit Suisse Securities (USA) LLC,

as Syndication Agent,

and

Goldman Sachs Bank USA,

Mizuho Bank, Ltd.,

Sumitomo Mitsui Banking Corporation,

RBS Securities Inc.,

U.S. Bank National Association, and

Wells Fargo Securities, LLC,

as Co-Arrangers

 

 

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    Definitions    SECTION 1.01.   Defined Terms      2    SECTION
1.02.   Classification of Loans and Borrowings      30    SECTION 1.03.   Terms
Generally      30    SECTION 1.04.   Accounting Terms, GAAP      31    ARTICLE
II    Amount and Terms of the Commitments    SECTION 2.01.   Commitments      31
   SECTION 2.02.   Loans and Borrowings      32    SECTION 2.03.   Requests for
Borrowings      33    SECTION 2.04.   Borrowing Subsidiaries      34    SECTION
2.05.   Extension of Maturity Date      35    ARTICLE III    Competitive Bid
Loans    SECTION 3.01.   Competitive Bid Procedure      36    ARTICLE IV   
Letters of Credit    SECTION 4.01.   Letters of Credit      38    ARTICLE V   
Swingline Loans    SECTION 5.01.   Swingline Loans      43   

 

i



--------------------------------------------------------------------------------

ARTICLE VI    General Provisions Applicable to Loans    SECTION 6.01.   Funding
of Borrowings      44    SECTION 6.02.   Interest Elections      45    SECTION
6.03.   Termination and Reduction of Commitments      46    SECTION 6.04.  
Repayment of Loans; Evidence of Debt      47    SECTION 6.05.   Increase in
Commitments      48    SECTION 6.06.   Prepayment of Loans      49    SECTION
6.07.   Fees      50    SECTION 6.08.   Interest      52    SECTION 6.09.  
Alternate Rate of Interest      53    SECTION 6.10.   Increased Costs      54   
SECTION 6.11.   Break Funding Payments      55    SECTION 6.12.   Taxes      56
   SECTION 6.13.   Payments Generally; Pro Rata Treatment; Sharing of Setoffs   
  59    SECTION 6.14.   Mitigation Obligations; Replacement of Lenders      61
   SECTION 6.15.   Defaulting Lenders      62    SECTION 6.16.   Amortization of
Term Loans      63    ARTICLE VII    Representations and Warranties    SECTION
7.01.   Organization; Powers      64    SECTION 7.02.   Authorization      64   
SECTION 7.03.   Enforceability      65    SECTION 7.04.   Governmental Approvals
     65    SECTION 7.05.   Financial Statements; No Material Adverse Effect     
65    SECTION 7.06.   Litigation, Compliance with Laws      65    SECTION 7.07.
  Federal Reserve Regulations      66    SECTION 7.08.   Taxes      66   
SECTION 7.09.   Employee Benefit Plans      66    SECTION 7.10.   Environmental
and Safety Matters      66    SECTION 7.11.   Properties      67    SECTION
7.12.   Investment Company Status      67    SECTION 7.13.   Boryokudan      67
   SECTION 7.14.   Solvency      68    SECTION 7.15.   Foreign Corrupt Practices
Act      68    SECTION 7.16.   OFAC      68    SECTION 7.17.   USA PATRIOT Act
     68   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII    Conditions    SECTION 8.01.   Effective Date      68    SECTION
8.02.   Conditions to Term Loan Funding Date      70    SECTION 8.03.  
Conditions to All Other Extensions of Credit      71    SECTION 8.04.   Initial
Borrowing by Each Borrowing Subsidiary      72    SECTION 8.05.   Actions prior
to the Term Loan Funding Date      72    ARTICLE IX    Affirmative Covenants   
SECTION 9.01.   Existence      73    SECTION 9.02.   Business and Properties   
  73    SECTION 9.03.   Financial Statements, Reports, Etc      73    SECTION
9.04.   Insurance      74    SECTION 9.05.   Obligations and Taxes      74   
SECTION 9.06.   Litigation and Other Notices      75    SECTION 9.07.   Books
and Records      75    SECTION 9.08.   Use of Proceeds      75    ARTICLE X   
Negative Covenants    SECTION 10.01.   Consolidations, Mergers, and Sales of
Assets      75    SECTION 10.02.   Liens      76    SECTION 10.03.   Limitation
on Sale and Leaseback Transactions      78    SECTION 10.04.   Financial
Condition Covenant      78    SECTION 10.05.   Indebtedness      78    SECTION
10.06.   Transactions with Affiliates      78    SECTION 10.07.   Restricted
Payments      78    SECTION 10.08.   Investments      79    SECTION 10.09.  
Boryokudan      79   

 

iii



--------------------------------------------------------------------------------

ARTICLE XI    Events of Default    ARTICLE XII    The Administrative Agents   
ARTICLE XIII    Miscellaneous    SECTION 13.01.   Notices      85    SECTION
13.02.   Survival of Agreement      87    SECTION 13.03.   Binding Effect     
88    SECTION 13.04.   Successors and Assigns      88    SECTION 13.05.  
Expenses, Indemnity      91    SECTION 13.06.   Applicable Law      92   
SECTION 13.07.   Waivers, Amendment      92    SECTION 13.08.   Entire Agreement
     94    SECTION 13.09.   Severability      94    SECTION 13.10.  
Counterparts      94    SECTION 13.11.   Headings      94    SECTION 13.12.  
Right of Setoff      94    SECTION 13.13.   Jurisdiction: Consent to Service of
Process      94    SECTION 13.14.   WAIVER OF JURY TRIAL      95    SECTION
13.15.   Conversion of Currencies      95    SECTION 13.16.   Guaranty      96
   SECTION 13.17.   CAM Exchange      98    SECTION 13.18.   Letters of Credit
     99    SECTION 13.19.   Confidentiality      99    SECTION 13.20.   USA
PATRIOT Act Notice      100    SECTION 13.21.   No Fiduciary Relationship     
100    SCHEDULES:      Schedule 2.01   Commitments    Schedule 4.01   Existing
Letters of Credit    Schedule 10.02   Existing Liens    Schedule 10.06  
Transactions with Affiliates   

 

iv



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A-1   Form of Competitive Bid Request    Exhibit A-2   Form of Notice of
Competitive Bid Request    Exhibit A-3   Form of Competitive Bid    Exhibit A-4
  Form of Competitive Bid Accept/Reject Letter    Exhibit A-5   Form of
Borrowing Request    Exhibit B   Form of Assignment and Acceptance    Exhibit C
  Form of Opinion of White & Case LLP    Exhibit D   Form of Administrative
Questionnaire    Exhibit E   Form of Borrowing Subsidiary Agreement    Exhibit F
  Form of Borrowing Subsidiary Termination    Exhibit G   Form of Revolving
Maturity Date Extension Request    Exhibit H   Form of Solvency Certificate   

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT (the “Agreement”) dated as of May 29, 2014, among ZIMMER
HOLDINGS, INC., a Delaware corporation (the “Company”), ZIMMER K.K., a company
organized under the laws of Japan (the “Japanese Borrower”), ZIMMER INVESTMENT
LUXEMBOURG SARL, a company organized under the laws of Luxembourg, inclusive of
its Winterthur Branch (the “Luxembourg Borrower”), the BORROWING SUBSIDIARIES
(as defined herein), the LENDERS (as defined herein), JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders (in such capacity, the “General
Administrative Agent”), JPMORGAN CHASE BANK, N.A., TOKYO BRANCH, as
administrative agent for the Japanese Lenders (in such capacity, the “Japanese
Administrative Agent”), and J.P. MORGAN EUROPE LIMITED, as administrative agent
for the European Lenders (in such capacity, the “European Administrative
Agent”).

Pursuant to the Merger Agreement (such term and each other capitalized term used
but not defined herein having the meaning assigned to it in Article I), the
Company will acquire (the “Acquisition”) all the Capital Stock of Biomet. In
connection with the Acquisition, and to provide a portion of the financing
therefor, the Company has entered into this Agreement and the 364-Day Credit
Agreement.

The Borrowers have requested that the Lenders, on the terms and subject to the
conditions herein set forth, (i) extend credit to the Borrowers in the form of
(a) Revolving Loans at any time and from time to time prior to the Revolving
Maturity Date in an aggregate principal amount not in excess of $1,350,000,000
at any time outstanding and (b) Term Loans on the Term Loan Funding Date in an
aggregate principal amount not in excess of $3,000,000,000 and (ii) provide a
procedure pursuant to which the Borrowers may invite the Lenders to bid on an
uncommitted basis on short-term borrowings by the Borrowers. The Borrowers have
requested the Issuing Lender to issue Letters of Credit in an aggregate face
amount at any time outstanding not in excess of $50,000,000 to support payment
obligations incurred for general corporate purposes of the Company and the
Subsidiaries.

The proceeds of the Term Loans made on the Term Loan Funding Date are to be used
solely by the Company (i) to pay a portion of the cash consideration in
accordance with the Merger Agreement, (ii) to refinance Debt of the Company and
Biomet and their respective subsidiaries (the “Refinancing”) and (iii) to pay
fees and expenses related to the Transactions and the Acquisition. The proceeds
of the Revolving Loans made to the Borrowers shall be used for general corporate
purposes. The Lenders are willing to extend such credit on the terms and subject
to the conditions herein set forth.

 

1



--------------------------------------------------------------------------------

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“364-Day Credit Agreement” shall mean the 364-Day Credit Agreement dated as of
the date of this Agreement, among the Company, the lenders party from time to
time thereto and Credit Suisse AG, as administrative agent.

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” shall have the meaning assigned to such term in the introductory
statement of this Agreement.

“Adjusted Eurocurrency Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period (or, solely for purposes of clause (c) of the
defined term “Alternate Base Rate”, for purposes of determining the Alternate
Base Rate as of any date), an interest rate per annum equal to (a) the
applicable Eurocurrency Rate for such currency in effect for such Interest
Period divided by (b) one minus the Eurocurrency Reserve Requirements.

“Administrative Agents” shall mean the collective reference to the General
Administrative Agent, the Japanese Administrative Agent and the European
Administrative Agent; each, individually, an “Administrative Agent”.

“Administrative Fees” shall have the meaning assigned to such term in
Section 6.07(b).

“Administrative Questionnaire” shall mean an administrative questionnaire
delivered by a Lender pursuant to Section 13.04 in the form of Exhibit D.

“Advance Agent” shall mean JPMCB, as competitive advance facility agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly, Controls or is Controlled by or is under
common Control with the Person specified.

“Alternate Base Rate” shall mean for any day, a rate per annum equal to the
greatest of (a) the rate of interest per annum publicly announced from time to
time by the General Administrative Agent as its base rate in effect on such day
at its principal office in New York City (each change in such base rate shall be
effective from and including the date such change is publicly announced),
(b) 1/2 of one percent above the Federal Funds Effective Rate in effect on such
day and (c) one percent above the Adjusted Eurocurrency Rate in effect on

 

2



--------------------------------------------------------------------------------

such day (or, if such day is not a Business Day, the immediately preceding
Business Day) for a Eurocurrency Borrowing denominated in Dollars with a
one-month Interest Period commencing two Business Days after such day. If for
any reason the General Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate specified in clause (b) or the
Adjusted Eurocurrency Rate specified in clause (c) of the first sentence of this
definition, for any reason, including, without limitation, the inability or
failure of the General Administrative Agent to obtain sufficient quotations in
accordance with the terms hereof, the Alternate Base Rate shall be determined
without regard to clause (b) or (c), as the case may be, of the first sentence
of this definition until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate shall be effective on the
effective date of any change in such rate.

“Alternate Currency” shall mean (i) each Committed Currency and (ii) Japanese
Yen.

“Applicable Administrative Agent” shall mean, (a) with respect to a Loan or
Borrowing denominated in Dollars, and with respect to any payment hereunder that
does not relate to a particular Loan or Borrowing, the General Administrative
Agent, (b) with respect to a Borrowing denominated in Japanese Yen, the Japanese
Administrative Agent, (c) with respect to a Borrowing denominated in a Committed
Currency, the European Administrative Agent and (d) with respect to a
Competitive Borrowing, the Advance Agent.

“Applicable Margin” shall mean, for each Loan, the applicable rate per annum
determined pursuant to the Pricing Grid.

“Applicable Percentage” shall mean, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitments. If the Revolving Commitments have terminated or expired,
“Applicable Percentage” shall mean, with respect to any Revolving Lender, the
percentage of the aggregate outstanding principal amount of the Revolving Credit
Exposures and Competitive Loans represented by the aggregate outstanding
principal amount of such Lender’s Revolving Credit Exposures and Competitive
Loans.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (i) a Lender, (ii) an Affiliate of a Lender or
(iii) an entity or an Affiliate of an entity that administers or manages a
Lender.

“Arrangers” shall mean the Joint Lead Arrangers and the Co-Arrangers.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Company or any of its
Domestic Subsidiaries to any person other than the Company or any of its
Subsidiaries of (i) a majority of the Voting Stock of any of the Subsidiaries,
(ii) substantially all of the assets of any division or line of business of the
Company or any of its Subsidiaries or (iii) any other assets (whether tangible
or intangible) of the

 

3



--------------------------------------------------------------------------------

Company or any of its Domestic Subsidiaries (other than (a) inventory, cash and
Cash Equivalents, and excess, damaged, obsolete or worn out assets, (b) other
assets sold in the ordinary course of business and (c) any such other assets to
the extent that the aggregate value of such assets sold in any single
transaction or related series of transactions is equal to $250,000,000 or less).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee in the form of Exhibit B, or such other
form as shall be approved by the General Administrative Agent.

“Bankruptcy Event” shall mean, with respect to any Person, that such Person has
become, other than via an Undisclosed Administration, the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the General
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority so long as such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Basis Point” shall mean 1/100th of 1%.

“Biomet” shall mean LVB Acquisition, Inc., a Delaware corporation, which owns
all of the issued and outstanding Capital Stock of Biomet, Inc., an Indiana
corporation.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean either the board of directors of the Company or
any duly authorized committee thereof or any committee of officers of the
Company acting pursuant to authority granted by the board of directors of the
Company or any committee of such board.

“Borrowers” shall mean the Company, the Luxembourg Borrower, the Japanese
Borrower and any Borrowing Subsidiary.

“Borrower Obligations” shall mean the due and punctual payment of (i) the
principal of and interest on any Loans made by the Lenders to the Borrowers
pursuant to this Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and
(ii) all other monetary obligations, including fees, reimbursements, costs,
expenses and indemnities (including the obligations described in Section 2.04)
of the Borrowers to the Lenders under this Agreement and the other Loan
Documents.

 

4



--------------------------------------------------------------------------------

“Borrowing” shall mean (a) Loans of the same Class, Type and Currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Competitive Loan or
group of Competitive Loans of the same Type made on the same date and as to
which a single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” shall mean a request by any Borrower for a Borrowing in
accordance with Section 2.03.

“Borrowing Subsidiary” shall mean any Wholly Owned Subsidiary of the Company
designated as a Borrowing Subsidiary by the Company pursuant to Section 2.04.

“Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary Agreement
substantially in the form of Exhibit E.

“Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary Termination
substantially in the form of Exhibit F.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, (a) when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market, or in the city which is the principal financial center of the country of
issuance of the applicable Alternate Currency (other than Euro) and (b) when
used in connection with a Loan denominated in Euro, the term “Business Day”
shall also exclude any day that is not a Target Day; provided, further, that,
when used in connection with a Loan made to the Japanese Borrower, the term
“Business Day” shall also exclude any day on which banks are not open for
business in Tokyo.

“CAM” shall mean the mechanism for the allocation and exchange of interests in
Loans and other extensions of credit under the several Classes and collections
thereunder established under Section 13.17.

“CAM Exchange” shall mean the exchange of the Lender’s interests provided for in
Section 13.17.

“CAM Exchange Date” shall mean any date on which either (a) an Event of Default
under paragraph (g) or (h) of Article XI has occurred with respect to a Borrower
or (b) the Revolving Commitments shall have been terminated prior to the
Revolving Maturity Date and/or the Loans shall have been declared immediately
due and payable, in either case pursuant to Article XI.

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent
(determined on the basis of Exchanges Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Lender (whether or not at the time
due and payable) immediately prior to the CAM Exchange Date and (b) the
denominator shall be the aggregate Dollar Equivalent (as so determined) of the
Designated Obligations owed to all the Lenders (whether or not at the time due
and payable) immediately prior to the CAM Exchange Date.

 

5



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person, shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
Notwithstanding the foregoing, all leases of any Person (including leases
entered into after the Effective Date) that are or would be treated as operating
leases in accordance with GAAP as in effect on December 31, 2013, shall continue
to be accounted for as operating leases (and none of the obligations of the
lessee thereunder shall constitute Capital Lease Obligations) for purposes of
this Agreement regardless of any change in GAAP after such date that would
otherwise require any of the obligations of the lessee thereunder to be treated
as Capital Lease Obligations.

“Capital Stock” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“Cash Equivalents” shall mean (a) marketable direct obligations issued by, or
unconditionally guaranteed or insured by, the United States Government or issued
by any agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits, bankers’
acceptances or overnight bank deposits having maturities of six months or less
from the date of acquisition issued by any Lender or by any commercial bank
organized under the laws of the United States or any state thereof whose
short-term commercial paper rating at the time of acquisition is at least B or
the equivalent thereof by Fitch IBCA, A-3 or the equivalent thereof by S&P, or
P-3 or the equivalent thereof by Moody’s; (c) commercial paper of an issuer
rated at least A-2 or the equivalent thereof at the time of acquisition by S&P
or at least P-2 or the equivalent thereof at the time of acquisition by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities or marketable direct
obligations with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition; or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying

 

6



--------------------------------------------------------------------------------

the requirements of clauses (a) through (f) of this definition; provided,
however, that, in case of any investment by a Foreign Subsidiary, “Cash
Equivalents” shall also include: (i) certificates of deposit, time deposits,
Eurodollar time deposits, bankers’ acceptances or overnight bank deposits having
maturities of six months or less from the date of acquisition issued by any
commercial bank located in the same jurisdiction as such Foreign Subsidiary
whose short-term commercial paper rating at the time of acquisition would meet
or exceed those ratings applicable to a Lender set forth in clause (b) hereof,
(ii) direct obligations of the sovereign nation (or any agency thereof) in which
such Foreign Subsidiary is organized or is conducting business or in obligations
fully and unconditionally guaranteed by such sovereign nation (or any agency
thereof), in each case maturing within one year from the date of acquisition,
(iii) investments of the type and maturity described in clauses (c) through
(f) above of obligors located in the same jurisdiction as such Foreign
Subsidiary, which Investments or obligors (or the parent of any such obligor)
have ratings described in clauses (c) through (f) or equivalent ratings from
comparable foreign rating agencies and (iv) shares of money market mutual or
similar funds which invest exclusively in assets otherwise satisfying the
requirements of this proviso.

“Change in Control” shall be deemed to have occurred if (a) any Person or group
of Persons (other than (i) the Company, (ii) any Subsidiary or (iii) any
employee or director benefit plan or stock plan of the Company or a Subsidiary
or any trustee or fiduciary with respect to any such plan when acting in that
capacity or any trust related to any such plan) shall have acquired beneficial
ownership of shares representing more than 35% of the combined voting power
represented by the outstanding Voting Shares of the Company (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended,
and the applicable rules and regulations thereunder) or (b) during any period of
12 consecutive months, commencing before and ending after, or commencing after
the Effective Date, individuals who on the first day of such period were
directors of the Company (together with any replacement or additional directors
who were nominated or elected by a majority of directors then in office) cease
to constitute a majority of the Board of Directors of the Company.

“Change in Law” shall mean (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Effective Date, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the Effective Date or
(c) compliance by any Lender (or, for purposes of Section 6.10, by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case pursuant to Basel III, in each case shall be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Incremental Term
Loans, U.S. Revolving Loans, Multicurrency Revolving Loans, Japanese Revolving
Loans, Swingline Loans

 

7



--------------------------------------------------------------------------------

or Competitive Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Term Loan Commitment, an Incremental Term Loan
Commitment, a U.S. Revolving Commitment, a Multicurrency Commitment or a
Japanese Commitment.

“Co-Arrangers” shall mean Goldman Sachs Bank USA, Mizuho Bank, Ltd., Sumitomo
Mitsui Banking Corporation, RBS Securities Inc., U.S. Bank National Association
and Wells Fargo Securities, LLC.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commitments” shall mean the collective reference to the Term Loan Commitments,
the Incremental Term Loan Commitments (if any), the U.S. Revolving Commitments,
the Multicurrency Commitments and the Japanese Commitments. The initial
aggregate amount of the Commitments is $4,350,000,000.

“Committed Currency” shall mean (a) Euro, Sterling and Swiss Francs and (b) any
other Eligible Currency that shall be designated by the Company in a notice
delivered to the General Administrative Agent and approved by the General
Administrative Agent and all the Multicurrency Lenders as a Committed Currency.

“Company” shall have the meaning set forth in the preamble.

“Company Stock” shall mean the common stock, $0.01 par value per share, of the
Company, and the associated preferred stock purchase rights.

“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Article III.

“Competitive Bid Accept/Reject Letter” shall mean a notification made by the
Company pursuant to Section 3.01(d) in the form of Exhibit A-4.

“Competitive Bid Rate” shall mean, as to any Competitive Bid, the Competitive
Loan Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.

“Competitive Bid Request” shall mean a request made pursuant to Article III in
the form of Exhibit A-1.

“Competitive Borrowing” shall mean a Borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted under the bidding procedure described
in Article III.

“Competitive Loan” shall mean a Loan made pursuant to Article III. Each
Competitive Loan shall be a Eurocurrency Competitive Loan or a Fixed Rate Loan.

“Competitive Loan Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount of the outstanding Competitive Loans of such
Lender.

 

8



--------------------------------------------------------------------------------

“Competitive Loan Margin” shall mean, with respect to any Competitive Loan
bearing interest at a rate based on the Eurocurrency Rate, the marginal rate of
interest, if any, to be added to or subtracted from the Eurocurrency Rate in
order to determine the interest rate applicable to such Loan, as specified by
the Lender making such Loan in its related Competitive Bid.

“Conduit Lender” shall mean any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument
subject to the consent of the Company (such consent not to be unreasonably
withheld); provided, that the designation by any Lender of a Conduit Lender
shall not relieve the designating Lender of any of its obligations to fund a
Loan under this Agreement if, for any reason, its Conduit Lender fails to fund
any such Loan, and the designating Lender (and not the Conduit Lender) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 6.10, 6.11, 6.12, or 13.05 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lender” shall have the meaning assigned to such term in
Section 2.05.

“Consolidated Cost Savings” shall mean, for any period, those synergies and
cost-savings of the Company and its Subsidiaries related to operational changes,
restructuring, reorganizations, operating expense reductions, operating
improvements and similar restructuring initiatives relating to the Acquisition,
in each case, that are reasonably anticipated by the Company in good faith to be
realized within 36 months following the Term Loan Funding Date (in each case
calculated on a pro forma basis as if such synergies and cost-savings had been
realized on the first day of the period, and net of the amount of actual
benefits realized during such period from such actions to the extent already
included in Consolidated Net Income for such period); provided that, to the
extent that such synergies or cost savings are no longer reasonably expected by
the Company to be realized within 36 months following the Term Loan Funding
Date, then such synergies or cost savings shall not be included in the
definition of “Consolidated Cost Savings”.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, without duplication and, other than in the case of clause
(i) below, to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of: (a) income tax expense,
(b) interest expense (including imputed interest on Capital Lease Obligations),
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Debt
(including the Loans), and commissions, discounts and other fees and charges
with respect to letters of credit, bankers’ acceptance financing and receivables
financings, (c) depreciation and amortization expense

 

9



--------------------------------------------------------------------------------

(plus, to the extent GAAP then includes amounts as such expense, amounts of such
expenses (calculated under the current GAAP) for any prior portion of such
period if not otherwise so included), (d) amortization of intangibles (including
goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business),
(f) any non-cash expenses relating to stock option exercises (if applicable
accounting rules so require), (g) any other non-cash charges, (h) Consolidated
Transaction Costs, (i) Consolidated Cost Savings, (j) (x) any charges, costs,
expenses, accruals or reserves incurred pursuant to any management equity plan,
profits interest or stock option plan, any equity-based compensation or
equity-based incentive plan, or any other management or employee benefit plan,
agreement or pension plan and (y) any charges, costs, expenses, accruals or
reserves in connection with the rollover, acceleration or payout of Capital
Stock of the Company held by management of the Company or any of its
Subsidiaries and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of: (a) interest income,
(b) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (c) any other non-cash income, all as
determined on a consolidated basis. For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”) pursuant to any determination of the Consolidated Leverage Ratio,
(x) if at any time during such Reference Period the Company or any Subsidiary
shall have made any Material Disposition, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (y) if during such Reference Period the Company or any Subsidiary shall have
made a Material Acquisition, Consolidated EBITDA for such Reference Period shall
be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” shall mean any acquisition of property or
series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(b) involves the payment of consideration by the Company and its Subsidiaries in
excess of $250,000,000; and “Material Disposition” shall mean any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Company or any of its Subsidiaries in excess of $250,000,000.

“Consolidated Leverage Ratio” shall mean, as at the last day of any period, the
ratio of: (a) the sum of (i) Consolidated Total Debt plus, to the extent not
included in the definition of Consolidated Total Debt, (ii) the aggregate amount
of financing, to the extent in excess of $300,000,000, provided by third parties
in connection with Permitted Receivables Securitizations on such day to
(b) Consolidated EBITDA for such period.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded, without duplication: (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary of the Company or is merged into or
consolidated with the Company or any of its Subsidiaries, (b) the

 

10



--------------------------------------------------------------------------------

income (or deficit) of any Person (other than a Subsidiary of the Company) in
which the Company or any of its Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Company or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Company to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation.

“Consolidated Net Tangible Assets” shall mean, with respect to the Company, the
total amount of its assets (less applicable reserves and other properly
deductible items) after deducting (i) all current liabilities (excluding the
amount of those which are by their terms extendable or renewable at the option
of the obligor to a date more than 12 months after the date as of which the
amount is being determined) and (ii) all goodwill, tradenames, trademarks,
patents, unamortized debt discount and expense and other like intangible assets,
all as set forth on the most recent balance sheet of the Company and its
consolidated subsidiaries and determined on a consolidated basis in accordance
with GAAP.

“Consolidated Total Debt” shall mean, at any date, the aggregate principal
amount of all third-party Debt for borrowed money (including purchase money
Debt), unreimbursed drawings under letters of credit, Capital Lease Obligations
and third-party Debt obligations evidenced by notes or similar instruments, in
each case of the Company and its Subsidiaries outstanding as of such date that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP (except as otherwise provided in the definition of
Capital Lease Obligations), minus up to $200,000,000 of cash and Cash
Equivalents (except to the extent, prior to the Term Loan Funding Date,
representing the proceeds of Takeout Debt) held in the United States by the
Company and its Domestic Wholly Owned Subsidiaries; provided that such cash and
Cash Equivalents are free of any Liens. Notwithstanding the foregoing, prior to
the Term Loan Funding Date, Consolidated Total Debt shall not include any
Takeout Debt.

“Consolidated Transaction Costs” shall mean, for any period, the sum of (without
duplication) all fees, costs and expenses incurred by the Company and its
Subsidiaries, whether before, on or within 36 months after the Term Loan Funding
Date, in connection with the Transactions or the Acquisition during such period.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” shall mean each Administrative Agent, each Issuing Lender, the
Swingline Lender and each other Lender.

“Currency” shall mean Dollars or any Alternate Currency.

 

11



--------------------------------------------------------------------------------

“Debt” of any Person, shall mean, without duplication, (i) all obligations of
such Person represented by notes, bonds, debentures or similar evidences of
indebtedness; (ii) all indebtedness of such Person for borrowed money or for the
deferred purchase price of property or services other than, in the case of any
such deferred purchase price, on normal trade terms, (iii) all rental
obligations of such Person as lessee under leases that are Capital Lease
Obligations, (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (v) all obligations, contingent or otherwise, of such
Person as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, (vi) the liquidation
value of all preferred capital stock of such Person which is redeemable at the
option of the holder thereof or which may become (by scheduled or mandatory
redemption) due within one year of the Latest Maturity Date, (vii) all
Guarantees of such Person in respect of obligations of the kind referred to in
clauses (i) through (vi) above, (viii) all obligations of the kind referred to
in clauses (i) through (vii) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by the
applicable Person, whether or not such Person has assumed or become liable for
the payment of such obligation and (ix) for the purposes of paragraph (f) of
Article XI only, all obligations in respect of Hedge Agreements. The Debt of any
Person shall include Debt of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefore as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
expressly provide that such Person is not liable therefor.

“Declining Lender” shall have the meaning assigned to such term in Section 2.05.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the General Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) has not been satisfied, (b) has
notified the Company or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default)
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after a written
request by the General Administrative Agent or the Issuing Lender, made in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund

 

12



--------------------------------------------------------------------------------

prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt by the General Administrative Agent or
such Issuing Lender of such certification in form and substance reasonably
satisfactory to it, or (d) has become the subject of a Bankruptcy Event.

“Designated Obligations” shall mean all obligations of the Borrowers with
respect to (a) principal of and interest on the Loans of each Class (other than
Competitive Loans), (b) unreimbursed LC Disbursements and interest thereon and
(c) all facility fees and participation fees under Section 6.07 with respect
thereto.

“Dollar Equivalent” shall mean, with respect to an amount denominated in any
Alternate Currency, the equivalent in Dollars of such amount determined at the
Exchange Rate determined by the General Administrative Agent on the date of
determination of such equivalent. In making any determination of the Dollar
Equivalent for purposes of calculating the amount of Loans to be borrowed from
the respective Lenders on any date, the Applicable Administrative Agent shall
use the relevant Exchange Rate in effect on the date on which the relevant
Borrower delivers a borrowing notice for such Loans pursuant to the provisions
of this Agreement.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean a Subsidiary that is incorporated or organized
under the laws of the United States or any state or political subdivision
thereof.

“Domestic Wholly Owned Subsidiary” shall mean a Wholly Owned Subsidiary that is
a Domestic Subsidiary.

“Effective Date” shall mean May 29, 2014.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person, other than, in each case, a
natural person, a Defaulting Lender or the Company or any Subsidiary.

“Eligible Currency” shall mean at any time any currency (other than Dollars,
Euro, Sterling, Swiss Francs or Japanese Yen) that is freely tradeable and
exchangeable into Dollars in the London market and for which an Exchange Rate
can be determined.

“Environmental and Safety Laws” shall mean any and all applicable current and
future treaties, laws (including without limitation common law), regulations,
enforceable requirements, binding determinations, orders, decrees, judgments,
injunctions, permits, approvals, authorizations, licenses, permissions, or
binding agreements issued, promulgated or entered by any Governmental Authority,
relating to the environment, to employee health or safety as it pertains to the
use or handling of, or exposure to, any Hazardous Substance, to preservation or
reclamation of natural resources or to the management, release or threatened
release of any Hazardous Substance, including, without limitation, the Hazardous
Materials Transportation Act, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984, the Federal Water Pollution Control

 

13



--------------------------------------------------------------------------------

Act, as amended by the Clean Water Act of 1977, the Clean Air Act of 1970, as
amended, the Toxic Substances Control Act of 1976, the Occupational Safety and
Health Act of 1970, as amended, the Emergency Planning and Community
Right-to-Know Act of 1986, the Safe Drinking Water Act of 1974, as amended, any
similar or implementing state law, all amendments of any of them, and any
regulations promulgated under any of them.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 or
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Termination Event” shall mean (i) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder (other than a
“Reportable Event” not subject to the provision for 30-day notice to the PBGC
under such regulations), or (ii) the withdrawal of the Company or any of its
ERISA Affiliates from a “single employer” Plan during a plan year in which it
was a “substantial employer”, both of such terms as defined in
Section 4001(a) of ERISA, or (iii) the incurrence of liability under Title IV of
ERISA with respect to the termination of a Plan, or (iv) the institution of
proceedings to terminate a Plan by the PBGC, or (v) the receipt by the Company
or any ERISA Affiliate of any notice (whether or not written) from the PBGC of
any event or condition which the PBGC asserts is reasonably likely to constitute
grounds under Section 4042 of ERISA to terminate, or to appoint a trustee to
administer, any Plan or (vi) the partial or complete withdrawal of the Company
or any ERISA Affiliate of the Company from, or the Insolvency or Reorganization
of, a Multiemployer Plan.

“Euro” and “€” shall mean the single currency of the participating member states
of the European Union as constituted by the Treaty of Rome of March 25, 1957 (as
amended by the Single European Act 1986, the Maastricht Treaty which was signed
at Maastricht on February 7, 1992 and came into force on November 1, 1993), the
Amsterdam Treaty (which was signed at Amsterdam on October 2, 1997 and came into
force on May 1, 1999) and the Nice Treaty (which was signed on February 26,
2001), each as amended from time to time and as referred to in legislative
measures of the European Union for the introduction of, changeover to or
operating of the Euro in one or more member states.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to a Eurocurrency Rate.

“Eurocurrency Rate” shall mean (a) with respect to any Eurocurrency Borrowing
(other than Borrowings denominated in Euro or Japanese Yen) for any Interest
Period, the rate determined by the Applicable Administrative Agent by reference
to the London interbank offered rate as administered by the ICB Benchmark
Administration (or any other Person that takes over the administration of such
rate) (the “LIBOR Screen Rate”) for deposits in the currency of such Borrowing
(as reflected on the applicable Reuters screen page) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such

 

14



--------------------------------------------------------------------------------

Interest Period, as the rate for deposits in Dollars or the applicable Alternate
Currency with a maturity comparable to such Interest Period, (b) with respect to
any Eurocurrency Borrowing denominated in Euro for any Interest Period, the rate
determined by the Applicable Administrative Agent by reference to the percentage
rate per annum determined by the Banking Federation of the European Union for
deposits in Euro (known as the “EURIBOR Rate”) (as reflected on the applicable
Reuters screen page) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for deposits in
Euro with a maturity comparable to such Interest Period, and (c) with respect to
any Eurocurrency Borrowing denominated in Japanese Yen for any Interest Period,
the rate appearing on the TIBM Page under the caption “Average 10 Banks” of
Reuters (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by General Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Japanese Yen in
the Tokyo interbank market) (the “TIBOR Screen Rate”) at approximately
11:00 a.m., Tokyo time, two Business Days prior to the commencement of such
Interest Period, as the rate for deposits in Japanese Yen with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “Eurocurrency Rate” with respect to such
Eurocurrency Borrowing for such Interest Period (the “Impacted Interest Period”)
shall be the Interpolated Rate; provided, that, if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided further that if at the time that the Applicable
Administrative Agent shall seek to determine the relevant Screen Rate for any
Interest Period for a Eurocurrency Borrowing the applicable Screen Rate shall
not be available for such Interest Period and/or for the applicable Currency
with respect to such Eurocurrency Borrowing for any reason and the Applicable
Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the “Eurocurrency Rate” with respect to such Eurocurrency
Borrowing for the Impacted Interest Period shall be the rate per annum (rounded
upwards, if necessary, to the next Basis Point) equal to the arithmetic average
of the rates at which deposits in Dollars or the applicable Alternate Currency
approximately equal in principal amount to such Borrowing and for a maturity
comparable to such Interest Period are offered (x) with respect to any
Eurocurrency Borrowing (other than Borrowings denominated in Japanese Yen), to
the principal London offices of the Reference Lenders (or, if either Reference
Lender does not at the time maintain a London office, the principal London
office of any Affiliate of such Reference Lender) in immediately available funds
in the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period and (y) with
respect to any Eurocurrency Borrowing denominated in Japanese Yen, to the
principal Tokyo offices of the Reference Lenders (or, if either Reference Lender
does not at the time maintain a Tokyo office, the principal Tokyo office of any
Affiliate of such Reference Lender) in immediately available funds in the Tokyo
interbank market at approximately 11:00 a.m., Tokyo time, two Business Days
prior to the commencement of such Interest Period.

“Eurocurrency Reserve Requirements” shall mean, with respect to the Eurocurrency
Loans of any Lender for any day, that percentage (expressed as a decimal) that
is in effect on such day, as prescribed by any Governmental Authority for
determining the reserve, liquid asset or similar requirement with respect to
such Eurocurrency Loans for such Lender that is subject to the rules and
regulations of such Governmental Authority.

 

15



--------------------------------------------------------------------------------

“European Administrative Agent” shall mean J.P. Morgan Europe Limited, together
with its affiliates (it being understood that any notices required to be
delivered to the European Administrative Agent under this Agreement need not be
delivered to such affiliates), as administrative agent for the Multicurrency
Lenders under this Agreement and the other Loan Documents, and any successor
thereto appointed pursuant to Article XII.

“European Borrower” shall mean the Luxembourg Borrower and, when used to
describe a Borrower who is permitted to borrow under the Multicurrency
Commitment, shall mean and include any Borrowing Subsidiary organized and
existing under the laws of a jurisdiction whose currency is a Committed
Currency.

“Event of Default” shall have the meaning assigned to such term in Article XI.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Rate” shall mean, with respect to any Alternate Currency on a
particular date, the rate at which such Alternate Currency may be exchanged into
Dollars, as set forth on such date on the applicable Reuters currency page with
respect to such Alternate Currency; provided that, the Company may make a one
time election with the approval of the General Administrative Agent (such
approval not to be unreasonably withheld) to use Bloomberg currency pages to
determine the Exchange Rate instead of the Reuters currency pages. In the event
that such rate does not appear on the applicable Reuters currency page or
Bloomberg currency page, as the case may be, the Exchange Rate with respect to
such Alternate Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
General Administrative Agent and the Company or, in the absence of such
agreement, such Exchange Rate shall instead be the General Administrative
Agent’s spot rate of exchange in the London interbank or other market where its
foreign currency exchange operations in respect of such Alternate Currency are
then being conducted, at or about 10:00 a.m., Local Time, at such date for the
purchase of Dollars with such Alternate Currency, for delivery two Business Days
later; provided, however, that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the General Administrative Agent may
use any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, any withholding Taxes described in Section 6.12(k)(i) or
Section 6.12(k)(ii) imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment, (c) Taxes
attributable to such Recipient’s failure to comply with Sections 6.12(h),
6.12(i) or 6.12(j) and (d) any U.S. Federal withholding Taxes imposed under
FATCA.

 

16



--------------------------------------------------------------------------------

“Existing Credit Agreement” shall mean the Amended and Restated Credit Agreement
dated as of May 9, 2012, among the Company, the Japanese Borrower, the
Luxembourg Borrower, the Borrowing Subsidiaries party thereto, the lenders from
time to time party thereto and the Administrative Agents.

“Existing Letters of Credit” shall mean the outstanding letters of credit set
forth on Schedule 4.01.

“Existing Maturity Date” shall have the meaning assigned to such term in
Section 2.05.

“FATCA” shall mean Section 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as released on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so released for any day which is a Business Day, the arithmetic
average (rounded upwards, if necessary, to the next 1/100th of 1%), as
determined by the General Administrative Agent, of the quotations for the day of
such transactions received by the General Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, vice president of finance, controller or treasurer
of such corporation.

“Fixed Rate” shall mean, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” shall mean a Competitive Loan bearing interest at a Fixed
Rate.

“Foreign Borrowing Subsidiary” shall mean any Borrowing Subsidiary that is a
Foreign Subsidiary.

“Foreign Subsidiary” shall mean any Subsidiary that is not organized under the
laws of the United States or any state or political subdivision thereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

“General Administrative Agent” shall mean JPMCB, together with its affiliates
(it being understood that any notices required to be delivered under this
Agreement to the General Administrative Agent need not be delivered to such
affiliates), as general administrative agent for the Lenders under this
Agreement and the other Loan Documents, and any successor thereto appointed
pursuant to Article XII.

 

17



--------------------------------------------------------------------------------

“Governmental Authority” shall mean the government of any nation, including, but
not limited to, the United States of America, or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Group Member” means the Company or any Subsidiary.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Substances” shall mean any toxic, radioactive, mutagenic,
carcinogenic, noxious, caustic or otherwise hazardous substance, material or
waste, including petroleum, its derivatives, by-products and other hydrocarbons,
including, without limitation, polychlorinated biphenyls (“PCBs”), asbestos or
asbestos-containing material, and any substance, waste or material regulated or
that could reasonably be expected to result in liability under Environmental and
Safety Laws.

“Hedge Agreements” shall mean all interest rate swaps, caps or collar
agreements, foreign exchange transactions or other arrangements dealing with
interest rates or currency exchange rates or the exchange of nominal interest
obligations or foreign currencies, either generally or under specific
contingencies.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the General
Administrative Agent and the Company, among the Company, the other applicable
Borrowers (if any), the General Administrative Agent and each Incremental Term
Lender and/or existing or additional Revolving Lender party thereto.

“Incremental Facility Amount” shall mean, at any time the excess, if any, of
(a) $650,000,000 over (b) the aggregate increase in the Commitments established
prior to such time pursuant to Section 6.05.

 

18



--------------------------------------------------------------------------------

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 6.05, to make Incremental Term Loans to the
Company.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.

“Incremental Term Loans” shall mean term loans made by one or more Lenders to
the Company pursuant to an Incremental Assumption Agreement. Incremental Term
Loans may be made in the form of additional Term Loans or, to the extent
permitted by Section 6.05 and provided for in the relevant Incremental
Assumption Agreement, Other Term Loans.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Insolvency” shall mean with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Borrowing in accordance with Section 6.02.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Fixed Rate Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Fixed Rate
Borrowing with an Interest Period of more than 90 days’ duration (unless
otherwise specified in the applicable Competitive Bid Request), each day prior
to the last day of such Interest Period that occurs at intervals of 90 days’
duration after the first day of such Interest Period, and any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing.

“Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2 (except in the case of a
Borrowing in Japanese Yen), 3 or 6 (or, with the consent of all Lenders making
such Loan, 12) months thereafter (or such shorter interest period as may be
agreed to by all Lenders making such Loan), in each case as the applicable
Borrower may elect, and (b) as to any Fixed Rate Borrowing, the period (which
shall not be less than seven days or more than 360 days) commencing on the date
of such Borrowing and ending on the date specified in the applicable Competitive
Bid Request; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing only,
such

 

19



--------------------------------------------------------------------------------

next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period referred to in clause (a) (y) above that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the relevant Screen
Rates) determined by the Applicable Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the applicable
Screen Rate for the longest period (for which the applicable Screen Rate is
available for the applicable Currency) that is shorter than the Impacted
Interest Period and (b) the applicable Screen Rate for the shortest period (for
which such Screen Rate is available for the applicable Currency) that exceeds
the Impacted Interest Period, in each case, as of approximately 11:00 a.m.,
London time or Tokyo time (with respect to any Eurocurrency Borrowing
denominated in Japanese Yen), two Business Days prior to the commencement of
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the relevant Screen Rate is available, the
applicable Screen Rate for purposes of clause (a) above shall be deemed to be
the overnight screen rate where “overnight screen rate” means, in relation to
any currency, the overnight rate for such currency determined by the Applicable
Administrative Agent from such service as the Applicable Administrative Agent
may select.

“Investment Grade Standing” shall have the meaning assigned to such term in
Annex I.

“IRS” shall mean the U.S. Internal Revenue Service.

“Issuing Lender” shall mean JPMCB, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Article IV.
The Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. The term “Issuing Lender” shall also mean JPMCB
in its capacity as issuer of the Existing Letters of Credit listed on Schedule
4.01.

“Japanese Administrative Agent” shall mean JPMorgan Chase Bank, N.A., Tokyo
Branch, together with its affiliates (it being understood that any notices
required to be delivered to the Japanese Administrative Agent under this
Agreement need not be delivered to such affiliates), as administrative agent for
the Japanese Lenders under this Agreement and the other Loan Documents, and any
successor thereto appointed pursuant to Article XII.

“Japanese Borrower” shall have the meaning set forth in the preamble and, when
used to describe the Borrowers who are permitted to borrow under the Japanese
Commitment, also shall mean and include any Borrowing Subsidiary organized and
existing under the laws of Japan.

 

20



--------------------------------------------------------------------------------

“Japanese Commitment” shall mean, as to any Japanese Lender at any time, its
obligation to make Japanese Revolving Loans to the Japanese Borrower and the
U.S. Borrower in an aggregate Dollar Equivalent amount not to exceed at any one
time outstanding the amount set forth opposite such Japanese Lender’s name in
Part C of Schedule 2.01 under the heading “Japanese Commitment”, as such amount
may be reduced from time to time pursuant to Section 6.03 and the other
applicable provisions hereof, or increased from time to time pursuant to
Section 6.05. The initial aggregate amount of the Japanese Commitments is
$250,000,000.

“Japanese Lender” shall mean any Lender that has a Japanese Commitment or an
outstanding Japanese Revolving Loan.

“Japanese Revolving Credit Exposure” shall mean, as at any date of determination
with respect to any Japanese Lender, an amount equal to the Dollar Equivalent of
the Japanese Revolving Loans of such Lender on such date.

“Japanese Revolving Loan” shall have the meaning assigned to such term in
Section 2.01(c).

“Japanese Yen” and “¥” shall mean lawful money of Japan.

“JPMCB” shall mean JPMorgan Chase Bank, N.A.

“Joint Lead Arrangers” shall mean Credit Suisse Securities (USA) LLC, J.P.
Morgan Securities LLC, Citigroup Global Markets Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, BNP Paribas, HSBC Bank USA, N.A., Royal Bank of
Canada and The Bank of Tokyo-Mitsubishi UFJ, Ltd.

“Latest Maturity Date” shall mean the latest of the Term Loan Maturity Date, any
Incremental Term Loan Maturity Date and the Revolving Maturity Date.

“LC Disbursement” shall mean a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any U.S. Revolving Lender at
any time shall be its U.S. Revolving Commitment Percentage of the total LC
Exposure at such time.

“Left Lead Arranger” shall mean Credit Suisse Securities (USA) LLC.

“Lenders” shall mean (a) the financial institutions listed on Part A, Part B,
Part C and Part D of Schedule 2.01 (other than any such financial institution
that has ceased to be a party hereto, pursuant to an Assignment and Acceptance)
and (b) any financial institution that has become a party hereto pursuant to an
Assignment and Acceptance or an Incremental Assumption Agreement; provided, that
unless the context requires otherwise, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

 

21



--------------------------------------------------------------------------------

“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.

“Letter of Credit” shall mean any Letter of Credit issued (or deemed issued)
pursuant to Article IV, and shall include each Existing Letter of Credit.

“Lien” shall mean any mortgage, lien, pledge, encumbrance, charge or security
interest.

“Loan Documents” shall mean this Agreement, each Borrowing Subsidiary Agreement,
each Borrowing Subsidiary Termination, each Incremental Assumption Agreement and
each promissory note held by a Lender pursuant to Section 6.04(g).

“Loans” shall mean the loans made by the Lenders to the Borrowers pursuant to
this Agreement.

“Local Time” shall mean (a) with respect to a Loan made to, or Borrowing by, the
U.S. Borrower, New York City time, (b) with respect to a Loan made to, or
Borrowing by, the Japanese Borrower in any Alternate Currency, Tokyo time,
(c) with respect to a Loan made to, or Borrowing by, the Japanese Borrower in
Dollars, New York City time, and (d) with respect to a Loan made to, or
Borrowing by, the European Borrower, London time.

“Luxembourg Borrower” shall have the meaning set forth in the Preamble.

“Margin Regulations” shall mean Regulations T, U and X of the Board as from time
to time in effect, and all official rulings and interpretations thereunder or
thereof.

“Material Adverse Effect” shall mean a material adverse effect on the business,
operations, properties or financial condition of the Company and its
consolidated Subsidiaries, taken as a whole.

“Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
April 24, 2014, by and among the Company, Owl Merger Sub, Inc. and Biomet.

“Merger Agreement Representations” shall mean such of the representations made
by or on behalf of Biomet in the Merger Agreement that are material to the
interests of the Lenders, but only to the extent that the Company (or any of its
Affiliates) has the right to terminate its obligations under the Merger
Agreement or the right to elect not to consummate the Acquisition as a result of
a breach of such representations in the Merger Agreement.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Multicurrency Commitment” shall mean, as to any Multicurrency Lender at any
time, its obligation to make Multicurrency Revolving Loans to the European
Borrower and the U.S. Borrower in an aggregate Dollar Equivalent amount not to
exceed at any time outstanding

 

22



--------------------------------------------------------------------------------

the amount set forth opposite such Multicurrency Lender’s name in Part D of
Schedule 2.01 under the heading “Multicurrency Commitment”, as such amount may
be reduced from time to time pursuant to Section 6.03 and the other applicable
provisions hereof, or increased from time to time pursuant to Section 6.05. The
initial aggregate amount of the Multicurrency Commitments is $750,000,000.

“Multicurrency Lender” shall mean any Lender that has a Multicurrency Commitment
or an outstanding Multicurrency Revolving Loan.

“Multicurrency Revolving Credit Exposure” shall mean, as at any date of
determination with respect to any Multicurrency Lender, an amount equal to the
Dollar Equivalent of the Multicurrency Revolving Loans of such Lender on such
date.

“Multicurrency Revolving Loans” shall have the meaning given such term in
Section 2.01(d).

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the gross
cash proceeds (including cash proceeds subsequently received (as and when
received) in respect of noncash consideration initially received), net of
(i) selling expenses (including reasonable broker’s fees or commissions, legal
fees, transfer and similar taxes and the Company’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
asset sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Debt for borrowed money which is secured by the asset sold in
such Asset Sale and which is required to be repaid with such proceeds (other
than any such Debt assumed by the purchaser of such asset); provided, however,
that, if (x) the Company shall deliver a certificate of a Financial Officer to
the General Administrative Agent at or promptly following the time of receipt
thereof setting forth the Company’s intent to reinvest such proceeds in
productive assets or businesses within 365 days of receipt of such proceeds and
(y) no Event of Default shall have occurred and shall be continuing at the time
of the delivery of such certificate, such proceeds shall not constitute Net Cash
Proceeds except to the extent not so used at the end of such 365-day period (or,
if the Company commits to reinvest such proceeds within 365 days following
receipt thereof, within the later of (I) 365 days following receipt thereof and
(II) 180 days of the date of such commitment), at which time such proceeds shall
be deemed to be Net Cash Proceeds; and (b) with respect to any issuance or
incurrence of Debt, the cash proceeds thereof, net of all taxes and customary
fees, commissions, costs and other expenses incurred in connection therewith.

“Notice of Competitive Bid Request” shall mean a notification made pursuant to
Article III in the form of Exhibit A-2.

 

23



--------------------------------------------------------------------------------

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 6.14(b)).

“Other Term Loan” shall have the meaning assigned to such term in
Section 6.05(a).

“Outside Date” shall have the meaning set forth in Section 8.02.

“Participant” shall have the meaning set forth in Section 13.04(f).

“Participant Register” shall have the meaning set forth in Section 13.04(g).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Permitted Debt” shall mean (i) Debt of any Group Member to any other Group
Member, (ii) Guarantees by any Subsidiary of Debt of any Borrower (other than
the Company) and Guarantees by the Company of any Debt of any Subsidiary,
(iii) any Debt incurred pursuant to Sale and Leaseback Transactions permitted
under Section 10.03, (iv) Debt of any Subsidiary as an account party in respect
of trade letters of credit, to the extent that such letters of credit are not
drawn upon, (v) Debt assumed in connection with any Investment permitted under
Section 10.08, (vi) Debt secured by any Lien permitted pursuant to
Section 10.02 (b) or (q), (vii) Debt consisting of guarantees of loans made to
officers, directors or employees of any Subsidiary, (viii) unsecured trade
accounts payable and other unsecured current Debt incurred in the ordinary
course of business and not more than 120 days past due (but excluding any Debt
for borrowed money), (ix) any Permitted Receivables Securitization, (x) Debt
with respect to surety, appeal and performance bonds obtained by any Subsidiary
in the ordinary course of business, (xi) Debt owed in respect of any netting
services, overdrafts and related liabilities arising from treasury, depository
and cash management services or in connection with any automated clearing-house
transfers of funds and (xii) any replacement, renewal, refinancing or extension
of any Debt referenced above that does not exceed the aggregate principal amount
(plus associated fees and expenses) of the Debt being replaced, renewed,
refinanced or extended (except that accrued and unpaid interest not delinquent
in accordance with its terms may be part of any refinancing pursuant to this
clause) and that otherwise complies with this Agreement.

“Permitted Receivables Securitization” shall mean the incurrence of Debt in
respect of any receivables securitization of the Company or any Subsidiary.

 

24



--------------------------------------------------------------------------------

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any “employee pension benefit plan”, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), subject to the
provisions of Title IV or Section 302 of ERISA or Section 412 of the Code that
is maintained by the Company or any ERISA Affiliate for current or former
employees, or any beneficiary thereof, of the Company or any ERISA Affiliate.

“Prepayment Event” shall mean (i) any Asset Sale and (ii) any issuance or
incurrence of Debt by the Company or any of its Subsidiaries that is prohibited
hereunder.

“Pricing Grid” shall mean the Facility Fee, Ticking Fee and Applicable Margin
Pricing Grid set forth in Annex I.

“Ratings” shall have the meaning assigned to such term in Annex I.

“Recipient” shall mean any Administrative Agent, any Lender and any Issuing
Lender, or any combination thereof (as the context requires).

“Reference Lenders” shall mean JPMCB and Credit Suisse AG.

“Refinancing” shall have the meaning set forth in the preamble.

“Register” shall have the meaning set forth in Section 13.04(d).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
trustees, employees, agents, administrators, managers, representatives and
advisors of such Person and of such Person’s Affiliates.

“Reorganization” shall mean with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Exposures, outstanding Term Loans and unused Commitments representing a majority
of the sum of the Revolving Credit Exposures, outstanding Term Loans and unused
Commitments at such time; provided that, for purposes of declaring the Loans to
be due and payable pursuant to Article XI, and for all purposes after the loans
become due and payable pursuant to Article XI or the Commitments shall have
expired or terminated, the Competitive Loan Exposures of the Lenders shall be
included in their respective Revolving Credit Exposures in determining the
Required Lenders.

“Revolving Availability Period” shall mean the period from and including the
Effective Date to (but excluding) the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments in accordance with the
terms hereof.

 

25



--------------------------------------------------------------------------------

“Revolving Commitments” shall mean the collective reference to the U.S.
Revolving Commitments, the Multicurrency Commitments and the Japanese
Commitments. The initial aggregate amount of the Revolving Commitments is
$1,350,000,000.

“Revolving Credit Exposure” shall mean, as at any date of determination with
respect to any Lender, an amount in Dollars equal to the sum of (a) the U.S.
Revolving Credit Exposure of such Lender, (b) the Multicurrency Revolving Credit
Exposure of such Lender and (c) the Japanese Revolving Credit Exposure of such
Lender.

“Revolving Lender” shall mean a Lender with a Revolving Commitment or
outstanding Revolving Credit Exposure.

“Revolving Loans” shall mean the collective reference to the U.S. Revolving
Loans, the Multicurrency Revolving Loans and the Japanese Revolving Loans, each,
individually, a “Revolving Loan”.

“Revolving Maturity Date” shall mean May 29, 2019, as such date may be extended
pursuant to Section 2.05.

“Revolving Maturity Date Extension Request” shall mean a request by the Company,
substantially in the form of Exhibit G or such other form as shall be approved
by the General Administrative Agent, for the extension of the Revolving Maturity
Date pursuant to Section 2.05.

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
pursuant to which the Company or any Subsidiary leases any property that has
been or is to be sold or transferred by the Company or the Subsidiary to such
Person, other than (i) temporary leases for a term, including renewals at the
option of the lessee, of not more than three years, (ii) leases between the
Company and a Subsidiary or between Subsidiaries, (iii) leases of property
executed by the time of, or within 12 months after the latest of, the
acquisition, the completion of construction or improvement, or the commencement
of commercial operation, of such property and (iv) arrangements pursuant to any
provision of law with an effect similar to that under former Section 168(f)(8)
of the Internal Revenue Code of 1954.

“Screen Rate” shall mean, as the context may require, the LIBOR Screen Rate, the
EURIBOR Rate and/or the TIBOR Screen Rate (as each such term is defined in the
definition of the term “Eurocurrency Rate”).

“SEC” shall mean the Securities and Exchange Commission.

“S&P” shall mean Standard & Poor’s Ratings Services, or any successor rating
agency.

“Solvent” shall mean, with respect to any Person, that as of the date of
determination (i) the fair value of the assets of such Person at a fair
valuation will exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of such Person
will be greater than the amount that will be required to pay the probable
liabilities on its debts and other liabilities, subordinated, contingent or
otherwise, as

 

26



--------------------------------------------------------------------------------

such debts and other liabilities become absolute and matured; (iii) such Person
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) such Person will not have an unreasonably small capital with which to
conduct the businesses in which it is engaged as such businesses are now
conducted and proposed to be conducted following the determination date. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability

“Specified Representations” shall mean the representations and warranties set
forth in clause (a) and the second sentence of Sections 7.01 (solely as it
relates to the Company), clauses (a) and (b)(1)(B) of Section 7.02 (in each case
solely as they relate to the Company’s entering into and performing its
obligations under this Agreement), and Sections 7.03, 7.07, 7.12, 7.14(b), 7.15,
7.16 and 7.17.

“Sterling” or “£” shall mean the lawful money of the United Kingdom.

“subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(a) for purposes of Sections 10.03 and 10.06 only, any Person the majority of
the outstanding Voting Stock (or equivalent voting securities of any Person
which is not a corporation) of which is owned, directly or indirectly, by the
parent or one or more subsidiaries of the parent of such Person and (b) for all
other purposes under this Agreement, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.

“Subsidiary” shall mean a subsidiary of the Company.

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any U.S.
Lender at any time shall be its U.S. Revolving Commitment Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean JPMCB in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” shall mean a Loan made pursuant to Article V.

“Swiss Francs” or “CHF” shall mean the lawful money of Switzerland.

“Takeout Debt” shall mean, at any date of determination, the outstanding
aggregate principal amount of all Debt issued by the Company after the date
hereof, to the extent the same resulted in a dollar-for-dollar reduction in the
commitments in respect of the 364-Day Credit Agreement.

 

27



--------------------------------------------------------------------------------

“Target Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system is open for the settlement of
payments in Euro.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, additions to tax, penalties or liabilities with respect thereto.

“Term Loan Commitment” shall mean, as to any U.S. Lender, its obligation to make
a Term Loan to the Company on the Term Loan Funding Date, expressed as an amount
representing the maximum principal amount of the Term Loans to be made by such
Lender hereunder, as such Commitment may be (a) reduced from time to time
pursuant to Section 6.03 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 13.04. The initial
amount of such Lender’s Term Loan Commitment is set forth opposite such U.S.
Lender’s name in Part A of Schedule 2.01 under the heading “Term Loan
Commitment”. The initial aggregate amount of the Term Loan Commitments is
$3,000,000,000.

“Term Loan Funding Date” shall mean the date on which the conditions specified
in Section 8.02 shall have been satisfied or waived and the Term Loans hereunder
are funded.

“Term Loan Maturity Date” shall mean the date occurring five years after the
Term Loan Funding Date.

“Term Loans” shall have the meaning assigned to such term in Section 2.01(a).
Unless the context shall otherwise require, the term “Term Loans” shall include
any Incremental Term Loans.

“Transactions” shall mean the execution and delivery by the Borrowers of this
Agreement, the performance by the Borrowers of their obligations hereunder and
thereunder, the borrowings made or to be made hereunder and the use of the
proceeds thereof.

“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the
Eurocurrency Rate, the Alternate Base Rate and the Fixed Rate.

“Undisclosed Administration” shall mean, in relation to a Lender or a Lender
Parent, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“U.S. Borrower” shall mean the Company and any Borrowing Subsidiary that is a
Domestic Wholly Owned Subsidiary.

 

28



--------------------------------------------------------------------------------

“U.S. Commitments” shall mean the U.S. Revolving Commitments and the Term Loan
Commitments.

“U.S. Defaulting Lender” shall have the meaning assigned to such term in
Section 6.16(c).

“U.S. Lender” shall mean a Lender having a Term Loan Commitment or any
outstanding Term Loan, an Incremental Term Loan Commitment or any outstanding
Incremental Term Loan or a U.S. Revolving Commitment or outstanding U.S.
Revolving Credit Exposure.

“U.S. Loans” shall mean U.S. Revolving Loans and Term Loans.

“U.S. Revolving Commitment” shall mean, as to any U.S. Revolving Lender at any
time, its obligation to make U.S. Revolving Loans to, and/or participate in
Swingline Loans made to and Letters of Credit issued for the account of, any
U.S. Borrower in an aggregate amount not to exceed at any time outstanding the
Dollar amount set forth opposite such U.S. Lender’s name in Part B of
Schedule 2.01 under the heading “U.S. Revolving Commitment”, as such amount may
be reduced from time to time pursuant to Section 6.03 and the other applicable
provisions hereof, or increased from time to time pursuant to Section 6.05. The
initial aggregate amount of the U.S. Revolving Commitments is $350,000,000.

“U.S. Revolving Commitment Percentage” shall mean, as to any U.S. Revolving
Lender at any time, the percentage which such U.S. Revolving Lender’s U.S.
Revolving Commitment then constitutes of the aggregate U.S. Revolving
Commitments of all U.S. Revolving Lenders.

“U.S. Revolving Credit Exposure” shall mean, as at any date of determination
with respect to any U.S. Revolving Lender, an amount in Dollars equal to the sum
of (a) the aggregate unpaid principal amount of such U.S. Revolving Lender’s
U.S. Revolving Loans on such date, (b) such U.S. Revolving Lender’s Swingline
Exposure and (c) such U.S. Revolving Lender’s LC Exposure.

“U.S. Revolving Lender” shall mean a Lender with a U.S. Revolving Commitment or,
if the U.S. Revolving Commitments have terminated or expired, a Lender with U.S.
Revolving Credit Exposure.

“U.S. Revolving Loan” shall have the meaning set forth in Section 2.01(b).

“Value” shall mean, with respect to a Sale and Leaseback Transaction, an amount
equal to the present value of the lease payments with respect to the term of the
lease (reduced by the amount of rental obligations of any sublessee of all or
part of the same property) remaining on the date as of which the amount is being
determined, without regard to any renewal or extension options contained in the
lease, discounted at an interest rate determined by the Company at the time of
the consummation of such Sale and Leaseback Transaction as long as such interest
rate is customary for leases of such type.

“Voting Stock” shall mean, as applied to the stock of any corporation, stock of
any class or classes (however designated) having by the terms thereof ordinary
voting power to

 

29



--------------------------------------------------------------------------------

elect a majority of the members of the board of directors (or other governing
body) of such corporation other than stock having such power only by reason of
the happening of a contingency.

“Wholly Owned Subsidiary” of any Person, shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the equity are, at the time any determination is
being made, owned by such Person or one or more wholly owned subsidiaries of
such Person or by such Person and one or more wholly owned subsidiaries of such
Person.

“Yen Overnight Rate” shall mean for any day, the unsecured overnight call
volume-weighted average rate per annum on overnight funds announced at the close
of business on that day by the Tanshi Kyokai (Interbank Brokers’ Association)
or, if not so announced on that day, the average of the quotations of the
overnight funds call rate for such day of three Tanshi brokers selected by the
Japanese Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”) or by Class, Type and Commitment (e.g., a “U.S.
Eurocurrency Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”) or
by Class, Type and Commitment (e.g., a “U.S. Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), unless
otherwise expressly stated to the contrary, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

30



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms, GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Company notifies the General Administrative Agent that the Company wishes to
amend any covenant in Article X or any related definition or other financial
term used herein to eliminate the effect of any change in GAAP occurring after
the Effective Date on the operation of such covenant (or if the General
Administrative Agent notifies the Company that the Required Lenders wish to
amend Article X or any related definition or other financial term used herein
for such purpose), then the Company’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Company and the Required Lenders.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under FASB ASC Topic 825 “Financial Instruments” (or any other
financial accounting standard having a similar result or effect) to value any
Debt of the Company or any Subsidiary at “fair value”, as defined therein.

ARTICLE II

Amount and Terms of the Commitments

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each U.S. Lender agrees to make a term loan (each, a “Term Loan”) to the
Company on the Term Loan Funding Date in a principal amount in Dollars not
exceeding its Term Loan Commitment. The Company may make only one borrowing
under the Term Loan Commitments. Amounts borrowed under this Section 2.01(a) and
subsequently repaid or prepaid may not be reborrowed.

(b) Subject to the terms and conditions set forth herein, each U.S. Revolving
Lender agrees to make revolving loans (“U.S. Revolving Loans”) to the U.S.
Borrower from time to time during the Revolving Availability Period in Dollars
in an aggregate principal amount that will not result in (i) such Lender’s U.S.
Revolving Credit Exposure exceeding such Lender’s U.S. Revolving Commitment,
(ii) the sum of the total U.S. Revolving Credit Exposures exceeding the total
U.S. Revolving Commitments or (iii) the sum of the total Revolving Credit
Exposures plus the total Competitive Loan Exposures exceeding the total
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the U.S. Borrower may borrow, prepay and reborrow
U.S. Revolving Loans.

(c) Subject to the terms and conditions set forth herein, each Japanese Lender
agrees to make revolving loans (“Japanese Revolving Loans”) from time to time
during the Revolving Availability Period to the Japanese Borrower and, if and to
the extent the U.S. Borrower shall have delivered all documentation and other
information reasonably requested by the Japanese Administrative Agent and
required under all Japanese “know your customer” and similar laws and
regulations, to the U.S. Borrower, in Japanese Yen or Dollars in an aggregate
principal amount that will not result in (i) such Lender’s Japanese Revolving
Credit Exposure exceeding such Lender’s Japanese Commitment, (ii) the sum of the
total Japanese Revolving

 

31



--------------------------------------------------------------------------------

Credit Exposures exceeding the total Japanese Commitments or (iii) the sum of
the total Revolving Credit Exposure plus the total Competitive Loan Exposures
exceeding the total Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, any Japanese Borrower and
the U.S. Borrower may borrow, prepay and reborrow the Japanese Revolving Loans.

(d) Subject to the terms and conditions set forth herein, each Multicurrency
Lender agrees to make revolving loans (“Multicurrency Revolving Loans”) from
time to time during the Revolving Availability Period to the European Borrower
and the U.S. Borrower in a Committed Currency or Dollars in an aggregate
principal amount that will not result in (i) such Lender’s Multicurrency
Revolving Credit Exposure exceeding such Lender’s Multicurrency Commitment,
(ii) the sum of the total Multicurrency Revolving Credit Exposures exceeding the
total Multicurrency Commitments or (iii) the sum of the total Revolving Credit
Exposure plus the total Competitive Loan Exposures exceeding the total Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the European Borrower and the U.S. Borrower may borrow, prepay
and reborrow the Multicurrency Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each U.S. Loan shall be made as part of
a Borrowing consisting of U.S. Loans of the same Class and Type made by the U.S.
Lenders ratably in accordance with their respective U.S. Commitments of the
applicable Class. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 3.01.

(b) Each Japanese Revolving Loan shall be made as part of a Borrowing consisting
of Japanese Revolving Loans made by the Japanese Lenders to the Japanese
Borrower or the U.S. Borrower, as the case may be, ratably in accordance with
their respective Japanese Commitments.

(c) Each Multicurrency Revolving Loan shall be made as part of a Borrowing
consisting of Multicurrency Revolving Loans made by the Multicurrency Lenders to
the European Borrower or the U.S. Borrower, as the case may be, ratably in
accordance with their respective Multicurrency Commitments.

(d) The failure of any Lender to make any Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder; provided that the
Commitments and Competitive Bids of the Lenders are several and no Lender shall
be responsible for any other Lender’s failure to make such Loans as required.

(e) Subject to Section 6.09, (i) each Term Borrowing and each Revolving
Borrowing made by the U.S. Borrower and denominated in Dollars shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Company (on its own
behalf or on behalf of any other applicable Borrower) may request in accordance
herewith, (ii) each Revolving Borrowing made by the European Borrower or the
Japanese Borrower and denominated in Dollars shall be comprised entirely of
Eurocurrency Loans, (iii) each Competitive Borrowing shall be comprised entirely
of Eurocurrency Loans or Fixed Rate Loans as the Company (on its own behalf or
on behalf of any other Borrower) may request in accordance herewith and
(iv) each Revolving Borrowing denominated in an Alternate Currency shall be
comprised entirely of Eurocurrency

 

32



--------------------------------------------------------------------------------

Loans. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of any Borrower to repay
such Loan in accordance with the terms of this Agreement.

(f) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is (i) in the case of a
Eurocurrency Borrowing denominated in Dollars, an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) in the case of a Eurocurrency
Borrowing denominated in an Alternate Currency a minimum principal amount the
Dollar Equivalent of which is $2,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments of a particular Class. Each Competitive
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. Borrowings of more than one Commitment,
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 30 Eurocurrency Revolving Borrowings
outstanding.

(g) Notwithstanding any other provision of this Agreement, the Company (on its
own behalf or on behalf of any other Borrower) shall not be entitled to request,
or to elect to convert or continue, any Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Maturity Date, the
Term Loan Maturity Date or any Incremental Term Loan Maturity Date, as the case
may be.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or a
Term Borrowing, the applicable Borrower or the Company (on its own behalf or on
behalf of any other Borrower) shall notify the Applicable Administrative Agent
and the General Administrative Agent of such request by telephone (a) in the
case of a Eurocurrency Borrowing made by (i) the U.S. Borrower and denominated
in Dollars, (ii) the Japanese Borrower and (iii) the European Borrower, not
later than 1:30 p.m., Local Time, three Business Days before the date of the
proposed Borrowing, (b) in the case of a Eurocurrency Borrowing made by the U.S.
Borrower and denominated in an Alternate Currency, not later than 1:30 p.m.,
Local Time, four Business Days before the date of the proposed Borrowing or
(c) in the case of an ABR Borrowing, not later than 12:00 noon, New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the applicable Administrative Agent and the General Administrative
Agent of a written Borrowing Request in the form of Exhibit A-5. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) whether the requested Borrowing is to be comprised of Revolving Loans or
Term Loans;

(ii) the aggregate amount of the requested Borrowing and the Currency of such
Borrowing;

 

33



--------------------------------------------------------------------------------

(iii) in the case of a Revolving Borrowing, whether such Borrowing is to be a
Japanese Revolving Borrowing, a Multicurrency Revolving Borrowing or a U.S.
Revolving Borrowing;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing
(which, in the case of any Alternate Currency Borrowing or a Dollar Borrowing
made by either the European Borrower or the Japanese Borrower, shall be a
Eurocurrency Borrowing);

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vii) the location and number of the account of the applicable Borrower or any
Borrowing Subsidiary to which funds are to be disbursed, which shall comply with
the requirements of Section 6.01; and

(viii) the applicable Borrower.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be, in the case of a Borrowing in Dollars made by the U.S.
Borrower, an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Borrowing, then the applicable Borrower or the
Company, as the case may be, shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Applicable Administrative Agent shall advise
each applicable Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

SECTION 2.04. Borrowing Subsidiaries. The Company may designate any Wholly Owned
Subsidiary of the Company as a Borrowing Subsidiary under any of the Revolving
Commitments; provided that, promptly upon receiving such designation, the
General Administrative Agent shall post a notice to the Lenders of the
applicable Class of such proposed designation and shall not have received,
within five Business Days of such notice, written notice from any such Lender
that it may not make loans and other extensions of credit to such Person in the
applicable Currency or Currencies in such Person’s jurisdiction in compliance
with applicable laws and regulations and without being subject to any
unreimbursed or unindemnified Tax or other expense. Upon the receipt by the
General Administrative Agent of a Borrowing Subsidiary Agreement executed by
such a Wholly Owned Subsidiary and the Company, such Wholly Owned Subsidiary
shall be a Borrowing Subsidiary and a party to this Agreement. A Subsidiary
shall cease to be a Borrowing Subsidiary hereunder at such time as no Loans,
fees or any other amounts due in connection therewith pursuant to the terms
hereof shall be outstanding to such Subsidiary and such Subsidiary and the
Company shall have executed and delivered to the General Administrative Agent a
Borrowing Subsidiary Termination; provided that, notwithstanding anything herein
to the contrary, no Borrowing Subsidiary shall cease to be a Borrowing
Subsidiary solely because it no longer is a Wholly Owned Subsidiary of the
Company

 

34



--------------------------------------------------------------------------------

so long as such Borrowing Subsidiary and the Company shall not have executed and
delivered to the General Administrative Agent a Borrowing Subsidiary Termination
and the Company’s guarantee of the Borrower Obligations of such Borrowing
Subsidiary pursuant to Section 13.16 has not been released; provided further
that in the event that (a) a Borrowing Subsidiary ceases to be a Wholly Owned
Subsidiary of the Company, such Borrowing Subsidiary shall not be entitled to
request new Loans hereunder, and (b) a Borrowing Subsidiary ceases to be a
Subsidiary, all outstanding Loans owed by such Borrowing Subsidiary shall become
immediately due and payable.

SECTION 2.05. Extension of Revolving Maturity Date. The Company may, by delivery
of a Revolving Maturity Date Extension Request to the General Administrative
Agent (which shall promptly deliver a copy to each of the Lenders) not less than
45 days and not more than 85 days prior to any anniversary of the Effective
Date, request that the Revolving Lenders extend the Revolving Maturity Date for
an additional period of one year; provided that there shall be no more than two
extensions of the Revolving Maturity Date pursuant to this Section. Each
Revolving Lender shall, by notice to the Company and the General Administrative
Agent given not later than the 20th day after the date of the General
Administrative Agent’s receipt of the Company’s Revolving Maturity Date
Extension Request, advise the Company whether or not it agrees to the requested
extension (each Revolving Lender agreeing to a requested extension being called
a “Consenting Lender”, and each Revolving Lender declining to agree to a
requested extension being called a “Declining Lender”). Any Defaulting Lender
and any Revolving Lender that has not so advised the Company and the General
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender; provided that a Declining Lender
(other than a Defaulting Lender) may, with the written consent of the Company,
elect to become a Consenting Lender by providing written notice of such election
to the Company and the General Administrative Agent at any time prior to the
Existing Maturity Date. If Revolving Lenders constituting the Required Lenders
shall have agreed to a Revolving Maturity Date Extension Request within the
20-day period described above, then the Revolving Maturity Date shall, as to the
Consenting Lenders, be extended to the first anniversary of the Revolving
Maturity Date theretofore in effect (such Revolving Maturity Date being called
the “Existing Maturity Date”). The decision to agree or withhold agreement to
any Revolving Maturity Date Extension Request shall be at the sole discretion of
each Revolving Lender. The Revolving Commitment of any Declining Lender shall
terminate on the Existing Maturity Date. The principal amount of any outstanding
Revolving Loans made by Declining Lenders, together with any accrued interest
thereon and any accrued fees and other amounts payable to or for the account of
such Declining Lenders hereunder, shall be due and payable on the Existing
Maturity Date, and on the Existing Maturity Date the Borrowers shall also make
such other prepayments of their Revolving Loans pursuant to Section 6.06 as
shall be required in order that, after giving effect to the termination of the
Revolving Commitments of, and all payments to, Declining Lenders pursuant to
this sentence, the sum of the Revolving Credit Exposures plus the Competitive
Loan Exposure would not exceed the total Revolving Commitments. Notwithstanding
the foregoing provisions of this paragraph, the Company shall have the right,
pursuant to Section 6.14(b), at any time on or prior to the Existing Maturity
Date, to replace a Declining Lender with one or more Revolving Lenders or other
financial institutions that will agree to the applicable Revolving Maturity Date
Extension Request, and each such replacement Revolving Lender or financial
institution shall for all purposes constitute a Consenting Lender.
Notwithstanding the foregoing, no extension of the Revolving Maturity

 

35



--------------------------------------------------------------------------------

Date pursuant to this paragraph shall become effective unless on the anniversary
of the Effective Date that immediately follows the date on which the Company
delivers the applicable Revolving Maturity Date Extension Request, the
conditions set forth in Sections 8.03(c) and (d) shall be satisfied and the
General Administrative Agent shall have received a certificate to that effect
dated on such anniversary of the Effective Date and executed by a Financial
Officer of the Company.

ARTICLE III

Competitive Bid Loans

SECTION 3.01. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Revolving Availability Period the
Company (on its own behalf or on behalf of any other Borrower) may request
Competitive Bids and the Company (on its own behalf or on behalf of any other
Borrower) may (but shall not have any obligation to) accept Competitive Bids and
borrow Competitive Loans; provided that (i) the sum of the total Revolving
Credit Exposures plus the total Competitive Loan Exposures shall not exceed the
total Revolving Commitments or (ii) in the event the Revolving Maturity Date
shall have been extended as provided in Section 2.05, the sum of the LC
Exposures attributable to Letters of Credit expiring after any Existing Maturity
Date and the Competitive Loans maturing after such Existing Maturity Date shall
not exceed the aggregate Revolving Commitments of the Consenting Lenders. To
request Competitive Bids, the Company (on its own behalf or on behalf of any
other Borrower) shall hand deliver or telecopy to the Advance Agent a duly
completed Competitive Bid Request in the form of Exhibit A-1 hereto, to be
received by the Advance Agent, in the case of a Eurocurrency Borrowing, not
later than 10:00 a.m., New York City time, four Business Days before the date of
the proposed Borrowing and, in the case of a Fixed Rate Borrowing, not later
than 10:00 a.m., New York City time, two Business Days before the date of the
proposed Borrowing. A Competitive Bid Request that does not conform
substantially to Exhibit A-1 may be rejected in the Advance Agent’s sole
discretion, and the Advance Agent shall promptly notify the Company of such
rejection by telecopy. Each Competitive Bid Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”;

(v) the location and number of the account of the Borrower to which funds are to
be disbursed, which shall comply with the requirements of Section 6.01; and

(vi) the applicable Borrower.

 

36



--------------------------------------------------------------------------------

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Advance Agent shall deliver to the Revolving Lenders a Notice of
Competitive Bid Request, inviting the Revolving Lenders to submit Competitive
Bids.

(b) Each Revolving Lender may (but shall not have any obligation to) make one or
more Competitive Bids to such Borrower in response to a Competitive Bid Request.
Each Competitive Bid by a Revolving Lender must be received by the Advance Agent
by telecopy, in the form of Exhibit A-3 hereto, in the case of a Eurocurrency
Competitive Borrowing, not later than 9:30 a.m., New York City time, three
Business Days before the proposed date of such Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 11:30 a.m., New York City time,
one Business Day before the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the format of Exhibit A-3
may be rejected by the Advance Agent, and the Advance Agent shall notify the
applicable Revolving Lender as promptly as practicable. Each Competitive Bid
shall specify (i) the principal amount of the Competitive Loan or Loans that the
Revolving Lender is willing to make (which shall be a minimum of $5,000,000 and
an integral multiple of $1,000,000, and which may equal the entire principal
amount of the Competitive Borrowing Request by such Borrower), (ii) the
Competitive Bid Rate or Rates at which the Revolving Lender is prepared to make
such Loan or Loans (expressed as a percentage rate per annum in the form of a
decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof.

(c) The Advance Agent shall promptly notify such Borrower by telecopy of the
Competitive Bid Rate and the principal amount specified in each Competitive Bid
and the identity of the Lender that shall have made such Competitive Bid.

(d) Subject only to the provisions of this paragraph, such Borrower may accept
or reject any Competitive Bid. Such Borrower shall notify the Advance Agent by
telephone, confirmed by telecopy in the form of a Competitive Bid Accept/Reject
Letter, whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a Eurocurrency Competitive Borrowing, not later
than 2:00 p.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 2:00 p.m., New York City time, on the proposed date of the
Competitive Borrowing; provided that (i) the failure of such Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (ii) such
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if the Company rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by such
Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, such Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a minimum principal
amount of $5,000,000 and an integral multiple of $1,000,000; provided further
that if a Competitive Loan must be in an amount less than $5,000,000 because of
the provisions of clause (iv) above, such Competitive Loan may be for a minimum
of $5,000,000 or any integral

 

37



--------------------------------------------------------------------------------

multiple of $1,000,000 thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner which shall be in the discretion of such
Borrower. A notice given by such Borrower pursuant to this paragraph (d) shall
be irrevocable.

(e) The Advance Agent shall promptly notify each bidding Lender by telecopy
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) If the Advance Agent shall elect to submit a Competitive Bid in its capacity
as a Revolving Lender, it shall submit such Competitive Bid directly to the
Company (on its own behalf or on behalf of any other Borrower) at least one
quarter of an hour earlier than the time by which the other Revolving Lenders
are required to submit their Competitive Bids to the Advance Agent pursuant to
paragraph (b) of this Section 3.01.

(g) All notices required by this Section 3.01 shall be given in accordance with
Section 13.01.

ARTICLE IV

Letters of Credit

SECTION 4.01. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance under the U.S.
Revolving Commitments of Letters of Credit for its own account or for the
account of any Borrowing Subsidiary, in a form reasonably acceptable to the
General Administrative Agent and the Issuing Lender, at any time and from time
to time during the Revolving Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Company (on behalf of any Borrowing Subsidiary) to, or entered
into by the Company (on behalf of itself or any Borrowing Subsidiary) with, the
Issuing Lender relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. At the request of the Company (on behalf of itself
or any Borrowing Subsidiary), any Letter of Credit may be issued for the joint
and several account of such Borrower and another Borrower. The Existing Letters
of Credit are deemed to have been issued under this Agreement and will, for all
purposes of this Agreement, constitute Letters of Credit.

(b) Notice of Issuance; Amendment; Renewal; Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company (on behalf of itself
or any Borrowing Subsidiary) shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Lender) to the Issuing Lender and the General Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the

 

38



--------------------------------------------------------------------------------

Letter of Credit to be amended, renewed or extended, the date of issuance,
amendment, renewal or extension, the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section 4.01), the amount
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by the Issuing Lender, the Company (on
behalf of itself or any Borrowing Subsidiary) also shall submit a letter of
credit application on the Issuing Lender’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit, the Borrowers shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $50,000,000, (ii) the sum of the total U.S.
Revolving Credit Exposures shall not exceed the total U.S. Revolving
Commitments, (iii) the sum of the total Revolving Credit Exposures plus the
total Competitive Loan Exposures shall not exceed the total Revolving
Commitments and (iv) in the event the Revolving Maturity Date shall have been
extended as provided in Section 2.05, the sum of the LC Exposures attributable
to Letters of Credit expiring after any Existing Maturity Date and the
Competitive Loans maturing after such Existing Maturity Date shall not exceed
the total Revolving Commitments of the Consenting Lenders.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof), and effective upon the date of
such issuance (or, in the case of any Existing Letter of Credit, on the
Effective Date), and without any further action on the part of the Issuing
Lender or the U.S. Revolving Lenders, the Issuing Lender hereby grants to each
U.S. Revolving Lender, and each U.S. Revolving Lender hereby acquires from the
Issuing Lender, a participation in such Letter of Credit equal to such U.S.
Revolving Lender’s U.S. Revolving Commitment Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each U.S. Revolving Lender hereby absolutely and
unconditionally agrees to pay to the General Administrative Agent, for the
account of the Issuing Lender, such U.S. Revolving Lender’s U.S. Revolving
Commitment Percentage of each LC Disbursement made by the Issuing Lender and not
reimbursed on or before the date due as provided in paragraph (e) of this
Section 4.01, or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each U.S. Revolving Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the U.S. Revolving Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the General Administrative Agent an amount equal to
such LC Disbursement not

 

39



--------------------------------------------------------------------------------

later than 2:00 p.m., New York City time, on the date that such LC Disbursement
is made, if such Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by such Borrower prior to such time on such date, then not
later than 2:00 p.m., New York City time, on (i) the Business Day that such
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt or (ii) the Business Day immediately
following the day that such Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Company (on
behalf of itself or the applicable Borrowing Subsidiary) may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with a U.S. Revolving Loan or
Swingline Loan in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting U.S. Revolving Loan or Swingline Loan. If such Borrower fails to
make such payment when due, the General Administrative Agent shall notify each
U.S. Revolving Lender of the applicable LC Disbursement, the payment then due
from such Borrower in respect thereof and such U.S. Revolving Lender’s U.S.
Revolving Commitment Percentage thereof. Promptly following receipt of such
notice, each U.S. Revolving Lender shall pay to the General Administrative Agent
its U.S. Revolving Commitment Percentage of the payment then due from such
Borrower, in the same manner as provided in Section 6.01 with respect to U.S.
Revolving Loans made by such U.S. Revolving Lender (and Section 6.01 shall
apply, mutatis mutandis, to the payment obligations of the U.S. Revolving
Lenders), and the General Administrative Agent shall promptly pay to the Issuing
Lender the amounts so received by it from the U.S. Revolving Lenders. Promptly
following receipt by the General Administrative Agent of any payment from such
Borrower pursuant to this paragraph, the General Administrative Agent shall
distribute such payment to the Issuing Lender or, to the extent that U.S.
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Lender, then to such U.S. Revolving Lenders and the Issuing Lender as
their interests may appear. Any payment made by a U.S. Revolving Lender pursuant
to this paragraph to reimburse the Issuing Lender for any LC Disbursement (other
than the funding of U.S. Revolving Loans as contemplated above) shall not
constitute a Loan and shall not relieve such Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. Each applicable Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 4.01 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or this Agreement;

(iii) the existence of any claim, setoff, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Lender, the General Administrative Agent or any Lender or any other Person,
whether in connection with this Agreement or any other related or unrelated
agreement or transaction;

 

40



--------------------------------------------------------------------------------

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(v) payment by the Issuing Lender under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing
Lender, the Lenders, the General Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 4.01, constitute a
legal or equitable discharge of such Borrower’s obligations hereunder.

Neither the General Administrative Agent, the Lenders nor the Issuing Lender nor
any of their Affiliates, directors, officers, employees and agents, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder, including any of the circumstances specified in clauses (i)
through (vi) above, as well as any error, omission, interruption, loss or delay
in transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to such Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by such Borrower
that are caused by the Issuing Lender’s failure to exercise the agreed standard
of care (as set forth below) in determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that the Issuing Lender shall have exercised the agreed
standard of care in the absence of gross negligence or wilful misconduct on the
part of the Issuing Lender. Without limiting the generality of the foregoing, it
is understood that the Issuing Lender may accept documents that appear on their
face to be in substantial compliance with the terms of a Letter of Credit,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; provided that the Issuing Lender shall have the right, in its
sole discretion, to decline to accept such documents and to make such payment if
such documents are not in strict compliance with the terms of such Letter of
Credit.

(g) Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
General Administrative Agent and such Borrower for whose account such Letter of
Credit was issued by telephone (confirmed by telecopy) of such demand for
payment and whether the Issuing Lender has made or will make an

 

41



--------------------------------------------------------------------------------

LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve such Borrower of its obligation to reimburse the
Issuing Lender and the U.S. Revolving Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Lender shall make any LC Disbursement,
unless the Borrowers shall reimburse (including with the proceeds of Loans as
provided in Section 4.01(e)) such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrowers reimburse such LC Disbursement at the rate per annum
specified in Section 6.08(a); provided that, if the Borrowers fail to reimburse
(including with the proceeds of Loans as provided in Section 4.01(e)) such LC,
Disbursement when due pursuant to paragraph (e) of this Section 4.01, then
Section 6.08(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Lender, except that interest accrued on and
after the date of payment by any U.S. Revolving Lender pursuant to paragraph (e)
of this Section 4.01 to reimburse the Issuing Lender shall be for the account of
such U.S. Revolving Lender to the extent of such payment.

(i) Resignation or Removal of the Issuing Lender. The Issuing Lender may resign
at any time by giving at least 30 days’ prior written notice to the General
Administrative Agent and the Company, and may be removed at any time by the
Company by notice to the Issuing Lender and the General Administrative Agent.
Upon the acceptance of any appointment as the Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder. At the time such removal or resignation shall become effective, the
Company shall pay all accrued and unpaid fees pursuant to Section 6.07(c)(ii).
The acceptance of any appointment as the Issuing Lender hereunder by a successor
Lender shall be evidenced by an agreement entered into by such successor, in a
form satisfactory to the Company and the General Administrative Agent, and, from
and after the effective date of such agreement, (i) such successor Lender shall
have all the rights and obligations of the previous Issuing Lender under this
Agreement and the other Loan Documents and (ii) references herein and in the
other Loan Documents to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the resignation or
removal of the Issuing Lender hereunder, the retiring Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation or removal,
but shall not be required to issue additional Letters of Credit.

(j) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

 

42



--------------------------------------------------------------------------------

ARTICLE V

Swingline Loans

SECTION 5.01. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans under the U.S.
Revolving Commitments to the Company or any Borrowing Subsidiary from time to
time during the Revolving Availability Period in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $50,000,000, (ii) the sum of the
total U.S. Revolving Credit Exposures exceeding the total U.S. Revolving
Commitments or (iii) the sum of the total Revolving Credit Exposures plus the
total Competitive Loan Exposures exceeding the total Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Company or any
Borrowing Subsidiary may borrow, prepay and reborrow Swingline Loans. Swingline
Loans shall be in an aggregate amount that is not less than $100,000. Swingline
Loans shall be ABR Loans.

(b) To request a Swingline Loan, the Company (on behalf of itself or any
Borrowing Subsidiary) shall notify the General Administrative Agent of such
request by telephone (confirmed by telecopy), not later than 3:00 p.m., New York
City time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The General Administrative Agent
will promptly advise the Swingline Lender of any such notice received from the
Company (on behalf of itself or any Borrowing Subsidiary). The Swingline Lender
shall make each Swingline Loan available to such Borrower by means of a credit
to the general deposit account of such Borrower with the Swingline Lender (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 4.01, by remittance to the Issuing Lender)
by 4:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the General
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the U.S. Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which U.S.
Revolving Lenders will participate. Promptly upon receipt of such notice, the
General Administrative Agent will give notice thereof to each U.S. Revolving
Lender, specifying in such notice such U.S. Revolving Lender’s U.S. Revolving
Commitment Percentage of such Swingline Loan or Loans. Each U.S. Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the General Administrative Agent, for the account of
the Swingline Lender, such U.S. Revolving Lender’s U.S. Revolving Commitment
Percentage of such Swingline Loan or Loans. Each U.S. Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each U.S. Revolving Lender shall

 

43



--------------------------------------------------------------------------------

comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 6.01 with respect to
U.S. Revolving Loans made by such U.S. Revolving Lender (and Section 6.01 shall
apply, mutatis mutandis, to the payment obligations of the U.S. Revolving
Lenders), and the General Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the U.S. Revolving Lenders.
The General Administrative Agent shall notify the Company of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the General
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from a Borrower (or other party on behalf of such Borrower)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
General Administrative Agent; any such amounts received by the General
Administrative Agent shall be promptly remitted by the General Administrative
Agent to the U.S. Revolving Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrowers of any default in the payment thereof.

ARTICLE VI

General Provisions Applicable to Loans

SECTION 6.01. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable Currency to the account of the
Applicable Administrative Agent or an Affiliate thereof, most recently
designated by it for such purpose by notice to the Lenders, by 2:00 p.m., Local
Time or, in the case of any Loan in Japanese Yen under the Japanese Commitments
by 12:00 noon, Local Time. The Applicable Administrative Agent will make Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower maintained with the
Applicable Administrative Agent (or such other account as may be designated by
such Borrower) in (i) New York City with respect to Loans made in Dollars to the
U.S. Borrower, (ii) London with respect to Loans made to the European Borrower
and Loans made in an Alternate Currency to the U.S. Borrower and (iii) Tokyo
with respect to Loans made to the Japanese Borrower, as the case may be. If a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, the Applicable Administrative Agent shall
return the amounts so received to the respective Lenders.

(b) Unless the Applicable Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or in the case of an ABR
Borrowing, the proposed time that such Lender’s share of such ABR Borrowing must
be made available to the Applicable Administrative Agent pursuant to
Section 6.01(a)) that such Lender will not make available to the Applicable
Administrative Agent such Lender’s share of such Borrowing, the Applicable
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 6.01 and may, in
reliance upon such assumption, make available to such Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Applicable Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to

 

44



--------------------------------------------------------------------------------

pay to the Applicable Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Applicable Administrative Agent, at (i) in the case of such
Lender, (A) in the case of Borrowings denominated in Dollars, the greater of the
Federal Funds Effective Rate and a rate determined by the Applicable
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of Borrowings denominated in any Alternate
Currency, the interest rate reasonably determined by the Applicable
Administrative Agent to reflect its cost of funds for the amount advanced by
such Administrative Agent on behalf of such Lender, or (ii) in the case of such
Borrower, the interest rate on the applicable Borrowing; provided that no
repayment by such Borrower pursuant to this sentence shall be deemed to be a
prepayment for purposes of Section 6.11. If such Lender pays such amount to the
Applicable Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

SECTION 6.02. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the applicable Borrower or the Company (on
its own behalf or on behalf of any other Borrower) may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The applicable Borrower or the Company (on its own behalf or on
behalf of any other Borrower) may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Competitive Borrowings,
which may not be converted or continued.

(b) To make an election pursuant to this Section, the applicable Borrower or the
Company (on its own behalf or on behalf of any other Borrower) shall notify the
Applicable Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the applicable
Borrower or the Company (on its own behalf or on behalf of any other Borrower)
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

45



--------------------------------------------------------------------------------

(iii) in the case of Borrowings denominated in Dollars, whether the resulting
Borrowing is to be an ABR Borrowing or Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower or the Company (on
its own behalf or on behalf of any other Borrower) shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Applicable
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Company or the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
(i) converted to an ABR Borrowing if it is denominated in Dollars or
(ii) continued as such with an Interest Period of one month if it is denominated
in an Alternate Currency.

SECTION 6.03. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Revolving Maturity
Date and the Term Loan Commitments (other than any Incremental Term Loan
Commitments, which shall terminate as provided for in the applicable Incremental
Assumption Agreement) shall terminate upon the making of the Term Loans on the
Term Loan Funding Date. Notwithstanding the foregoing, all Term Loan Commitments
shall terminate immediately and without further action upon the earlier to occur
of (i) 5:00 P.M. (Local Time) on the Outside Date and (ii) the date on which the
Merger Agreement terminates in accordance with its terms. Any Incremental Term
Loan Commitment shall terminate as provided in the applicable Incremental
Assumption Agreement.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments of a Class; provided that (i) each reduction of the Commitments of a
Class shall be in an amount that is an integral multiple of $1,000,000 and not
less than $3,000,000 and (ii) the Company shall not terminate or reduce the
Revolving Commitments of such Class if, after giving effect to any concurrent
prepayment of the Revolving Loans of such Class, (i) the outstanding Revolving
Credit Exposure of such Class would exceed the Revolving Commitment of such
Class or (ii) the sum of the Revolving Credit Exposures plus the Competitive
Loan Exposures would exceed the total Revolving Commitments.

(c) The Company shall notify the General Administrative Agent, of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the General Administrative Agent or an
affiliate thereof shall advise the applicable Lenders of the contents

 

46



--------------------------------------------------------------------------------

thereof. Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination of any Commitments delivered
by the Company may state that such notice is conditioned upon the effectiveness
of other financing arrangements, in which case such notice may be revoked by the
Company (by notice to the General Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of any
Commitments shall be made ratably among the applicable Lenders in accordance
with their respective applicable Commitments of the applicable Class.

SECTION 6.04. Repayment of Loans; Evidence of Debt. (a) The Company and each
Borrowing Subsidiary hereby unconditionally promises to pay to the General
Administrative Agent for the account of each U.S. Lender (i) on the Revolving
Maturity Date, the then unpaid principal amount of the U.S. Revolving Loans of
such Lender, (ii) the then unpaid principal amount of each Competitive Loan made
by such U.S. Lender to such Borrower on the last day of the Interest Period
applicable to such Loan and (iii) the then unpaid principal amount of each Term
Loan of such Lender as provided in Section 6.16.

(b) Each of the Borrowers hereby unconditionally promises to pay to the Japanese
Administrative Agent for the account of each Japanese Lender (i) on the
Revolving Maturity Date, the then unpaid principal amount of its Japanese
Revolving Loans and (ii) the then unpaid principal amount of each Competitive
Loan made by such Japanese Lender to such Borrower on the last day of the
Interest Period applicable to such Loan.

(c) Each of the Borrowers hereby unconditionally promises to pay to the European
Administrative Agent for the account of each Multicurrency Lender (i) on the
Revolving Maturity Date, the then unpaid principal amount of its Multicurrency
Revolving Loans and (ii) the then unpaid principal amount of each Competitive
Loan made by such Multicurrency Lender to such Borrower on the last day of the
Interest Period applicable to such Loan.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(e) Each Administrative Agent shall maintain a Register pursuant to
subsection 13.04(d) and an account for each applicable Lender in which it shall
record (i) the amount of each Loan made hereunder and any promissory note
evidencing such Loan, the Class and Type thereof (and, in the case of an
Alternate Currency Loan, the Currency) and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) the
amount of any sum received by such Administrative Agent hereunder for the
account of the Lenders and each Lender’s share thereof.

(f) The entries made in the Register and the accounts of each Lender maintained
pursuant to paragraphs (d) and (e) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any

 

47



--------------------------------------------------------------------------------

Lender or any Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.

(g) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender and in a
form approved by the General Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 13.04) be represented by one or
more promissory notes in such form payable to such payee and its assigns.

SECTION 6.05. Incremental Commitments. (a) The Company may, by written notice to
the General Administrative Agent, request Incremental Term Loan Commitments,
additional U.S. Revolving Commitments, additional Multicurrency Commitments
and/or additional Japanese Commitments, as applicable, in an aggregate amount
not to exceed the Incremental Facility Amount at such time, from one or more
Incremental Term Lenders or Persons who will become U.S. Revolving Lenders,
Multicurrency Lenders and/or Japanese Lenders (which may include any existing
Lender willing to provide the same, in their own discretion); provided that each
such Person, if not already a Lender hereunder, shall be subject to the approval
of the General Administrative Agent and, if assuming a U.S. Revolving
Commitment, the Issuing Lender and the Swingline Lender (which approvals shall
not be unreasonably withheld). Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments, additional U.S. Revolving Commitments,
additional Multicurrency Commitments and/or additional Japanese Commitments
being requested (which shall be in minimum increments of $1,000,000 and a
minimum amount of $10,000,000 or equal to the remaining Incremental Facility
Amount), the date on which such Incremental Term Loan Commitments, additional
U.S. Revolving Commitments, additional Multicurrency Commitments and/or
additional Japanese Commitments are requested to become effective (which shall
not be less than 10 Business Days nor more than 60 days after the date of such
notice, unless otherwise agreed to by the General Administrative Agent) and
(iii) in the case of Incremental Term Loan Commitments, whether such Incremental
Term Loan Commitments are to be Term Loan Commitments or commitments to make
term loans with terms different from the Term Loans (“Other Term Loans”).

(b) The Company and each Incremental Term Lender, additional U.S. Revolving
Lender, additional Multicurrency Lender and/or additional Japanese Lender shall
execute and deliver to the General Administrative Agent an Incremental
Assumption Agreement and such other documentation as the General Administrative
Agent shall reasonably specify to evidence the Commitment of such Lender. Each
Incremental Assumption Agreement in respect of Incremental Term Loan Commitments
shall specify the terms of the Incremental Term Loans to be made thereunder.

(c) Each of the parties hereto hereby agrees that the Administrative Agents may
take any and all actions as may be reasonably necessary to ensure that, after
giving effect to any increase in the Revolving Commitments of any Class pursuant
to Section 6.05(a), the outstanding Revolving Loans (if any) of such Class are
held by the Lenders in accordance with their new Applicable Percentages of such
Class. This may be accomplished at the discretion of

 

48



--------------------------------------------------------------------------------

the General Administrative Agent by (i) requiring the outstanding Revolving
Loans to be prepaid with the proceeds of a new Revolving Borrowing of such
Class, (ii) causing non-increasing Lenders to assign (at par, with accrued
interest and fees) portions of their outstanding Revolving Loans of the affected
Class to Persons who are becoming Lenders (or increasing their Commitments of
the applicable Class), or (iii) any combination of the foregoing. Any prepayment
or assignment described in this paragraph (b) shall be subject to Section 6.11,
but shall otherwise be without premium or penalty. In addition, to the extent
any Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Section 6.15 required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans.

(d) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
increase in any Revolving Commitment shall become effective under this
Section 6.05 unless, (i) on the date thereof, the conditions set forth in
paragraphs (c) and (d) of Section 8.03 shall be satisfied and the General
Administrative Agent shall have received a certificate to that effect dated such
date and executed by the President, a Vice President or a Financial Officer of
the Company, and (ii) the General Administrative Agent shall have received (with
sufficient copies for each of the Lenders) legal opinions, board resolutions and
certificates consistent with those delivered on the Effective Date under
paragraphs (b) and (e) of Section 8.01.

SECTION 6.06. Prepayment of Loans. (a) A Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section; provided that
no Borrower shall have the right to prepay any Competitive Loan without the
prior consent of the Lender thereof.

(b) A Borrower shall notify the General Administrative Agent and the Applicable
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 12:00 noon, Local Time, three Business Days before the date of prepayment,
and (ii) in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of any Commitments as
contemplated by Section 6.03, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 6.03. Promptly
following receipt of any such notice relating to a Borrowing, the Applicable
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same
Commitment and Type as provided in Section 2.02, except as necessary to apply
fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 6.08.

 

49



--------------------------------------------------------------------------------

(c) So long as no commitments or loans shall be outstanding under the 364-Day
Credit Agreement, on each occasion that the Company or any Domestic Subsidiary
receives any Net Cash Proceeds in respect of any Prepayment Event, the Company
shall promptly (and in any event within five Business Days) apply 100% of the
Net Cash Proceeds received with respect thereto to prepay outstanding Term
Loans. Each prepayment of outstanding Term Loans required to be made pursuant to
this paragraph shall be allocated pro rata between the Term Loans and (unless
the applicable Assumption Agreement does not so require) the Other Term Loans
(if any) and applied against the remaining scheduled installments of principal
due in respect of the Term Loans and (unless otherwise specified in the
applicable Incremental Assumption Agreement) the Other Term Loans (if any) as
directed by the Company.

(d) If on the last day of any fiscal quarter of the Company for any reason the
sum of the total Revolving Credit Exposures plus the total Competitive Loan
Exposures exceeds the total Revolving Commitments then in effect by more than
5%, the Borrowers shall, as soon as practicable but in no event later than three
Business Days after learning thereof, or, as soon as practicable but in no event
later than three Business Days after the request of the General Administrative
Agent, prepay Revolving Loans and cancel or reduce Letters of Credit, in an
aggregate principal amount equal to the amount of the excess over the total
Revolving Commitments.

(e) If on the last day of any fiscal quarter of the Company for any reason the
sum of the total Japanese Revolving Credit Exposures exceeds the total Japanese
Commitments then in effect by more than 5%, the Borrowers shall, as soon as
practicable but in no event later than three Business Days after learning
thereof, or, as soon as practicable but in no event later than three Business
Days after the request of the General Administrative Agent, prepay Japanese
Revolving Loans in an aggregate principal amount equal to the amount of the
excess over the Japanese Commitments.

(f) If on the last day of any fiscal quarter of the Company for any reason the
sum of the total Multicurrency Revolving Credit Exposures exceeds the total
Multicurrency Commitments then in effect by more than 5%, the Borrowers shall,
as soon as practicable but in no event later than three Business Days after
learning thereof, or as soon as practicable but in no event later than three
Business Days after the request of the General Administrative Agent, prepay
Multicurrency Revolving Loans in an aggregate principal amount equal to the
amount of the excess over the Multicurrency Commitments.

(g) The Company and the other Borrowers will use reasonable efforts to implement
and maintain internal controls to monitor the Borrowings and repayments, with
the object of preventing any request for a Borrowing that would cause conditions
specified in the first sentence of each of Sections 2.01(b), (c) and (d) not to
be satisfied.

(h) The Administrative Agents shall not be obligated to calculate the Dollar
Equivalent of any Alternate Currency but may do so from time to time in their
sole discretion.

SECTION 6.07. Fees. (a) The Company agrees to pay to the General Administrative
Agent for the account of each Revolving Lender a facility fee, which shall
accrue at the facility fee rate set forth in the Pricing Grid from time to time
on the daily amount of the Revolving Commitments of such Revolving Lender
(whether used or unused) during the period from and including the Effective Date
to but excluding the date on which such Revolving

 

50



--------------------------------------------------------------------------------

Commitments terminate; provided that, if such Revolving Lender continues to have
any Revolving Credit Exposure after its Revolving Commitments terminate, then
such facility fee shall continue to accrue on the daily amount of such Revolving
Lender’s Revolving Credit Exposure from and including the date on which its
Revolving Commitments terminate to but excluding the date on which such
Revolving Lender ceases to have any Revolving Credit Exposure. Accrued facility
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the Effective Date;
provided that any facility fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Company agrees to pay to the Administrative Agents, for their own
account, the administrative, auction and other fees separately agreed upon
between the Company and the Administrative Agents (collectively, the
“Administrative Fees”).

(c) The Company agrees to pay (i) to the General Administrative Agent for the
account of each U.S. Revolving Lender (including the Issuing Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at a rate per annum equal to the Applicable Margin applicable to
interest on Eurocurrency Revolving Loans on the average daily amount of such
U.S. Revolving Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the date on which such U.S. Revolving Lender
ceases to have any LC Exposure and (ii) to the Issuing Lender a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the date on which there ceases to be any LC Exposure, as well as the
Issuing Lender’s standard fees with respect to the issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees shall be payable on the last day of March,
June, September and December of each year, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the U.S. Revolving Commitments terminate and any such fees
accruing after the date on which the U.S. Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Lender pursuant to
this paragraph shall be payable promptly after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(d) The Company agrees to pay to the General Administrative Agent for the
account of each Term Lender a ticking fee, which shall accrue at the ticking fee
rate set forth in the Pricing Grid from time to time on the daily amount of the
Term Loan Commitment (excluding any Incremental Term Loan Commitments) of such
Term Lender during the period from and including July 23, 2014, to but excluding
the earlier of the Term Loan Funding Date and the date on which such Term Loan
Commitments terminate. Accrued ticking fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the date on
which the Term Loan Commitments terminate, commencing on September 30, 2014. All
ticking fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

51



--------------------------------------------------------------------------------

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the General Administrative Agent for distribution, in the
case of facility fees, ticking fees and participation fees, to the Lenders. Fees
paid shall not be refundable under any circumstances.

SECTION 6.08. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of a Eurocurrency Revolving Loan or Eurocurrency Term Loan, at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin or (ii) in the case of a Eurocurrency Competitive
Loan, at the Adjusted Eurocurrency Rate for the Interest Period in effect for
such Borrowing plus (or minus, as applicable) the Competitive Loan Margin
applicable to such Loan.

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.0% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.0% plus the rate
applicable to ABR Term Loans as provided in paragraph (a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at time
when the Alternate Base Rate is based on clause (a) of the first sentence of the
definition of Alternate Base Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or Eurocurrency Rate shall be
determined by the General Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

52



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein, Japanese
Revolving Loans to be made on the Effective Date in Japanese Yen may bear
interest at the Yen Overnight Rate (computed on the basis of the actual number
of days elapsed (including the first day and excluding the last) in a 365 day
year) until such Japanese Revolving Loans are converted into one or more
Eurocurrency Borrowings with Interest Periods commencing on the second Business
Day after the Effective Date. Such Interest Periods shall be specified in an
Interest Election Request delivered not later than 12:00 p.m. noon, Local Time,
on the Effective Date. Interest accrued on such Japanese Revolving Loans prior
to the commencement of such Interest Period shall be payable on the second
Business Day after the Effective Date. The Japanese Borrower shall notify the
Japanese Administrative Agent and the General Administrative Agent of its
borrowing request (by telephone, with such telephonic borrowing request
confirmed promptly in writing substantially in the form of Exhibit A-5) for such
Japanese Revolving Loans not later than 12:00 noon, Local Time, on the Effective
Date.

SECTION 6.09. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the General Administrative Agent shall have determined (which determination
shall be made in good faith and shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for the relevant Currency for such Interest Period; or

(b) the General Administrative Agent is advised by the Required Lenders (or, in
the case of a Eurocurrency Competitive Loan, the Lender that is required to make
such Loan) that the Eurocurrency Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the General Administrative Agent shall give notice thereof to the Company
(on its own behalf or on behalf of the applicable Borrower) and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the
General Administrative Agent notifies the Company (on its own behalf or on
behalf of the applicable Borrower) and the Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurocurrency Borrowing shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing, such Borrowing, if denominated in Dollars,
shall be made as an ABR Borrowing and, if denominated in any Alternate Currency,
shall be made as a Borrowing bearing interest at an interest rate reasonably
determined by the General Administrative Agent to compensate the applicable
Lenders for such Borrowing in such Currency for the applicable period and
(iii) any request by the Company (on its own behalf or on behalf of any other
Borrower) or any other Borrower for a Eurocurrency Competitive Borrowing shall
be ineffective; provided that (x) if the circumstances giving rise to such
notice do not affect all the Lenders, then requests by the Company for
Eurocurrency Competitive Borrowings may be made to Lenders that are not affected
thereby and (y) if the circumstances giving rise to such notice affect only one
Type of Borrowing, then the other Type of Borrowings shall be permitted.

 

53



--------------------------------------------------------------------------------

SECTION 6.10. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except for any such reserve requirement which is
reflected in the Adjusted Eurocurrency Rate);

(ii) impose on any Lender, Issuing Lender, the London interbank market, the
Tokyo interbank market or any other interbank market relevant to the funding of
Loans in Alternate Currencies any other condition affecting this Agreement or
Eurocurrency Loans or Fixed Rate Loans made by such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making or maintaining any Eurocurrency Loan or
Fixed Rate Loan (or of maintaining its obligation to make any such Loan) or
issuing or participating in Letters of Credit by an amount deemed by such Lender
or other Recipient to be material or to reduce the amount of any sum received or
receivable by such Lender or other Recipient hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Lender or other Recipient to
be material, then the applicable Borrower will pay to such Lender or other
Recipient such additional amount or amounts as will compensate such Lender or
other Recipient for such additional costs actually incurred or reduction
actually suffered.

(b) If any Lender or Issuing Lender determines that any Change in Law affecting
such Lender or Issuing Lender or any lending office of such Lender or such
Lender’s or Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or Issuing Lender’s holding company, if any, as a consequence of this
Agreement or the Loans or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Lender, to
a level below that which such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Lender’s policies and the
policies of such Lender’s or Issuing Lender’s holding company with respect to
capital adequacy and liquidity) by an amount deemed by such Lender or Issuing
Lender to be material, then from time to time the applicable Borrower will pay
to such Lender or Issuing Lender such additional amount or amounts as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender or its holding
company as specified in paragraph (a) or (b) of this Section and setting forth
in reasonable detail the manner in which such amount or amounts shall have been
determined, shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
or Issuing Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

54



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or Issuing Lender notifies such
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made. The obligations of the
Borrowers under this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

SECTION 6.11. Break Funding Payments. In the event of (a) the payment or
prepayment of any principal of any Eurocurrency Loan or Fixed Rate Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 6.06(b) and is revoked in accordance therewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan or (e) the assignment of any Eurocurrency Loan or Fixed Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by any Borrower pursuant to Section 6.14, then, in any such event,
the applicable Borrower shall compensate each Lender for the out-of-pocket loss,
cost and expense attributable to such event. In the case of a Eurocurrency Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the present value of the excess, if any, of
(i) its cost of obtaining the funds for the Loan being paid, prepaid, refinanced
or not borrowed (assumed to be the Eurocurrency Rate applicable thereto) for the
period from the date of such payment, prepayment, refinancing or failure to
borrow or refinance to the last day of the Interest Period for such Loan (or, in
the case of a failure to borrow or refinance the Interest Period for such Loan
which would have commenced on the date of such failure) over (ii) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid or not borrowed or
refinanced for such period or Interest Period, as the case may be. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section and setting forth in reasonable detail the
manner in which such amount or amounts shall have been determined shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error. Such Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. The obligations of the
Borrowers under this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

 

55



--------------------------------------------------------------------------------

SECTION 6.12. Taxes. (a) Any and all payments to the Lenders or the
Administrative Agents hereunder by a Borrower or on behalf of any Borrower shall
be made free and clear of and without deduction for any and all current or
future Taxes, except as required by applicable law. If under any applicable law
the relevant Borrower shall be required to deduct any Indemnified Tax from or in
respect of any sum payable hereunder to any Recipient, (i) the sum payable shall
be increased by the amount (an “Additional Amount”) necessary so that after
making all required deductions (including deductions applicable to Additional
Amounts payable under this Section 6.12) such Recipient shall receive an amount
equal to the sum it would have received had no such deductions been made,
(ii) the relevant Borrower shall make such deductions and (iii) the relevant
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the relevant Borrower (or the Company, as applicable) shall pay
to the relevant Governmental Authority in accordance with applicable law any
Other Taxes.

(c) The relevant Borrower (or the Company, as applicable) shall indemnify each
Lender (or Participant) and each Administrative Agent for the full amount of
Indemnified Taxes paid by such Lender (or Participant) or such Administrative
Agent, as the case may be, and any liability (including penalties, interest and
expenses (including reasonable attorney’s fees and expenses)) arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability prepared by a Lender, or by an
Administrative Agent on its own behalf or on behalf of a Lender, and setting
forth in reasonable detail the manner in which such amount shall have been
determined, absent manifest error, shall be final, conclusive and binding for
all purposes. Such indemnification shall be made within 30 days after the date
such Lender or Administrative Agent, as the case may be, makes written demand
therefor, which written demand shall be made within 60 days of the date such
Lender or Administrative Agent receives written demand for payment of such
Indemnified Taxes from the relevant Governmental Authority.

(d) Each Lender shall severally indemnify each Administrative Agent, within 30
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that no Borrower has already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.04(g) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by such
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by any Administrative Agent, absent manifest error, shall be
final, conclusive and binding for all purposes. Each Lender hereby authorizes
each Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by such
Administrative Agent to the Lender from any other source against any amount due
to such Administrative Agent under this paragraph (d).

 

56



--------------------------------------------------------------------------------

(e) If a Lender (or Participant) or an Administrative Agent receives a refund,
which in its reasonable judgment is in respect of any Indemnified Taxes as to
which it has been indemnified by the relevant Borrower or with respect to which
the relevant Borrower has paid Additional Amounts pursuant to this Section 6.12,
it shall within 30 days from the date of such receipt pay over such refund to
the relevant Borrower (but only to the extent of indemnity payments made, or
Additional Amounts paid, by the relevant Borrower under this Section 6.12 with
respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Lender (or Participant) or such Administrative
Agent and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that the
relevant Borrower, upon the request of such Lender (or Participant) or such
Administrative Agent, agrees to repay the amount paid over to the relevant
Borrower (plus penalties, interest or other charges) to such Lender (or
Participant) or such Administrative Agent in the event such Lender (or
Participant) or such Administrative Agent is required to repay such refund to
such Governmental Authority.

(f) As soon as practicable after the date of any payment of Indemnified Taxes by
the relevant Borrower to the relevant Governmental Authority, the relevant
Borrower will deliver to the Applicable Administrative Agent at its address
referred to in Section 13.01, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing payment thereof.

(g) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 6.12 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(h) Each Lender (or Participant) that is not a United States person as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Company and the Applicable Administrative Agent two copies of either (i) an IRS
Form W-8BEN, W-8BEN-E or W-8ECI or any subsequent or substitute versions thereof
or successors thereto or (ii) in the case of a Non-U.S. Lender claiming
exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” a IRS Form W-8BEN or
W-8BEN-E, or any subsequent or substitute versions thereof or successors thereto
(and, if such Non-U.S. Lender delivers a IRS Form W-8BEN or W-8BEN-E pursuant to
this clause (ii), a certificate representing that such Non-U.S. Lender is not a
bank for purposes of Section 881(c)(3)(A) of the Code, is not a 10 percent
shareholder (within the meaning of Section 881(c)(3)(B) of the Code) of the
Company and is not a controlled foreign corporation related to any Borrower
(within the meaning of Section 881(c)(3)(C) of the Code)), in each case properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or reduced rate of, U.S. Federal withholding tax on payments by the
Company under this Agreement. Each Lender (or Participant) that is a U.S. person
as defined in Section 7701(a)(30) of the Code shall deliver to the Company and
the Applicable Administrative Agent two copies of IRS Form W-9, or any
subsequent or substitute versions thereof or successors thereto, certifying that
such Lender (or Participant) is entitled to a complete exemption from U.S.
Federal backup withholding tax on payments made pursuant to this Agreement. Such
forms shall be delivered

 

57



--------------------------------------------------------------------------------

by each Lender on or before the date it becomes a party to this Agreement (or,
in the case of a Participant, on or before the date such Participant becomes a
Participant hereunder) and on or before the date, if any, such Lender changes
its applicable lending office by designating a different lending office (a “New
Lending Office”), unless each of the applicable lending office prior to such
designation and the New Lending Office are located within the United States. In
addition, each Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender. Notwithstanding any
other provision of this Section 6.12(h), a Lender shall not be required to
deliver any form pursuant to this Section 6.12(h) that such Lender is not
legally able to deliver.

(i) A Lender (or Participant) that is entitled to an exemption from or reduction
of non-U.S. withholding tax under the law of the jurisdiction in which a
Borrower (other than the Company) is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement, shall
deliver to such Borrower (with a copy to the Applicable Administrative Agent),
at the time or times prescribed by applicable law or reasonably requested by
such Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender (or Participant) is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender (or Participant).

(j) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Applicable Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by such Borrower or such Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by such Borrower or such Administrative Agent as may be
necessary for such Borrower and such Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph (j), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

(k) The relevant Borrower shall not be required to indemnify any Lender (or
Participant), or to pay any Additional Amounts to any Lender (or Participant),
in respect of any withholding Tax pursuant to paragraph (a) or (c) above to the
extent that (i) the obligation to withhold amounts with respect to such
withholding tax was in effect and would apply to amounts payable to such Lender
on the date such Lender became a party to this Agreement (or, in the case of a
Participant, on the date such Participant became a Participant hereunder) or,
with respect to payments to a New Lending Office, the date such Lender
designated such New Lending Office with respect to a Loan or, with respect to
payments by a Borrower pursuant to a Competitive Loan, as of the date the
Company accepts a Competitive Bid pursuant to Section 3.01(d); provided,
however, that this clause (i) shall not apply to any Lender (or Participant) if
the assignment, participation, transfer or designation of a New Lending Office
was made at the

 

58



--------------------------------------------------------------------------------

request of the relevant Borrower; and provided further, however, that this
clause (i) shall not apply (x) to the extent the indemnity payment or Additional
Amounts any Lender (or Participant) would be entitled to receive (without regard
to this clause (i)) do not exceed the indemnity payment or Additional Amounts
that the Lender (or Participant) making the assignment, participation, transfer
or designation of such New Lending Office would have been entitled to receive in
the absence of such assignment, participation, transfer or designation or (y) to
the extent the obligation to withhold such amounts is an obligation of, or an
obligation in respect of payments made by, a Borrowing Subsidiary that becomes a
Borrowing Subsidiary after the Effective Date or any Affiliate of the Company
other than the relevant Borrower, or (ii) the obligation to pay such Additional
Amounts would not have arisen but for a failure by such Lender (or Participant)
to comply with the provisions of paragraph (h), (i) or (j) of this Section 6.12.

(l) Any Lender (or Participant) claiming any indemnity payment or Additional
Amounts payable pursuant to this Section 6.12 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the relevant Borrower or to change
the jurisdiction of its applicable lending office if the making of such a filing
or change would avoid the need for or reduce the amount of any such indemnity
payment or Additional Amounts that may thereafter accrue and would not, in the
sole determination of such Lender (or Participant), be otherwise disadvantageous
to such Lender (or Participant).

(m) Nothing contained in this Section 6.12 shall require any Lender (or
Participant) or any Administrative Agent to make available any of its Tax
returns (or any other information that it deems to be confidential or
proprietary).

(n) For the purposes of this Section 6.12, the term “Lender” shall include any
Issuing Lender.

SECTION 6.13. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 6.10,
6.11 or 6.12, or otherwise) prior to 3:00 p.m., Local Time or, in the case of
any Revolving Loan in Japanese Yen under the Japanese Commitment, by 12:00 noon
Local Time at the place of payment, on the date when due, in immediately
available funds, without setoff or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Applicable Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Applicable Administrative Agent at its offices referred to in Section 13.01, or
such other location as such Administrative Agent shall designate from time to
time, except that payments pursuant to Sections 6.10, 6.11 or 6.12 and 13.05
shall be made directly to the Persons entitled thereto. The Applicable
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in the Currency in which the applicable payment
obligation is due.

 

59



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Applicable Administrative Agent to pay fully all amounts of principal, interest
and fees then due hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal (including
reimbursement of LC Disbursements) then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or Term Loans or in respect of its interest in any Letters
of Credit resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans, Term Loans and accrued interest
thereon or its interest in Letters of Credit than the proportion received by any
other Lender participating in such Loan or Letters of Credit, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and Letters of Credit of such
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by such Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans, Term
Loans and Letters of Credit; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d) Unless the Applicable Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Applicable
Administrative Agent for the account of the Lenders hereunder that such Borrower
will not make such payment, the Applicable Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
Applicable Lenders severally agrees to repay to the Applicable Administrative
Agent forthwith on demand the amount so distributed to such Lenders with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Applicable
Administrative Agent, (i) if the relevant amount is denominated in Dollars, at
the greater of the Federal Funds Effective Rate and a rate determined by the
Applicable Administrative Agent in accordance with banking industry rules on
interbank compensation and (ii) if the relevant amount is denominated in any
other Currency, at the interest rate reasonably determined by the Applicable
Administrative Agent to reflect the cost of funds for the amount paid by such
Administrative Agent on behalf of such Borrower.

 

60



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 6.01(b), 6.12(d) or 6.12(e), then the Applicable
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by such Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 6.14. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 6.10, or if any Borrower is required to pay
any Additional Amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 6.12, then such Lender shall use
reasonable efforts to file any certificate or document requested by the
applicable Borrower (consistent with legal and regulatory restrictions), to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such filing,
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 6.10 or 6.12, as the case may be, in the future and (ii) would not
otherwise be disadvantageous to such Lender.

(b) If (i) any Lender requests compensation under Section 6.10, (ii) any
Borrower is required to pay any Additional Amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 6.12,
(iii) any Lender becomes a Defaulting Lender, (iv) any Lender becomes a
Declining Lender, (v) any Lender refuses to consent to any amendment, waiver or
other modification of this Agreement requested by the Company that requires the
consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders or (vi) any Lender provides notice of the type described in the proviso
to the first sentence of Section 2.04, then, in each case, the Company may, upon
notice to such Lender and the applicable Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 13.04), all its interests, rights and
obligations under this Agreement (other than any outstanding Competitive Loans
held by it and any and all rights and interests related thereto) to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment and, in the case of clause
(v) above, provides its consent to such requested amendment, waiver, or other
modification of this Agreement); provided that (1) the Company shall have
received the prior written consent of the Administrative Agents which consent
shall not unreasonably be withheld or delayed, (2) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
(other than Competitive Loans), accrued interest thereon, accrued fees and all
other amounts payable to it hereunder (including any amounts under
Section 6.11), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the applicable Borrower (in the case of all
other amounts), (3) in the case of any such assignment resulting from a claim
for compensation under Section 6.10 or payments required to be made pursuant to
Section 6.12, such assignment will result in a reduction in such compensation or
payments and (4) in the case of any such assignment resulting from a Lender
being a Declining Lender, the assignee shall have agreed to the applicable
Revolving Maturity Date Extension Request.

 

61



--------------------------------------------------------------------------------

SECTION 6.15. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) facility fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 6.07(a), and ticking
fees shall cease to accrue on the Term Loan Commitments of such Defaulting
Lender pursuant to Section 6.07(d);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 13.07); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 13.07, require the
consent of such Defaulting Lender in accordance with the terms hereof;

(c) if any Swingline Exposure or LC Exposure exists at the time any U.S. Lender
becomes a Defaulting Lender (such Defaulting Lender, a “U.S. Defaulting
Lender”), then:

(i) all or any part of the Swingline Exposure (other than any portion thereof
with respect to which such U.S. Defaulting Lender shall have funded its
participation as contemplated by Section 5.01(c)) and LC Exposure (other than
any portion thereof attributable to unreimbursed LC Disbursements with respect
to which such U.S. Defaulting Lender shall have funded its participation as
contemplated by Sections 4.01(e) and 4.01(f)) of such U.S. Defaulting Lender
shall be reallocated among the U.S. non-Defaulting Lenders in accordance with
their respective U.S. Revolving Commitment Percentages but only to the extent
that the sum of all U.S. non-Defaulting Lenders’ U.S. Revolving Credit Exposures
plus such U.S. Defaulting Lender’s Swingline Exposure and LC Exposure does not
exceed the sum of all U.S. non-Defaulting Lenders’ U.S. Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the General Administrative Agent (A) first, prepay the portion of such
U.S. Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Lender the portion
of such U.S. Defaulting Lender’s LC Exposure that has not been reallocated for
so long as such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such U.S. Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such U.S. Defaulting Lender pursuant to
Section 6.07(c) with respect to such portion of such U.S. Defaulting Lender’s LC
Exposure for so long as such U.S. Defaulting Lender’s LC Exposure is cash
collateralized;

 

62



--------------------------------------------------------------------------------

(iv) if any portion of the LC Exposure of such U.S. Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 6.07(a) and 6.07(c) shall be adjusted to give effect to
such reallocation; and

(v) if all or any portion of such U.S. Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Lender or any other Lender hereunder, all participation fees payable under
Section 6.07(c) with respect to such U.S. Defaulting Lender’s LC Exposure shall
be payable to the Issuing Lender until and to the extent that such LC Exposure
is reallocated and/or cash collateralized; and

(d) so long as such Lender is a U.S. Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend, renew or extend any Letter of Credit, unless,
in each case, it is satisfied that the related exposure and the U.S. Defaulting
Lender’s then outstanding Swingline Exposure or LC Exposure, as applicable, will
be fully covered by the Revolving Commitments of the U.S. non-Defaulting Lenders
and/or cash collateral provided by the Borrower in accordance with
Section 6.16(c), and participating interests in any such funded Swingline Loan
or in any such issued, amended, renewed or extended Letter of Credit will be
allocated among the U.S. non-Defaulting Lenders in a manner consistent with
Section 6.15(c)(i) (and such U.S. Defaulting Lender shall not participate
therein).

In the event that (i) a Bankruptcy Event with respect to a Lender Parent shall
occur following the date hereof and for so long as such Bankruptcy Event shall
continue or (ii) the Swingline Lender or the Issuing Lender has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Lender shall not be required to issue, amend, renew or extend any Letter
of Credit, unless the Swingline Lender or the Issuing Lender, as applicable,
shall have entered into arrangements with the Company or the applicable Lender,
satisfactory to the Swingline Lender or the Issuing Lender, as applicable, to
defease any risk to it in respect of such Lender hereunder.

In the event that the General Administrative Agent, the Company, the Swingline
Lender and the Issuing Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused the applicable Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s U.S. Revolving
Commitment and on such date such Lender shall purchase at par such of the U.S.
Revolving Loans and Swingline Loans of the other Lenders as the General
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its U.S. Revolving Commitment Percentage.

SECTION 6.16. Amortization of Term Loans. (a) The Company shall repay on the
last Business Day of March, June, September and December of each year (beginning
with the first such date occurring at least three months after the Term Loan
Funding Date) (each, a “Term Loan Repayment Date”), through and including the
Term Loan Maturity Date, an aggregate principal amount of Term Loans equal to
the product of (x) the aggregate principal amount of Term Loans outstanding on
the Term Loan Funding Date and (y) the percentage set forth below for each
applicable Term Loan Repayment Date, with the balance of the Term Loans due in
full on the Term Loan Maturity Date:

 

Term Loan Repayment Date

   Percentage  

For each of the first 12 Term Loan Repayment Dates

     2.5 % 

For each of the next four Term Loan Repayment Dates

     3.75 % 

For each Term Loan Repayment Date thereafter

     13.75 % 

 

63



--------------------------------------------------------------------------------

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Loan Maturity Date.

(c) Any prepayment of a Term Loan shall be applied to reduce the subsequent
scheduled repayments of the Term Loans to be made pursuant to this Section as
directed by the Company.

(d) Repayments of Term Loans shall be accompanied by accrued interest on the
amount repaid.

ARTICLE VII

Representations and Warranties

The Company represents and warrants to each of the Lenders and each of the
Administrative Agents that:

SECTION 7.01. Organization; Powers. Each Borrower (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite corporate power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted and (c) is qualified to do business in every
jurisdiction where such qualification is required, except where the failure so
to qualify would not result in a Material Adverse Effect. Each Borrower has the
corporate power and authority to execute and deliver this Agreement (or, in the
case of the Borrowing Subsidiaries, the Borrowing Subsidiary Agreements), to
perform its obligations under this Agreement and to borrow hereunder.

SECTION 7.02. Authorization. The Transactions (a) are within each Borrower’s
corporate powers and have been duly authorized by all requisite corporate action
and (b) do not (i) violate (A) any provision of any law, statute, rule or
regulation (including, without limitation, the Margin Regulations), (B) any
provision of the certificate of incorporation or other constitutive documents or
by-laws of the Company or any Borrower, (C) any order of any Governmental
Authority or (D) any provision of any indenture, agreement or other instrument
to which the Company or any Subsidiary is a party or by which it or any of its
property is or may be bound, (ii) conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
such indenture, agreement or other instrument or (iii) result in the creation or
imposition of any lien upon any property or assets of the Company or any
Subsidiary other than, in the case of clauses (i)(A), (i)(C), (i)(D), (ii) and
(iii), any such violations, conflicts, breaches, defaults or liens that,
individually or in the aggregate, would not have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

SECTION 7.03. Enforceability. This Agreement has been duly executed and
delivered by each of the Borrowers and constitutes, and each other Loan Document
constitutes or, when executed and delivered, will constitute, a legal, valid and
binding obligation of each Borrower hereto or thereto, enforceable in accordance
with its terms (subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and to general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity)).

SECTION 7.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or other action by any Governmental Authority is
required in connection with the Transactions except such as have, or on or prior
to the Effective Date will have, been obtained or made and are in full force and
effect or except for the failure of which to obtain could not reasonably be
expected to have a Material Adverse Effect.

SECTION 7.05. Financial Statements; No Material Adverse Effect. (a) The Company
has heretofore furnished to the Administrative Agents and the Lenders its
consolidated balance sheet and statements of income, stockholders’ equity and
cash flows as of and for the fiscal year ended December 31, 2013, reported on by
PricewaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.

(b) The Company has heretofore delivered to the Administrative Agents and the
Lenders its unaudited pro forma consolidated balance sheet and statements of
income, stockholders’ equity and cash flows as of and for the 12-month period
ended March 31, 2014, prepared giving effect to the Transactions and the
Acquisition as if they had occurred, with respect to such balance sheet, on such
date and, with respect to such other financial statements, on the first day of
the 12-month period ending on such date. Such pro forma financial statements
have been prepared in good faith by the Company, based on assumptions believed
by the Company on the date thereof to be reasonable, accurately reflect, in all
material respects, all adjustments required to be made to give effect to the
Transactions and the Acquisition and present fairly, in all material respects,
on a pro forma basis the estimated consolidated financial position of the
Company and its consolidated Subsidiaries as of such date and for such period,
assuming that the Transactions and the Acquisition had actually occurred at such
date or at the beginning of such period, as the case may be.

(c) Since December 31, 2013, there has been no material adverse effect on the
business, operations, properties or financial condition of the Company and its
Subsidiaries, taken as a whole.

SECTION 7.06. Litigation, Compliance with Laws. (a) There are no actions,
proceedings or investigations filed or (to the knowledge of the Company)
threatened against the Company or any Subsidiary in any court or before any
Governmental Authority or arbitration board or tribunal which question the
validity or legality of this Agreement, the Transactions or

 

65



--------------------------------------------------------------------------------

any action taken or to be taken pursuant to this Agreement and no order or
judgment has been issued or entered restraining or enjoining the Company from
the execution, delivery or performance of this Agreement nor is there any other
action, proceeding or investigation filed or (to the knowledge of the Company)
threatened against the Company or any Subsidiary in any court or before any
Governmental Authority or arbitration board or tribunal as to which there is a
reasonable likelihood of an adverse determination and that, if adversely
determined, would be reasonably likely to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would be
reasonably likely to result in a Material Adverse Effect.

SECTION 7.07. Federal Reserve Regulations. No part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose which entails a violation of, or
which is inconsistent with, the provisions of the Margin Regulations.

SECTION 7.08. Taxes. The Company and the Subsidiaries have filed or caused to be
filed all Federal and material state, local and foreign Tax returns which are
required to be filed by them, and have paid or caused to be paid all material
Taxes required to have been paid by them, other than (i) any Taxes or
assessments the validity of which is being contested in good faith by
appropriate proceedings, and with respect to which appropriate accounting
reserves have, to the extent required by GAAP, been set aside or (ii) where such
failure to file or pay could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 7.09. Employee Benefit Plans. The present aggregate value of accumulated
benefit obligations of each Plan and each foreign employee pension benefit plan
required to be funded (based on those assumptions used for disclosure of such
obligations in corporate financial statements in accordance with GAAP) did not,
as of the most recent statements available, exceed the aggregate value of the
assets for each plan by an amount in the aggregate for all such plans that would
reasonably be expected to have a Material Adverse Effect. Except as would not
individually or in the aggregate be reasonably expected to have a Material
Adverse Effect, (a) no ERISA Termination Event has occurred and (b) each Plan
has been established and administered in accordance with its terms and in
compliance with the applicable provisions of ERISA, the Code and other
applicable laws, rules and regulations.

SECTION 7.10. Environmental and Safety Matters. Other than exceptions to any of
the following that would not in the aggregate have a Material Adverse Effect:
(a) the Company and the Subsidiaries comply and have complied with all
applicable Environmental and Safety Laws; (b) there are and have been no
Hazardous Substances at any property owned, leased or operated by the Company
now or in the past, or at any other location, that could reasonably be expected
to result in liability of the Company or any Subsidiary under any Environmental
and Safety Law or result in costs to any of them arising out of any
Environmental and Safety Law; (c) there are no past, present, or, to the
knowledge of the Company and the Subsidiaries, anticipated future events,
conditions, circumstances, practices, plans, or legal requirements that could
reasonably be expected to prevent the Company or any of the

 

66



--------------------------------------------------------------------------------

Subsidiaries from, or increase the costs to the Company or any of the
Subsidiaries of, complying with applicable Environmental and Safety Laws or
obtaining or renewing all material permits, approvals, authorizations, licenses
or permissions required of any of them pursuant to any such law; and (d) neither
the Company nor any of the Subsidiaries has retained or assumed, by contract or
operation of law, any liability, fixed or contingent, under any Environmental
and Safety Law.

SECTION 7.11. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
that are material to the business of the Company and its Subsidiaries taken as a
whole, except where the failure to have such title or interests, as applicable,
could not reasonably be expected to result in a Material Adverse Effect.

(b) Each of the Company and its Subsidiaries owns, is licensed to use, or
otherwise has the right to use, all trademarks, tradenames, copyrights, patents
and other intellectual property that are material to the business of the Company
and its Subsidiaries taken as a whole, and the use thereof by the Company and
its Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 7.12. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 7.13. Boryokudan. Neither the Company nor any Japanese Borrower falls
under, at present, an organized crime group (“Boryokudan”), a member of a
Boryokudan (“Boryokudanin”), a Person for whom five years have not passed since
ceasing to be a Boryokudanin, a sub-member of a Boryokudan (“Boryokudan
jyunkoseiin”), a corporation related to a Boryokudan (“Boryokudan kanren
gaisha”), a racketeer attempting to extort money from a company by threatening
to cause trouble at the general stockholders’ meeting (“Soukaiya”) or advocating
social causes (“Shakai undou nado hyoubou goro”), or a special intelligence
organized crime group (“Tokusyu chinou boryoku syudan”), or a Person or
organization equivalent to any of the above howsoever described (collectively,
“Boryokudan, Etc.”) or any of the following subparagraphs, nor will it in the
future have:

(a) relationships in which its management is considered to be controlled by
Boryokudan, Etc.;

(b) relationships in which Boryokudan, Etc. are considered to be substantially
involved in its management;

(c) relationships in which it is considered to utilize unlawfully Boryokudan,
Etc. for purposes of securing unjust interests for itself, its own company or
third parties or for causing damage to third parties;

(d) relationships in which it is considered to offer funds or provide benefits
to Boryokudan, Etc.; or

 

67



--------------------------------------------------------------------------------

(e) officers or persons substantially involved in management that have
relationships with the Boryokudan, Etc.

SECTION 7.14. Solvency. (a) The Company and its Subsidiaries, on a consolidated
basis, are and, upon the initial Borrowing of any Revolving Loans, will be
Solvent.

(b) The Company and its Subsidiaries, on a consolidated basis, are and, upon the
incurrence of the Term Loans and the consummation of the other Transactions and
the Acquisition to occur on the Term Loan Funding Date, will be Solvent.

SECTION 7.15. Foreign Corrupt Practices Act. Other than as could not reasonably
be expected to have a Material Adverse Effect, none of the Company or any of its
Subsidiaries nor, to the knowledge of the Company, any of their respective
senior officers or directors or any other Person acting on behalf of the Company
or any of its Subsidiaries has (i) made or offered to make or received any
direct or indirect payments in violation of any applicable law (including the
U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010), including any
contribution, payment, commission, rebate, promotional allowance or gift of
funds or property or any other economic benefit or thing of value to or from any
employee, official or agent of any Governmental Authority where either the
contribution, payment, commission, rebate, promotional allowance, gift or other
economic benefit or thing of value, or the purpose thereof, was illegal under
any applicable law (including the United States Foreign Corrupt Practices Act),
or (ii) provided or received any product or services in violation of any
applicable law (including the U.S. Foreign Corrupt Practices Act and the U.K.
Bribery Act 2010).

SECTION 7.16. OFAC. Other than as could not reasonably be expected to have a
Material Adverse Effect, none of the Company or any of its Subsidiaries nor, to
the knowledge of the Company, any of their respective senior officers, directors
or other employees is the subject of any sanctions administered by the Office of
Foreign Assets Control of the United States Department of the Treasury. No part
of the proceeds of the Loans will be used directly or, to the knowledge of the
Company, indirectly in any manner that would result in a violation of any such
sanctions.

SECTION 7.17. USA PATRIOT Act. The Company and each of its Subsidiaries is in
compliance in all material respects with the USA PATRIOT Act.

ARTICLE VIII

Conditions

SECTION 8.01. Effective Date. The Credit Agreement shall become effective upon
the satisfaction of the following conditions:

(a) The General Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the General Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

68



--------------------------------------------------------------------------------

(b) The General Administrative Agent shall have received, with a counterpart or
copy for each Lender, such documents and certificates as the General
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Borrower, the authorization of
the Transactions and other legal matters relating to the Borrowers, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the General Administrative Agent.

(c) Solely with respect to the effectiveness of the provisions relating to the
Revolving Commitments, the representations and warranties of each Borrower set
forth in the Loan Documents shall be true and correct in all material respects
on and as of the Effective Date, except to the extent such representations and
warranties expressly relate to an earlier or later date, no Default shall have
occurred and be continuing and the General Administrative Agent shall have
received a certificate signed by the President, a Vice President or a Financial
Officer of the Company confirming the foregoing.

(d) The General Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by any Borrower hereunder or under any Loan Document.

(e) The General Administrative Agent (or its counsel) shall have received a
favorable written opinion (addressed to the General Administrative Agent and the
Lenders and dated the Effective Date) from White & Case LLP, U.S. counsel for
the Borrowers, substantially in the form of Exhibit C and covering such other
matters relating to the Borrowers, the Loan Documents as the General
Administrative Agent or the Lenders shall reasonably request. The Company hereby
requests such counsel to deliver such opinion.

(f) The General Administrative Agent shall have received updated schedules to
the Existing Credit Agreement, in form and substance reasonably satisfactory to
the General Administrative Agent.

(g) Solely with respect to the effectiveness of the provisions relating to the
Revolving Commitments, on or prior to the Effective Date (or substantially
simultaneous with any initial Borrowings to be made on the Effective Date),
(i) the commitments under the Existing Credit Agreement shall have been
terminated (and all loans (if any) outstanding thereunder and other amounts due
in respect thereof paid in full), and (ii) the Borrowers shall have paid to the
Administrative Agents for the accounts of the lenders and issuing lenders
entitled thereto all accrued fees and expenses payable under the Existing Credit
Agreement to but excluding the Effective Date.

(h) The Lenders shall have received, to the extent requested, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

 

69



--------------------------------------------------------------------------------

SECTION 8.02. Conditions to Term Loan Funding Date. The obligation of each
Lender to make Term Loans on the Term Loan Funding Date (which date shall in no
event be later than April 24, 2015, as such date may be extended in accordance
with Section 9.1(a)(ii) of the Merger Agreement as in effect on the date hereof
(the “Outside Date”)), is subject to the satisfaction of the following
conditions:

(a) The Acquisition and the Transactions shall be consummated prior to or
simultaneously with the Term Loan Funding Date in accordance with the terms of
the Merger Agreement without any amendment, waiver or other modification thereof
that is material and adverse to the Lenders or the Left Lead Arranger without
the Left Lead Arranger’s prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned); provided that (i) increases in
purchase price if funded with common or other equity reasonably satisfactory to
the Left Lead Arranger shall not be deemed to be materially adverse to the
interests of the Lenders or the Left Lead Arranger and shall not require the
consent of the Left Lead Arranger, (ii) decreases in purchase price pursuant to
any purchase price or similar adjustment provisions set forth in the Merger
Agreement or any decrease of the purchase price applied to the Term Loans or the
loans under the 364-Day Credit Agreement (as determined by the Company) or pro
rata between the Term Loans and the loans under the 364-Day Credit Agreement, on
the one hand (allocated between the two as determined by the Company) and the
equity consideration for the Acquisition, on the other hand, shall be deemed to
be not materially adverse to the interests of the Lenders or the Left Lead
Arranger and (iii) any amendment, waiver or other modification to Section 5.4 of
the Merger Agreement or the definition of “Company Material Adverse Effect” in
the Merger Agreement shall be deemed to be materially adverse to the interests
of the Lenders and the General Administrative Agent.

(b) The General Administrative Agent shall have received (a)(i) GAAP audited
consolidated balance sheets and related statements of comprehensive income, and
cash flows of the Company and (ii) GAAP audited consolidated balance sheets and
related statements of operations and comprehensive income, and cash flows of
Biomet, in each case for the last three fiscal years of the Company or Biomet
(as the case may be) to have been completed at least 90 days prior to the Term
Loan Funding Date, and (b)(i) GAAP unaudited consolidated balance sheets and
related statements of comprehensive income, and cash flows of the Company and
(ii) GAAP unaudited consolidated balance sheets and related statements of
operations and comprehensive income, and cash flows of Biomet, in each case for
each subsequent fiscal quarter of the Company or Biomet (as the case may be)
ended at least 45 days before the Term Loan Funding Date. The General
Administrative Agent hereby acknowledges receipt of all such information for all
relevant periods ended on or prior to March 31, 2014.

(c) The General Administrative Agent shall have received a pro forma
consolidated balance sheet and related pro forma consolidated statement of
comprehensive income of the Company as of and for the twelve-month period ending
on the last day of the most recently completed four-fiscal quarter period for
which financial statements have been delivered pursuant to paragraph (b) above,
prepared after giving effect to the Transactions and the Acquisition as if the
Transactions and the Acquisition had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
other financial statements).

(d) The General Administrative Agent shall have received a certificate of the
Company in the form of Exhibit H hereto executed by its chief financial officer
certifying that the Company and its subsidiaries, on a consolidated basis after
giving effect to the Transactions and the Acquistion, are Solvent.

 

70



--------------------------------------------------------------------------------

(e) The Merger Agreement Representations shall be true and correct, and the
Specified Representations shall be true and correct in all material respects, in
each case, on and as of the date of the Term Loan Funding Date, except to the
extent such representations and warranties expressly relate to an earlier or
later date, in which case such representations and warranties shall have been
true, correct and complete (in the case of the Specified Representations, in all
material respects) on and as of such earlier date, and the Administrative Agent
shall have received a certificate signed by the President, a Vice President or a
Financial Officer of the Company confirming the foregoing.

(f) The General Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03.

(g) The conditions to the Effective Date set out in Section 8.01 (other than the
conditions set out in Section 8.01(c) and (g)) shall have been satisfied (it
being understood that it shall not be a condition to the Term Loan Funding Date
that the Revolving Commitments be outstanding on such date).

(h) The Lead Left Arranger shall have received all fees and other amounts due
and payable on or prior to the Term Loan Funding Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by any Borrower hereunder or under any Loan Document.

SECTION 8.03. Conditions to All Other Extensions of Credit. The obligation of
each Lender to make a Loan on the occasion of any Borrowing (other than (i) the
Term Loans made on the Term Loan Funding Date and (ii) a Borrowing made solely
to refinance outstanding Borrowings that does not increase the aggregate
principal amount of the Loans of any Lender outstanding), and of the Issuing
Lender to issue, amend, renew or extend any Letter of Credit is subject to the
satisfaction of the following conditions:

(a) The General Administrative Agent and the Applicable Administrative Agent
shall have received a Borrowing Request in accordance with Section 2.03.

(b) The Effective Date shall have occurred.

(c) The representations and warranties of each Borrower set forth in the Loan
Documents (other than the representations and warranties set forth in Sections
7.05(c) and 7.06(a)) shall be true and correct in all material respects on and
as of the date of any such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable; provided that, to the
extent such representations and warranties expressly relate to an earlier or
later date, they shall be true and correct in all material respects as of such
earlier date.

(d) At the time of and immediately after giving effect to such Borrowing, or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

71



--------------------------------------------------------------------------------

Each Borrowing and the issuance, amendment, renewal or extension of each Letter
of Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (c) and
(d) of this Section.

SECTION 8.04. Initial Borrowing by Each Borrowing Subsidiary. The obligation of
each Lender to make a Loan on the occasion of the first Borrowing by each
Borrowing Subsidiary is subject to the satisfaction of the condition that the
General Administrative Agent (or its counsel) shall have received a Borrowing
Subsidiary Agreement properly executed by such Borrowing Subsidiary and the
Company, and the Applicable Administrative Agent shall have received all
documentation and information reasonably requested by it and required under
applicable “know your customer” and similar laws and regulations.

SECTION 8.05. Actions prior to the Term Loan Funding Date. Prior to the date on
which the Term Loan Commitments terminate in accordance with Section 6.03 and
notwithstanding anything set forth in this Agreement or otherwise to the
contrary (including whether any condition to the occurrence of the Effective
Date may subsequently be determined not to have been satisfied or that any
representation given as a condition thereof or otherwise was incorrect or any
failure by the Company to comply with the covenants in Articles IX and X prior
to the funding of the Term Loans on the Term Loan Funding Date), except as set
forth in Section 6.03, no Administrative Agent nor any Lender or any other
person shall be entitled to:

(a) cancel any of its Term Loan Commitments (except as set forth in
Section 6.03) to the extent to do so would prevent, limit or delay the making of
a Term Loan;

(b) rescind, terminate or cancel this Agreement or any of its Term Loan
Commitments hereunder or exercise any right or remedy or make or enforce any
claim under the Loan Documents or otherwise it may have to the extent to do so
would prevent, limit or delay the making of its Term Loan;

(c) refuse to participate in making its Term Loan; or

(d) exercise any right of set off or counterclaim in respect of its Term Loan to
the extent to do so would prevent, limit or delay the making of its Term Loan.

Notwithstanding anything set forth in this Agreement to the contrary, without
limiting the provisions of Section 8.02, any failure by the Company to comply
with Article IX or X prior to the funding of the Term Loans on the Term Loan
Funding Date shall not constitute a breach of this Agreement with respect to the
Term Loan Commitments, and the Administrative Agents and the Lenders (with
respect to the Term Loan Commitments only) shall have no rights or remedies with
respect thereto; provided, that after the funding of the Term Loans on the Term
Loan Funding Date, the Lenders shall have all rights and remedies pursuant to
Article XI with respect to any such non-compliance with respect to the Term
Loans notwithstanding that they were not available prior to such date as a
result of this Section 8.05.

 

72



--------------------------------------------------------------------------------

ARTICLE IX

Affirmative Covenants

The Company covenants and agrees with each Lender and each Administrative Agent
that so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any fees or any other amounts payable hereunder shall be
unpaid or any Letter of Credit remains outstanding, unless the Required Lenders
shall otherwise consent in writing, it will, and will cause each of the
Subsidiaries to, on and after the Effective Date:

SECTION 9.01. Existence. Do or cause to be done all things necessary to preserve
and keep in full force and effect its corporate, partnership and/or limited
liability company existence and its rights and franchises that are material to
the business of the Company and its Subsidiaries as a whole, except as expressly
permitted under Section 10.01 or 10.06 and except, in the case of any
Subsidiary, where the failure to do so would not result in a Material Adverse
Effect.

SECTION 9.02. Business and Properties. Comply in all respects with all
applicable laws, rules, regulations and orders of any Governmental Authority
(including Environmental and Safety Laws and ERISA), whether now in effect or
hereafter enacted except instances that could not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect; and at all times maintain
and preserve all property material to the conduct of the business of the Company
and its Subsidiaries as a whole and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so would not
result in a Material Adverse Effect.

SECTION 9.03. Financial Statements, Reports, Etc. Furnish to the Administrative
Agents for distribution to each Lender (except in the case of the materials
required by paragraphs (d) below, which shall only be furnished to the General
Administrative Agent, the Japanese Administrative Agent and the Japanese
Lenders):

(a) within 105 days after the end of each fiscal year, its annual report on
Form 10-K as filed with the SEC, including its consolidated balance sheet and
the related consolidated earnings statement showing its consolidated financial
condition as of the close of such fiscal year and the consolidated results of
its operations during such year, all audited by PricewaterhouseCoopers LLP or
other independent certified public accountants of recognized national standing
selected by the Company and accompanied by an opinion of such accountants to the
effect that such consolidated financial statements fairly present the Company’s
financial condition and results of operations on a consolidated basis in
accordance with GAAP;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year, its quarterly report on Form 10-Q as filed with the SEC,
including its unaudited consolidated balance sheet and related consolidated
earnings statement, showing its consolidated financial condition as of the close
of such fiscal quarter and the consolidated results of its operations during
such fiscal quarter and the then elapsed portion of the fiscal year (and each

 

73



--------------------------------------------------------------------------------

delivery of such statements shall be deemed a representation that such
statements fairly present the Company’s financial condition and results of
operations on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes);

(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer (i) certifying that no Event
of Default or Default has occurred or, if such an Event of Default or Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) demonstrating in
reasonable detail calculation of the covenant set forth in Section 10.04 as of
the last day of the period covered by such financial statements;

(d) promptly after the same become publicly available, copies of all reports on
Form 8-K filed by it with the SEC, or any Governmental Authority succeeding to
any of or all the functions of the SEC, or copies of all reports distributed to
its shareholders, as the case may be; and

(e) promptly, from time to time, such other information as any Lender shall
reasonably request through the General Administrative Agent, including any
additional information relating to the Consolidated Transaction Costs and
Consolidated Cost Savings referred to in clauses (h) and (i), respectively, in
the definition of the term “Consolidated EBITDA” (it being understood that the
Company shall not be required to provide any information or documents which are
subject to confidentiality provisions the nature of which prohibit such
disclosure).

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered on the date on which the Company provides notice (reasonably
identifying where the applicable disclosure may be obtained) to the General
Administrative Agent that such information has been posted on the Company’s
website on the internet at www.zimmer.com, or on the SEC’s website on the
internet at www.sec.gov or at another website identified in such notice and
accessible by the Lenders without charge.

SECTION 9.04. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers (which may include captive
insurers), and maintain such other insurance or self insurance (including
product liability insurance), to such extent and against such risks, including
fire and other risks insured against by extended coverage, as is customary with
companies similarly situated and in the same or similar businesses.

SECTION 9.05. Obligations and Taxes. Pay and discharge promptly when due all
material Taxes, assessments and governmental charges imposed upon it or upon its
income or profits or in respect of its property, in each case before the same
shall become delinquent or in default and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings and adequate reserves with respect thereto shall, to the
extent required by GAAP, have been set aside.

 

74



--------------------------------------------------------------------------------

SECTION 9.06. Litigation and Other Notices. Give the General Administrative
Agent written notice of the following within ten Business Days after any
executive officer of the Company obtains knowledge thereof:

(a) the filing or commencement of any action, suit or proceeding which the
Company reasonably expects to result in a Material Adverse Effect;

(b) any Event of Default or Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto; and

(c) any change in any of the Ratings.

provided, that in each case the Company shall not be required to provide
separate notice of any event disclosed in any report promptly filed with the SEC
if the Company has provided notice to the General Administrative Agent in
accordance with the last paragraph of Section 9.03 as long as the Company has
provided notice reasonably identifying where the applicable disclosure may be
obtained to the General Administrative Agent that such information has been
posted.

SECTION 9.07. Books and Records. (a) Keep proper books of record and account in
which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the General Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and (in the presence of officers of a
Borrower, whether by phone or in person) its independent accountants (in each
case subject to the Company’s obligations under applicable confidentiality
provisions), all at such reasonable times and as often as reasonably requested,
all at the expense of the applicable Lenders; provided that during the
continuation of any Default (x) any expense of the Lenders in connection with
the foregoing shall be for the account of the Company and (y) Lenders shall be
permitted to discuss the affairs, finances and condition of the Company and its
Subsidiaries without officers of the Borrowers being present.

SECTION 9.08. Use of Proceeds. All proceeds of the Loans shall be used solely
for the purposes referred to in the introductory statement of this Agreement.

ARTICLE X

Negative Covenants

The Company covenants and agrees with each Lender and each Administrative Agent
that so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any fees or any other amounts payable hereunder shall be
unpaid or any Letter of Credit remains outstanding, unless the Required Lenders
shall otherwise consent in writing, it will not, and will not permit any of the
Subsidiaries to, on and after the Effective Date:

SECTION 10.01. Consolidations, Mergers, and Sales of Assets. (a) Consolidate or
merge with or into any other Person or liquidate, wind up or dissolve (or suffer
any liquidation or dissolution) or (b) sell, or otherwise transfer (in one
transaction or a series of transactions), or

 

75



--------------------------------------------------------------------------------

permit any Subsidiary to sell, or otherwise transfer (in one transaction or a
series of transactions), all or substantially all of the assets of the Company
and the Subsidiaries, taken as a whole, to any other Person; provided that
(i) the Company may merge or consolidate with another Person if the Company is
the corporation surviving such merger or consolidation, (ii) a Subsidiary may
merge or consolidate with another Person if (A) the Company is the surviving
corporation if the Company is a party to such merger or consolidation or (B) the
survivor of such merger or consolidation (in the event that it is not the
Subsidiary) shall assume all of the payment and performance obligations of such
Subsidiary on terms reasonably satisfactory to the General Administrative Agent
and (iii) immediately after giving effect to any such merger or consolidation,
no Default or Event of Default shall have occurred and be continuing; provided,
however, that the foregoing restrictions of this Section 10.01 shall not apply
to transactions permitted under Section 10.06 or 10.08.

SECTION 10.02. Liens. Create, assume or suffer to exist any Lien upon any
property, except that the foregoing shall not prevent the Company or any
Subsidiary from creating, assuming or suffering to exist any of the following
Liens:

(a) Liens existing on the Effective Date and set forth on Schedule 10.02 hereof;

(b) any Lien existing on property owned or leased by any Person at the time it
becomes a Subsidiary, provided that such Lien was not created in anticipation of
such person becoming a Subsidiary;

(c) any Lien existing on property at the time of the acquisition thereof by the
Company or any Subsidiary, provided that such Lien was not created in
anticipation of such acquisition;

(d) Liens on property acquired, constructed or improved by the Company or any
Subsidiary; provided that the Debt secured thereby does not exceed 80% of the
cost of acquiring, constructing or improving such property and such Liens do not
apply to any other property of the Company or any Subsidiary;

(e) Liens on receivables and the proceeds thereof securing any Permitted
Receivables Securitization;

(f) any Liens securing Debt of a Subsidiary owing to the Company or to another
Subsidiary;

(g) Liens for taxes, assessments or governmental charges or levies not yet due
or that are being contested in good faith by appropriate proceedings; provided
that adequate reserves with respect thereto are maintained on the books of the
Company or its Subsidiaries, as the case may be, in conformity with GAAP;

(h) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not more than
60 days delinquent in accordance with their terms or that are being contested in
good faith by appropriate proceedings;

 

76



--------------------------------------------------------------------------------

(i) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

(j) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(k) easements, rights-of-way, restrictions, licenses, reservations, utility
easements and other similar encumbrances imposed by law or incurred in the
ordinary course of business that, do not materially detract from the value of
the property subject thereto or materially interfere with the ordinary conduct
of the business of the Company and its Subsidiaries, considered as a whole;

(l) any interest or title of a lessor under any lease entered into by the
Company or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(m) attachment or judgment Liens in respect of judgments or decrees that have
been vacated, discharged or stayed within 30 days from the entry thereof; and
attachment or judgment Liens in respect of judgments or decrees that have been
bonded pending appeal within 30 days from the entry thereof and which do not
exceed $150,000,000 in the aggregate;

(n) Liens arising from precautionary U.C.C. financing statement filings with
respect to operating leases or consignment arrangements entered into by the
Company or any Subsidiary in the ordinary course of business;

(o) customary Liens in favor of a banking institution arising by operation of
law encumbering deposits (including the right of set-off) held by such banking
institutions incurred in the ordinary course of business and that are within the
general parameters customary in the banking industry;

(p) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in clauses (a) through
(o) above, so long as the principal amount of the Debt or other obligations
secured thereby does not exceed the principal amount of Debt or obligations so
secured at the time of such extension, renewal or replacement (except that,
where an additional principal amount of Debt is incurred to provide funds for
the completion of a specific project, the additional principal amount, and any
related financing costs, may be secured by the Lien as well) and such Lien is
limited to the same property subject to the Lien so extended, renewed or
replaced (and improvements on such property); and

(q) any Lien not permitted by clauses (a) through (p) above securing Debt which,
together with the aggregate outstanding principal amount of all other Debt of
the Company and its Subsidiaries which would otherwise be subject to the
foregoing restrictions and the aggregate Value of their existing Sale and
Leaseback Transactions which would be subject to the restrictions of
Section 10.02 but for this clause (q), does not at any time exceed 10% of
Consolidated Net Tangible Assets.

 

77



--------------------------------------------------------------------------------

SECTION 10.03. Limitation on Sale and Leaseback Transactions. Enter into any
Sale and Leaseback Transaction, or permit any Subsidiary to do so, unless the
Company or such Subsidiary would be entitled to incur Debt, in a principal
amount equal to the Value of such Sale and Leaseback Transaction, which is
secured by Liens on the property to be leased without violating Section 10.02.

SECTION 10.04. Financial Condition Covenant. Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Company to exceed (a) for any fiscal quarter ending prior to the Term Loan
Funding Date, 3.0 to 1.0, (b) for any fiscal quarter ending on or after the Term
Loan Funding Date and prior to the date that is twelve months after the Term
Loan Funding Date, 5.0 to 1.0, and (c) for any fiscal quarter thereafter, 4.5 to
1.0.

SECTION 10.05. Indebtedness. Permit Subsidiaries of the Company to create,
issue, incur, assume, become liable in respect of or suffer to exist any Debt
(other than Permitted Debt and Debt created under this Agreement and the other
Loan Documents) in an aggregate principal amount exceeding $250,000,000
outstanding at any time.

SECTION 10.06. Transactions with Affiliates. Enter into any material
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate, except any such transaction which is (a) otherwise
permitted under this Agreement, in the ordinary course of business and upon fair
and reasonable terms no less favorable to the Company or the relevant Subsidiary
than it would obtain in a comparable arm’s length transaction with a Person that
is not an Affiliate, (b) entered into prior to the Effective Date or
contemplated by any agreement identified on Schedule 10.06 hereof, (c) between
or among the Company or any Subsidiary exclusively, (d) any Restricted Payment
permitted under Section 10.07, (e) any transactions in connection with any
Permitted Receivables Securitization or (f) any arrangements with officers,
directors, representatives or other employees of the Company or any Subsidiary
relating specifically to employment as such.

SECTION 10.07. Restricted Payments. At any time that the Company (i) does not
have Investment Grade Standing or (ii) would not be in compliance with
Section 10.04 on a pro forma basis after giving effect to the applicable
Restricted Payments and any financing therefor, declare or, in the case of a
Restricted Payment that has not been declared, pay any dividend (other
than dividends payable solely in common stock of the Person making such dividend
or options, warrants or rights to purchase shares of such common stock) on, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any capital stock of the Company or any Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
any Subsidiary (collectively, “Restricted Payments”), except that (a) any
Subsidiary may make Restricted Payments to the Company and its other equity
holders, pro rata in accordance with their respective equity interests in such
Subsidiary and (b) notwithstanding clause (i) and/or (ii) above, in the event
that the Company does not have Investment Grade Standing and/or would not be in
compliance with Section 10.04 on a pro forma basis after giving effect to the
applicable Restricted Payments and any financing therefor, so long as no Event
of

 

78



--------------------------------------------------------------------------------

Default under clause (b), (c), (g) or (h) of Article XI shall have occurred and
be continuing on the date of the declaration thereof (or, in the case of a
Restricted Payment that is not declared, on the date of the payment thereof),
the Company may make Restricted Payments in any year in an aggregate amount not
to exceed the greater of (x) $250,000,000 and (y) an aggregate amount of
periodic dividends in respect of its Capital Stock not to exceed the rate (per
share), as adjusted for such splits, reclassifications, stock dividends and
similar reorganizations, declared by the Company in the fiscal quarter that
ended immediately prior to the date on which the Company ceased to have
Investment Grade Standing.

SECTION 10.08. Investments. At any time that the Company (i) does not have
Investment Grade Standing or (ii) would not be in compliance with Section 10.04
on a pro forma basis after giving effect to the applicable Investments and any
financing therefor, make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any capital
stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except the Acquisition and except:

(a) investments in Cash Equivalents;

(b) extensions of trade credit in the ordinary course of business;

(c) Loans and advances to employees of the Company or any Subsidiary in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for such employees not to exceed $20,000,000 at
any one time outstanding;

(d) Loans to employees of the Company or any Subsidiary solely for the purpose
of exercising options to purchase the common stock of the Company or any
Subsidiary;

(e) intercompany Investments by the Company or any Subsidiary in the Company or
any Person that, prior to such investment, is a U.S. Borrower, including
Guarantees by the Company of any Debt of any Subsidiary;

(f) in addition to Investments otherwise expressly permitted by this
Section 10.08, Investments by the Company or any of its Subsidiaries in an
aggregate amount (valued at cost) at any time invested not to exceed the sum of
$500,000,000 plus any amount thereof financed with Company Stock or the proceeds
of the issuance of Company Stock;

(g) Investments made or committed to be made when the Company has Investment
Grade Standing, together with any extensions, renewals or replacements thereof
(provided the aggregate amount of the Investment is not increased); and

(h) Loans and advances to vendors, distributors or agents in the ordinary course
of business and on arm’s length terms.

SECTION 10.09. Boryokudan. Relating to activities of the Company or any Japanese
Borrower in Japan, conduct, either directly or by engaging a third party, any of
the following:

(a) claims made with forceful behavior and acts of violence;

 

79



--------------------------------------------------------------------------------

(b) unjust claims exceeding legal responsibilities;

(c) use of threatening action or statements, or violent acts and behaviors in
connection with any transaction among the parties hereto;

(d) acts and behaviors which may damage the credit or obstruct the business of
the Japanese Administrative Agent by spreading false rumors or through the use
of fraudulent means or by force; or

(e) other acts and behavior equivalent to the above howsoever described.

ARTICLE XI

Events of Default

In case of the happening of any of the following events (each an “Event of
Default”):

(a) any representation or warranty made or deemed made in or in connection with
the execution and delivery of this Agreement or the Borrowings hereunder or
under any Borrowing Subsidiary Agreement shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan or LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any fee
or any other amount (other than an amount referred to in paragraph (b) above)
due hereunder, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 9.01 (in the case of a Borrower),
Section 9.06 or Article X;

(e) default shall be made in the due observance or performance of any covenant,
condition or agreement contained herein (other than those specified in (b),
(c) or (d) above) or in any other Loan Document and such default shall continue
unremedied for a period of 30 days after notice thereof from any Administrative
Agent or any Lender to the Company;

(f) the Company or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of one or more items of Debt in
an aggregate principal amount greater than or equal to $150,000,000, when and as
the same shall become due and payable (giving effect to any applicable grace
period) or (ii) fail to observe or perform any other term, covenant, condition
or agreement contained in any agreement or instrument evidencing or governing
any such Debt if the effect of any failure referred to in this clause (ii) is to
cause such Debt to become due prior to its stated maturity;

 

80



--------------------------------------------------------------------------------

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company or any Subsidiary, or of a substantial part of the
property or assets of the Company or any Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Subsidiary or for a
substantial part of the property or assets of the Company or any Subsidiary or
(iii) the winding up or liquidation of the Company or any Subsidiary; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Subsidiary or for a
substantial part of the property or assets of the Company or any Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount equal
to or greater than $150,000,000 (exclusive of any amount thereof reasonably
expected to be covered by insurance) shall be rendered against the Company, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor (whose
liquidated judgment, along with those of any other judgment creditors, exceeds
$150,000,000) to levy upon assets or properties of the Company or any Subsidiary
to enforce any such judgment;

(j) (i) a Plan of any Borrower shall fail to maintain the minimum funding
standard required by Section 412 of the Code or Section 302 of ERISA for any
plan year or a waiver of such standard is sought or granted under Section 412(c)
of the Code or Section 302(c) of ERISA or (ii) an ERISA Termination Event shall
have occurred with respect to any Borrower or an ERISA Affiliate has incurred,
or in the reasonable opinion of the Required Lenders is reasonably likely to
incur, a liability to or on account of a Plan under Section 4062, 4063, 4064,
4201 or 4204 of ERISA or (iii) any Person shall engage in any prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code for which a
statutory or class exemption is not available or a private exemption has not
been previously obtained from the United States Department of Labor or (iv) any
Borrower or any ERISA Affiliate shall fail to pay any required installment or
any other payment required to be paid by such entity under Section 412 of the

 

81



--------------------------------------------------------------------------------

Code or Section 302 of ERISA on or before the due date for such installment or
other payment (taking into account any extensions granted) or (v) any Borrower
or any ERISA Affiliate shall fail to make any contribution or payment to any
Multiemployer Plan which any Borrower or any ERISA Affiliate is required to make
under any agreement relating to such Multiemployer Plan or any law pertaining
thereto (taking into account any extensions granted), and, in the event of the
occurrence of any of the events described in clauses (i) through (v) above,
there shall result from any such event or events either a liability or a
material risk of incurring a liability which is reasonably expected to have a
Material Adverse Effect;

(k) a Change in Control shall occur; or the Company shall cease to own
beneficially all of the then outstanding capital stock (or equivalent equity
interests) of each of the Japanese Borrower and the Luxembourg Borrower; or

(l) the guarantee in Section 13.16 shall cease to be, or shall be asserted by
the Company not to be, a valid and binding obligation on the part of the
Company;

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the General Administrative Agent, at the request of
the Required Lenders, shall, by notice to the Company or any other Borrower
(which notice to any other Borrower may be given to the Company), take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Revolving Commitments (it being understood that there shall be no
right under this clause (i) to terminate the Term Loan Commitments) and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued fees and
all other liabilities of the Borrowers accrued hereunder (including all amounts
of LC Exposure, whether or not the beneficiary of the then outstanding Letters
of Credit shall have presented the documents required therein), shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived anything contained
herein to the contrary notwithstanding; and, if any event with respect to any
Borrower described in paragraph (g) or (h) above shall have occurred and be
continuing, the Revolving Commitments (and, if such event is with respect to the
Company, the Term Loan Commitments) shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued fees and all other liabilities of the Borrowers accrued
hereunder (including all amounts of LC Exposure, whether or not the beneficiary
of the then outstanding Letters of Credit shall have presented the documents
required therein) shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived anything contained herein to the contrary
notwithstanding. With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the U.S. Borrower shall at such time deposit in a
cash collateral account opened by the General Administrative Agent an amount
equal to the aggregate then undrawn and unexpired amount of such Letters of
Credit. Amounts held in such cash collateral account shall be applied by the
General Administrative Agent to the payment of drafts drawn under such Letters
of Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the U.S. Borrower hereunder and under the other Loan Documents.
The General Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the General Administrative

 

82



--------------------------------------------------------------------------------

Agent and at the U.S. Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. After all such Letters of Credit shall have expired or been fully
drawn upon, all reimbursement obligations shall have been satisfied and all
other obligations of the U.S. Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the U.S. Borrower (or such other Person
as may be lawfully entitled thereto).

ARTICLE XII

The Administrative Agents

In order to expedite the transactions contemplated by this Agreement, JPMCB, is
hereby appointed to act as the General Administrative Agent on behalf of the
U.S. Lenders, JPMorgan Chase Bank, N.A., Tokyo Branch is hereby appointed to act
as Japanese Administrative Agent on behalf of the Japanese Lenders, J.P. Morgan
Europe Limited is hereby appointed to act as European Administrative Agent on
behalf of the Multicurrency Lenders and JPMCB is hereby appointed to act as
Advance Agent on behalf of the Lenders. Each of the Lenders hereby irrevocably
authorizes each Administrative Agent (which term, for purposes of this
Article XII shall be deemed to include the Advance Agent) to take such actions
on behalf of such Lender or holder and to exercise such powers as are
specifically delegated to the Administrative Agents or an Administrative Agent
individually, as the case may be, by the terms and provisions hereof, together
with such actions and powers as are reasonably incidental thereto. Each
Administrative Agent is hereby expressly authorized by the Lenders, without
hereby limiting any implied authority, (a) to receive on behalf of the Lenders
all payments of principal of and interest on the Loans, payments in respect of
the Letters of Credit and all other amounts due to the Lenders hereunder, and
promptly to distribute to each Lender its proper share of each payment so
received; (b) to give notice on behalf of each of the Lenders to the Borrowers
of any Event of Default of which such Administrative Agent has actual knowledge
acquired in connection with its agency hereunder; and (c) to distribute to each
Lender copies of all notices, financial statements and other materials delivered
by any Borrower pursuant to this Agreement as received by such Administrative
Agent. Notwithstanding anything herein to the contrary, none of the Arrangers,
syndication agents, documentation agents or bookrunners listed on the cover page
hereof shall have any duties or obligations under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the General
Administrative Agent, the Japanese Administrative Agent, the European
Administrative Agent, the Left Lead Arranger, the Issuing Lender or a Lender
under this Agreement, but all such Persons shall have the benefit of the
indemnities provided for hereunder.

Neither the Administrative Agents nor any of their respective directors,
officers, employees or agents shall be liable as such for any action taken or
omitted by any of them except for its or his or her own gross negligence or
wilful misconduct, or be responsible for any statement, warranty or
representation herein or the contents of any document delivered in connection
herewith, or be required to ascertain or to make any inquiry concerning the
performance or observance by any Borrower of any of the terms, conditions,
covenants or

 

83



--------------------------------------------------------------------------------

agreements contained in this Agreement. The Administrative Agents shall not be
responsible to the Lenders for the due execution, genuineness, validity,
enforceability or effectiveness of this Agreement or other instruments or
agreements. The Administrative Agents may deem and treat the Lender which makes
any Loan or issues or participates in any Letter of Credit as the holder of the
indebtedness resulting therefrom for all purposes hereof until it shall have
received notice from such Lender, given as provided herein, of the transfer
thereof. The Administrative Agents shall in all cases be fully protected in
acting, or refraining from acting, in accordance with written instructions
signed by the Required Lenders and, except as otherwise specifically provided
herein, such instructions and any action or inaction pursuant thereto shall be
binding on all the Lenders. The Administrative Agents shall, in the absence of
knowledge to the contrary, be entitled to rely on any instrument or document
believed by it in good faith to be genuine and correct and to have been signed
or sent by the proper Person or Persons. Neither the Administrative Agents nor
any of their respective directors, officers, employees or agents shall have any
responsibility to any Borrower on account of the failure of or delay in
performance or breach by any Lender of any of its obligations hereunder or to
any Lender on account of the failure of or delay in performance or breach by any
other Lender or any Borrower of any of their respective obligations hereunder or
in connection herewith. The Administrative Agents may execute any and all duties
hereunder by or through their respective branches, Affiliates, agents or
employees and shall be entitled to rely upon the advice of legal counsel
selected by them with due care with respect to all matters arising hereunder and
shall not be liable for any action taken or suffered in good faith by them in
accordance with the advice of such counsel. Without limiting the foregoing, any
Administrative Agent may, by notice to the Company and the applicable Borrower,
designate any of its branches or Affiliates as the Person to receive any or all
notices (including Borrowing Requests and Interest Election Requests) to be
delivered to such Administrative Agent pursuant to this Agreement.

The Lenders hereby acknowledge that the Administrative Agents shall be under no
duty to take any discretionary action permitted to be taken by them pursuant to
the provisions of this Agreement unless they shall be requested in writing to do
so by the Required Lenders.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, any Administrative Agent may resign at any time by notifying the
Lenders, the other Administrative Agents and the Company. Upon any such
resignation of an Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent acceptable to the Company. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank having a combined capital and surplus of at least $500,000,000 (or any
Affiliate of such bank), (i) with, in the case of the U.S. Commitments, an
office in New York, New York, (ii) with, in the case of the Japanese
Commitments, an office in Tokyo, Japan, or (iii) with, in the case of the
Multicurrency Commitments, an office in London. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any Administrative Agent’s resignation hereunder, the
provisions of this Article XII and Section 13.05 shall continue in effect for
its benefit in respect of any actions taken or omitted to be taken by it while
it was acting as Administrative Agent.

 

84



--------------------------------------------------------------------------------

With respect to the Loans made by, or Letters of Credit issued by or
participated in by, them hereunder, each Administrative Agent in its individual
capacity and not as Administrative Agent shall have the same rights and powers
as any other Lender and may exercise the same as though it were not an
Administrative Agent, and such Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Company or any Subsidiary or other Affiliate thereof as if it were not
an Administrative Agent.

Each Lender agrees (i) to reimburse the Administrative Agents, on demand, in the
amount of its a pro rata share of any expenses incurred for the benefit of the
Lenders by the Administrative Agents, including counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, which
shall not have been reimbursed by the Borrowers and (ii) to indemnify and hold
harmless the Administrative Agents and any of their respective directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, incurred by or asserted against
either of them in its capacity as an Administrative Agent in any way relating to
or arising out of this Agreement or any action taken or omitted by either of
them under this Agreement to the extent the same shall not have been reimbursed
by the Borrowers; provided that no Lender shall be liable to any Administrative
Agent for any portion of such losses, claims, damages, liabilities or related
expenses resulting from the gross negligence or wilful misconduct of such
Administrative Agent or any of its directors, officers, employees or agents. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the aggregate Revolving Credit Exposure, outstanding Term
Loans and unused Commitments at the time.

Each Lender acknowledges that it has, independently and without reliance upon
any Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any related agreement or any
document furnished hereunder or thereunder.

ARTICLE XIII

Miscellaneous

SECTION 13.01. Notices. (a) General. Notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed or sent by telecopy, as follows:

(i) if to the Company, to Zimmer Holdings, Inc., 345 East Main Street, Warsaw,
IN 46580, Attention of James T. Crines, Executive Vice President, Finance and
Chief Financial Officer (Telecopy No.: 574-372-4988);

 

85



--------------------------------------------------------------------------------

(ii) if to the Japanese Borrower, to Zimmer K.K., 7F Shiroyama Mt. Building,
1-17, Toranomon 4-Chome, Minato-ku, Tokyo, Japan 10S-0001, Attention of Kazuya
Ogawa, President, Japan, (Telecopy No.: 81-3-6402-6625); with a copy to Zimmer
Holdings, Inc., 345 East Main Street, Warsaw, IN 46580, Attention of James T.
Crines, Executive Vice President, Finance and Chief Financial Officer (Telecopy
No.: 574-372-4988);

(iii) if to the Luxembourg Borrower, to Zimmer Investment Luxembourg SARL, 67,
Bd. Grande-Duchesse Charlotte, L-1331 Luxembourg, Attention of James T. Crines
(Telecopy No.: 574-372-4988); with a copy to Zimmer Holdings, Inc., 345 East
Main Street, Warsaw, IN 46580, Attention of James T. Crines, Executive Vice
President, Finance and Chief Financial Officer (Telecopy No.: 574-372-4988);

(iv) if to the General Administrative Agent, to JPMorgan Chase Bank, N.A., 1111
Fannin Street, Houston, Texas 77002, Attention of Lisa McCants, Account Manager
(Telecopy No.: 713-750-2782) (email: lisa.a.mccants@jpmchase.com); with a copy
of all documents to be delivered pursuant to Section 9.03 to JPMorgan Chase
Bank, N.A., 383 Madison Avenue, 24th Floor, New York, New York 10179, Attention
of Vanessa Chiu (Telecopy No.: 212-270-2157) (email: vanessa.chiu@jpmorgan.com).

(v) if to the European Administrative Agent, to J. P. Morgan Europe Limited,
Wholesale Loan Operations, Floor 6, 25 Bank Street, Canary Wharf , London, E14
5JP United Kingdom (Telecopy No.: 44-207-777-2360) (email:
loan_and_agency_london@jpmorgan.com);

(vi) if to the Japanese Administrative Agent, to JPMorgan Chase Bank, N.A.,
Tokyo Branch, Tokyo Building, 7-3, Marunouchi 2-chome, Chiyoda-ku, Tokyo, Japan
100-6432, Attention of Loan Operations (Telecopy No.: 813-6388-2534);

(vii) if to the Issuing Lender, to JPMorgan Chase Bank, N.A., JPMorgan Treasury
Services, 10420 Highland Manor Drive, Tampa, FL 33610, Attention: Stephen Carew,
Operations Manager (Telecopy No.: 813-432-5161), (email:
stephen.m.carew@jpmorgan.com);

(viii) if to a Lender, to it at its address (or telecopy number) set forth in
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
became a party hereto; and

(ix) if to any other Borrowing Subsidiary, to it at the address (or telecopy
number) set forth above for the Company. Each Borrower (other than the Company)
hereby irrevocably appoints the Company as its agent for the purpose of giving
on its behalf any notice and taking any other action provided for in this
Agreement (whether or not this Agreement expressly authorizes the Company to
take any such action on behalf of such Borrower) and hereby agrees that it shall
be bound by any such notice or action

 

86



--------------------------------------------------------------------------------

given or taken by the Company hereunder irrespective of whether or not any such
notice shall have in fact been authorized by such Borrower and irrespective of
whether or not the agency provided for herein shall have theretofore been
terminated.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section; provided that any notice or other communication received by the
recipient (i) on or before 5:00 P.M., Local Time, shall be deemed to have been
given on the date of receipt or (ii) after 5:00 P.M., Local Time, shall be
deemed to have been given on the date following the date of receipt.

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet and intranet websites) pursuant to
procedures approved by the General Administrative Agent; provided that the
foregoing shall not apply to notices under Article II or Article IV to any
Lender or any Issuing Lender if such Lender or such Issuing Lender, as
applicable, has notified the General Administrative Agent that it is incapable
of receiving notices under such Articles by electronic communication. The
General Administrative Agent or any Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications or may be
rescinded by any such Person by notice to each other such Person; provided
further that any notice or other communication received by the recipient (i) on
or before 5:00 P.M., Local Time, shall be deemed to have been given on the date
of receipt or (ii) after 5:00 M.M., Local Time, shall be deemed to have been
given on the date following the date of receipt.

Unless the General Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor.

SECTION 13.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by any Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans regardless of any investigation
made by the Lenders or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or the Commitments have not been terminated.

 

87



--------------------------------------------------------------------------------

SECTION 13.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Company, the Luxembourg Borrower, the Japanese
Borrower and the Administrative Agents and when the Administrative Agents shall
have received copies hereof (by electronic “pdf” or otherwise) which, when taken
together, bear the signatures of each Lender, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and the Lenders and their
respective successors and assigns, except that no Borrower shall have the right
to assign any rights hereunder or any interest herein, except in accordance with
Section 10.01, without the prior consent of all the Lenders.

SECTION 13.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties is referred to, such reference shall be deemed to include the successors
and assigns of such party; and all covenants, promises and agreements by or on
behalf of any party that are contained in this Agreement shall bind and inure to
the benefit of its successors and assigns (including any Affiliate of the
Issuing Lender that issues any Letter of Credit).

(b) Each Lender other than any Conduit Lender may assign to one or more Eligible
Assignees all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided, however, that, except in the case of an assignment
of a Revolving Commitment or a Term Loan to another Lender, an Affiliate of a
Lender or an Approved Fund, (i) each of the Company (so long as no Event of
Default shall have occurred and be continuing) and the General Administrative
Agent must give its prior written consent to such assignment (which consent in
each case shall not be unreasonably withheld, delayed or conditioned), (ii) the
amount of the Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the General Administrative Agent) shall not
be less than $5,000,000 unless it shall be the entire amount of such Lender’s
Commitments or Loans, as applicable, or unless such assignment is an assignment
by a Declining Lender to an assignee which is or will become a Consenting
Lender, and (iii) an assignment by a Lender of any of its U.S. Revolving
Commitments shall include an assignment by such Lender of its proportionate
interest in LC Exposure and Swingline Exposure; provided further that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the General Administrative Agent within
fifteen Business Days after having received notice thereof. The parties to each
assignment shall execute and deliver to the General Administrative Agent an
Assignment and Acceptance, and a processing and recordation fee of $3,500;
provided, however, that such processing and recordation fee shall not be payable
in the case of assignments made by or to Arrangers or their Affiliates. Upon
acceptance and recording pursuant to paragraph (e) of this Section 13.04, from
and after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five Business Days after the execution thereof,
(x) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (y) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto (but shall (i) continue to be entitled to the
benefits of Sections 6.10, 6.11, 6.12 and 13.05, as well as to any fees accrued
for its account hereunder and not yet paid and (ii) continue to be subject to
the confidentiality

 

88



--------------------------------------------------------------------------------

provisions hereof). Notwithstanding the foregoing, any Lender assigning its
rights and obligations under this Agreement may retain any Competitive Loans
made by it outstanding at such time, and in such case shall retain its rights
hereunder in respect of any Loans so retained until such Loans have been repaid
in full in accordance with this Agreement. Notwithstanding the foregoing, any
Conduit Lender may assign at any time to its designating Lender hereunder
without the consent of the Company or the General Administrative Agent any or
all of the Loans it may have funded hereunder and pursuant to its designation
agreement and without regard to the limitations set forth in the first sentence
of this Section 13.04(b).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim; (ii) except
as set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto or the financial condition of the Borrowers or the performance or
observance by the Borrowers of any obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee and is legally authorized to enter
into such Assignment and Acceptance; (iv) such assignee confirms that it has
received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 9.03 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon any Administrative Agent, such assigning
Lender or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the General Administrative Agent, the Japanese Administrative
Agent and the European Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agents by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

(d) Each of the Administrative Agents shall maintain at its office referred to
in Section 13.01 a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and the principal amount (and stated interest) of the Loans and
LC Disbursements owing to, each Lender pursuant to the terms hereof from time to
time and any promissory notes evidencing such Loans (the “Register”). The
entries in the Register shall be conclusive in the absence of manifest error and
the Company, the other Borrowers, the Administrative Agents and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. No assignment
or transfer of any Loan (or portion thereof) or any Note evidencing such Loan
shall be effected unless and until it has been recorded in the Register as
provided in this subsection 13.04(d). Notwithstanding any other provision of

 

89



--------------------------------------------------------------------------------

this Agreement, any assignment or transfer of all or part of a promissory note
shall be registered on the Register only upon surrender for registration of
assignment or transfer of the promissory note (and each promissory note shall
expressly so provide), accompanied by a duly executed Assignment and Acceptance,
and thereupon one or more new promissory notes in the same aggregate principal
amount shall be issued to the designated assignee and the old promissory notes
shall be returned by the applicable Administrative Agent to the Company marked
“cancelled”. The Register shall be available for inspection by each party
hereto, at any reasonable time and from time to time upon reasonable prior
notice.

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and, if required, the written consent of
the Company to such assignment, the relevant Administrative Agent shall
(i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register.

(f) Each Lender other than any Conduit Lender may sell participations to one or
more Eligible Assignees (each, a “Participant”) in all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto or thereto
for the performance of such obligations, (iii) each Participant shall be
entitled to the benefit of the cost protection provisions contained in Sections
6.10, 6.11 and 6.12 to the same extent as if it was the selling Lender (subject
to the requirements therein, including the requirements under Sections 6.12(h),
6.12(i) and 6.12(j) (it being understood that the documentation required under
such Sections shall be delivered to the participating Lender) and limited to the
amount that could have been claimed by the selling Lender had it continued to
hold the interest of such participating bank or other entity, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation, and
it being further agreed that the participating Lender will not be permitted to
make claims against the Borrowers under Section 6.10(b) for costs or reductions
resulting from the sale of a participation), except that all claims made
pursuant to such Sections shall be made through such participating Lender and
(iv) the Borrowers, the Administrative Agents and the other Lenders shall
continue to deal solely and directly with such participating Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such participating Lender shall retain the sole right to enforce the obligations
of the Borrowers relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
thereunder or the amount of principal of or the rate at which interest is
payable on the Loans, extending the final scheduled maturity of the Loans or any
date scheduled for the payment of interest on the Loans or extending the
Commitments or releasing the Company from its Guarantee obligations hereunder).

(g) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrowers, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the

 

90



--------------------------------------------------------------------------------

Loans or other obligations under this Agreement or any other Loan Document (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans, Letters of Credit or its other obligations under this
Agreement or any other Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, no Administrative Agent (in its
capacity as an Administrative Agent) shall have any responsibility for
maintaining a Participant Register.

(h) Any Lender or Participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 13.04, disclose to the assignee or Participant or proposed assignee or
Participant any information relating to the Company or the other Borrowers
furnished to such Lender; provided that, prior to any such disclosure, each such
assignee or Participant or proposed assignee or Participant shall be subject to
the confidentiality provisions contained herein.

(i) The Borrowers shall not assign or delegate any rights and duties hereunder,
except in accordance with Section 10.01, without the prior written consent of
all Lenders.

(j) Any Lender may at any time pledge or otherwise assign all or any portion of
its rights under this Agreement to a Federal Reserve Bank or other central
banking authority; provided that no such pledge shall release any Lender from
its obligations hereunder. In order to facilitate such an assignment to a
Federal Reserve Bank, the relevant Borrower shall, at the request of the
assigning Lender, duly execute and deliver to the assigning Lender a promissory
note or notes evidencing the Loans made by the assigning Lender hereunder.

(k) Each party hereto hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

SECTION 13.05. Expenses, Indemnity. (a) The Company agrees to pay all reasonable
out-of-pocket expenses incurred by (i) the Administrative Agents and the
Arrangers in connection with entering into this Agreement or in connection with
any amendments, modifications or waivers of the provisions hereof or thereof
(including the reasonable fees, disbursements and other charges of a single
counsel), (ii) the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder or (iii) the Administrative Agents, the Arrangers, the Issuing Lender
or any

 

91



--------------------------------------------------------------------------------

Lender in connection with the enforcement of their rights in connection with
this Agreement and any other Loan Document or in connection with the Loans made
or Letters of Credit issued hereunder or thereunder, including the fees and
disbursements of counsel for the Administrative Agents, the Arrangers and the
Issuing Lender and, in the case of enforcement, each Lender.

(b) The Company agrees to indemnify each Administrative Agent, the Arrangers,
the Issuing Lender, each Lender, each of their Affiliates and the directors,
officers, employees and agents of the foregoing (each such Person being called
an “Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, incurred by or asserted against any Indemnitee arising out of
(i) the consummation of the transactions contemplated by this Agreement
(including the syndication of the credit facilities provided for herein),
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and whether initiated against or by any party to this Agreement, any
Affiliate of any of the foregoing or any third party (and regardless of whether
any Indemnitee is a party thereto); provided that (x) such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses result from the gross negligence or
wilful misconduct of such Indemnitee and (y) such indemnity shall not apply to
losses, claims, damages, liabilities or related expenses that result from
disputes solely between Lenders.

(c) To the fullest extent permitted by applicable law, no Borrower shall assert,
or permit any of their respective Affiliates or Related Parties to assert, and
each hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(d) The provisions of this Section 13.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any investigation made by or on behalf of the Administrative
Agents, the Syndication Agent or any Lender. All amounts due under this
Section 13.05 shall be payable on written demand therefor.

SECTION 13.06. Applicable Law. This Agreement and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
law of the State of New York.

SECTION 13.07. Waivers, Amendment. (a) No failure or delay of any Administrative
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any

 

92



--------------------------------------------------------------------------------

abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. Subject to Section 8.05, the rights and remedies of the
Administrative Agents and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement or consent to any departure therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on the Company
or any other Borrower in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers, the General Administrative Agent and the Required Lenders;
provided, however, that no such agreement shall (i) decrease the principal
amount of, or extend the maturity of, any scheduled principal payment date or
date for the payment of any interest on any Loan or reimbursement obligation
with respect to an LC Disbursement (other than any extension of the Revolving
Maturity Date pursuant to Section 2.05), or waive or excuse any such payment or
any part thereof, or decrease the rate of interest on any Loan, or amend or
modify Section 13.16, without the prior written consent of each Lender directly
affected thereby, (ii) increase or extend the availability of the Commitments or
decrease or extend the date for payment of the facility fees, ticking fees or
fees in respect of Letters of Credit of any Lender (with the exception of
fronting fees payable to the Issuing Lender, which shall require the consent of
the Issuing Lender) without the prior written consent of such Lender,
(iii) amend or modify the provisions of Section 6.13 or Section 13.04(i), the
provisions of this Section 13.07 or the definition of the “Required Lenders”, or
release the Company from its obligations under Section 13.16 hereof, without the
prior written consent of each Lender, (iv) change the provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of one Class differently from the
rights of Lenders holding Loans of any other Class without the prior written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each adversely affected Class or (v) change the
requirement that disbursements made by any Lender be made ratably with respect
to its applicable Commitment without the prior written consent of each Lender
directly affected thereby; provided further, however, that no such agreement
shall amend, modify or otherwise affect the rights or duties of (w) any
Administrative Agent hereunder without the prior written consent of such
Administrative Agent, (x) any Issuing Lender without the prior written consent
of such Issuing Lender, (y) the Swingline Lender without the prior written
consent of the Swingline Lender or (z) an Arranger under Section 13.04(b)
without the prior written consent of such Arranger. Each Lender shall be bound
by any waiver, amendment or modification authorized by this Section 13.07 and
any consent by any Lender pursuant to this Section 13.07 shall bind any assignee
of its rights and interests hereunder. Notwithstanding any of the foregoing, any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Company and the General Administrative
Agent to cure any ambiguity, omission, mistake, defect or inconsistency so long
as, in each case, the Lenders shall have received at least five Business Days
prior written notice thereof and the General Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from (A) the Required Lenders stating that the Required Lenders
object to such amendment or (B) if affected by such amendment, the Swingline
Lender or the Issuing Lender stating that it objects to such amendment.

 

93



--------------------------------------------------------------------------------

SECTION 13.08. Entire Agreement. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agents or the syndication of the Loans and Commitments constitute
the entire contract among the parties relative to the subject matter hereof. Any
previous agreement among the parties with respect to the subject matter hereof
is superseded by this Agreement. Nothing in this Agreement, expressed or
implied, is intended to confer upon any party other than the parties hereto any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

SECTION 13.09. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 13.10. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 13.03.

SECTION 13.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 13.12. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or obligations of each Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Company and the General
Administrative Agent after such setoff and application made by such Lender, but
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 13.12 are in addition
to other rights and remedies (including, without limitation, other rights of
setoff) which such Lender may have.

SECTION 13.13. Jurisdiction: Consent to Service of Process. (a) Each Borrower
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agents,
any Lender, any Issuing Lender or any Related Party of any of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County and of the United States
District Court of the Southern

 

94



--------------------------------------------------------------------------------

District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of such courts and agrees that all claims in
respect of any action, litigation or proceeding may be heard and determined in
such New York State court or, to the fullest extent permitted by applicable law,
in such Federal court. Each party hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agents, any Lender or any Issuing Lender may otherwise have to bring any action,
litigation or proceeding relating to this Agreement or any other Loan Document
against any Borrower or any of its properties in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 13.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

(d) Each Borrower hereby irrevocably appoints the Company as its agent for the
service of process in any action referred to in Section 13.13(a) and agrees that
service of process in any such proceeding may be made by mailing or delivering a
copy thereof to it care of the Company at its address for notice set forth in
Section 13.01.

SECTION 13.14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.14.

SECTION 13.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that

 

95



--------------------------------------------------------------------------------

the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 13.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 13.16. Guaranty. In order to induce the Lenders to make Loans to the
other Borrowers, the Company hereby unconditionally and irrevocably guarantees
as a primary obligor the Borrower Obligations of all the Borrowers. The Company
further agrees that such Borrower Obligations may be extended and renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its agreement hereunder notwithstanding any extension or
renewal of any Borrower Obligation.

The Company waives promptness, diligence, presentment to, demand of payment from
and protest to the Borrowers of any Borrower Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall be absolute and unconditional and not
be affected by, and the Company waives any defense it may now or hereafter have
arising out of (a) the failure of any Lender or the Administrative Agents to
assert any claim or demand or to enforce any right or remedy against any
Borrower under the provisions of this Agreement or any of the other Loan
Documents or otherwise; (b) any rescission, waiver, amendment or modification of
any of the terms or provisions of this Agreement, any other Loan Documents or
any other agreement; (c) the failure of any Lender to exercise any right or
remedy against any Borrower; (d) the invalidity or unenforceability of any Loan
Document; (e) the validity, legality or enforceability of this Agreement or any
Loan or Letter of Credit or any document or instrument relating thereto or given
in connection therewith; or (f) any other circumstance which might otherwise
constitute a defense available to or discharge of a Borrower or a guarantor
(other than indefeasible payment).

The Company further agrees that its agreements hereunder constitute a promise of
payment when due and not of collection, and waives any right to require that any
resort be had by any Lender to any balance of any deposit account or credit on
the books of any Lender in favor of any Borrower or any other Person.

 

96



--------------------------------------------------------------------------------

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever, by
reason of the invalidity, illegality or unenforceability of the Borrower
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of the Company hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agents or any Lender to
assert any claim or demand or to enforce any remedy under this Agreement or
under any other Loan Document or any other agreement, by any waiver or
modification in respect of any thereof, by any default, failure or delay, wilful
or otherwise, in the performance of the Borrower Obligations, or by any other
act or omission which may or might in any manner or to any extent vary the risk
of the Company or otherwise operate as a discharge of the Company as a matter of
law or equity.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Borrower Obligation is
rescinded or must otherwise be restored by the Administrative Agents or any
Lender upon the bankruptcy or reorganization of any Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agents or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any Borrower to pay any Borrower
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the General
Administrative Agent, forthwith pay, or cause to be paid, in cash the amount of
such unpaid Borrower Obligation. In the event that, by reason of the bankruptcy
of any Borrower (i) acceleration of Loans made to such Borrower is prevented and
(ii) the Company shall not have prepaid the outstanding Loans and other amounts
due hereunder owed by such Borrower, the Company will forthwith purchase such
Loans and other amounts at a price equal to the principal amount thereof plus
accrued interest thereon and any other amounts due hereunder with respect
thereto. The Company further agrees that if payment in respect of any Borrower
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than New York and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or similar
event, payment of such Borrower Obligations in such currency or such place of
payment shall be impossible or, in the judgment of any applicable Lender, not
consistent with the protection of its rights or interests, then, at the election
of any applicable Lender, the Company shall make payment of such Borrower
Obligation in Dollars (based upon the applicable Exchange Rate in effect on the
date of payment) and/or in New York, and shall indemnify such Lender against any
losses or expenses that it shall sustain as a result of such alternative
payment.

Following indefeasible payment in full in cash of all Borrower Obligations and
the termination of the Commitments hereunder, upon payment by the Company of any
Borrower Obligations of another Borrower, each Lender shall, in a reasonable
manner, assign the amount of such Borrower Obligations owed to it and paid by
the Company pursuant to this guarantee to the Company, or make such disposition
thereof as the Company shall direct (all without recourse to any Lender and
without any representation or warranty by any Lender except with respect to the
amount of the Borrower Obligations so assigned).

 

97



--------------------------------------------------------------------------------

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the Borrower
Obligations to the Lenders and termination of the Commitments.

SECTION 13.17. CAM Exchange. (a) On the CAM Exchange Date, to the extent not
prohibited by applicable law, all Loans outstanding in any currency other than
Dollars shall be converted to Dollars (calculated on the basis of the relevant
Exchange Rates as of the Business Day immediately preceding the CAM Exchange
Date) and shall be ABR Loans, and (ii) the Lenders shall automatically and
without further act be deemed to have exchanged interests in the Classes (other
than Competitive Loans) such that, in lieu of the interests of each Lender in
each Class in which it shall participate as of such date (including such
Lender’s interest in the Designated Obligations of each Borrower in respect of
each such Class), such Lender shall hold an interest in every one of the Classes
(including the Designated Obligations of each Borrower in respect of each such
Class but excluding Competitive Loans and participations in undrawn Letters of
Credit), whether or not such Lender shall previously have participated therein,
equal to such Lender’s CAM Percentage thereof. Each Lender, the Company and each
other Borrower hereby consents and agrees to the CAM Exchange, and each Lender
hereby agrees that the CAM Exchange shall be binding upon its successors and
assigns and any Person that acquires a participation in its interests in any
Class. The Company and each other Borrower and each Lender agrees from time to
time to execute and deliver to the General Administrative Agent all such
promissory notes and other instruments and documents as the General
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans hereunder to the General
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of the Company or any other Borrower to
execute or deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange. In the event that on the CAM Exchange Date any Swingline Loan shall be
outstanding (other than any Swingline Loan in respect of which U.S. Revolving
Lenders have funded their purchase of participations pursuant to Section 5.01),
then each U.S. Revolving Lender (determined immediately prior to the CAM
Exchange) shall, in accordance with the provisions of Section 5.01, promptly
purchase from the Swingline Lender a participation in such Swingline Loan in the
amount of such Revolving Lender’s Applicable Percentage of such Swingline Loan
(determined immediately prior to the CAM Exchange).

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date,
(i) each payment received by an Administrative Agent pursuant to any Loan
Document in respect of the Designated Obligations shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages (to be
redetermined as of each such date of payment or distribution to the extent
required by Section 13.18), it being understood that nothing herein shall be
construed to prohibit the assignment of a proportionate part of all of an
assigning Lender’s

 

98



--------------------------------------------------------------------------------

rights and obligations in respect of a single Class of Commitments, and
(ii) Sections 6.12(h), 6.12(i), 6.12(j) and 6.12(k) shall not apply with respect
to any Taxes required to be withheld or deducted by a Borrower from or in
respect of payments hereunder to any Lender or Administrative Agent that exceed
the Taxes such Borrower would have otherwise been required to withhold or deduct
from or in respect of payments to such Lender or Administrative Agent had such
CAM Exchange not occurred; provided, however, that this Section 13.17(b)(ii)
shall not limit the obligations set forth in Section 6.12(l) hereof.

SECTION 13.18. Letters of Credit. In the event that, on or after the CAM
Exchange Date, the aggregate amount of the Designated Obligations shall change
as a result of the making of an LC Disbursement by the Issuing Lender that is
not reimbursed by a Borrower, then (a) each U.S. Revolving Lender (determined
without giving effect to the CAM Exchange) shall, in accordance with
Section 4.01(d), promptly purchase from the Issuing Lender a participation in
such LC Disbursement in the amount of such Lender’s Applicable Percentage of
such LC Disbursement (without giving effect to the CAM Exchange) and (b) the
General Administrative Agent shall redetermine the CAM Percentages after giving
effect to such LC Disbursement and the purchase of participations therein by the
U.S. Revolving Lenders. Each such redetermination shall be binding on each of
the Lenders and their successors and assigns and shall be conclusive, absent
manifest error.

SECTION 13.19. Confidentiality. Each of the Administrative Agents and the
Lenders expressly agrees, for the benefit of the Company and the Subsidiaries,
to maintain the confidentiality of the Confidential Information (as defined
below), except that Confidential Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an express agreement for the benefit of the Company and the
Subsidiaries containing provisions substantially the same as those of this
Section, to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or to any
direct or indirect counterparty to a Hedge Agreement or to any credit insurance
provider relating to the Company or its Subsidiaries and their obligations,
(g) with the consent of the Company and the Subsidiaries, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized ratings agency, or (i) to the extent such Confidential
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Company and the
Subsidiaries. For the purposes of this Section, “Confidential Information” shall
mean all information, including material nonpublic information within the
meaning of Regulation FD promulgated by the SEC (“Regulation FD”), received from
the Company and the Subsidiaries relating to such entities or their respective
businesses, other than any such information that is available to any
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such entities; provided that, such information is clearly
identified at the time of delivery as

 

99



--------------------------------------------------------------------------------

confidential. Any Person required to maintain the confidentiality of
Confidential Information as provided in this Section shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person customarily accords to its own confidential information; provided,
however, that with respect to disclosures pursuant to clause (b) (other than any
such disclosure in connection with any routine compliance examination or
examination of the financial condition of such Lender by such regulatory
authority) and clause (c) of this Section, unless prohibited by law or
applicable court order, each Lender and each Administrative Agent shall attempt
to notify the Company and the Subsidiaries of any request by any governmental
agency or representative thereof or other Person for disclosure of Confidential
Information after receipt of such request, and if reasonable, practicable and
permissible, before disclosure of such Confidential Information. It is
understood and agreed that the Company and the Subsidiaries and their respective
Affiliates may rely upon this Section 13.19 for any purpose, including without
limitation to comply with Regulation FD. Notwithstanding anything herein to the
contrary, any Party to this Agreement (and any employee, representative or other
agent of such Party) may disclose to any and all persons, without limitation of
any kind, the tax treatment and tax structure of the transactions contemplated
by this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. The preceding sentence is intended to cause the transactions
contemplated hereby not to be treated as having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) and 301.6111-2(a)(2)(ii)
(or any successor provisions) of the Treasury Regulations promulgated under the
Code, and shall be construed in a manner consistent with such purpose.

SECTION 13.20. USA PATRIOT Act Notice. Each Lender and the General
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies each of
the Borrowers, which information includes the names and addresses of each of the
Borrowers and other information that will allow such Lender or the General
Administrative Agent, as applicable, to identify each of the Borrowers in
accordance with the USA PATRIOT Act, and each Borrower agrees to provide such
information from time to time to such Lender and the General Administrative
Agent, as applicable.

SECTION 13.21. No Fiduciary Relationship. Each Borrower, on behalf of itself and
its Affiliates, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrowers and their Affiliates, on the one hand, and the Credit Parties and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Credit Parties or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications. The Credit
Parties and their Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrowers and their Affiliates, and none of the
Credit Parties or their Affiliates has any obligation to disclose any of such
interests to the Borrowers or any of their Affiliates. To the fullest extent
permitted by law, each of the Borrowers hereby waives and releases any claims
that it or any of its Affiliates may have against the Credit Parties and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

[Rest of page left intentionally blank]

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ZIMMER HOLDINGS, INC., by  

/s/ James T. Crines

Name:   James T. Crines Title:   Executive Vice President, Finance and Chief
Financial Officer ZIMMER K.K., by  

/s/ James T. Crines

Name:   James T. Crines Title:   Director ZIMMER INVESTMENT LUXEMBOURG SARL, by
 

/s/ Ruth von Wyl

Name:   Ruth von Wyl Title:   Manager A by  

/s/ Jitender Sahni

Name:   Jitender Sahni Title:   Manager B



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

 

ZIMMER HOLDINGS, INC.

 

CREDIT AGREEMENT

JPMORGAN CHASE BANK, N.A.,

individually and as General Administrative Agent,

by  

/s/ Vanessa Chiu

Name:   Vanessa Chiu Title:   Executive Director JPMORGAN CHASE BANK, N.A.,
TOKYO BRANCH, as Japanese Administrative Agent, by  

/s/ Koji Yamashita

Name:   Koji Yamashita Title:   Executive Director J.P. MORGAN EUROPE LIMITED,
as European Administrative Agent, by  

/s/ Steven Connolly

Name:   Steven Connolly Title:   Vice President



--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE

TO ZIMMER HOLDINGS, INC.

CREDIT AGREEMENT

 

Name of   Lender:  

 

 

To execute this Agreement as a Lender:   by  

 

  Name:     Title:   For any Lender requiring a second signature line:   by  

 

  Name:     Title:  



--------------------------------------------------------------------------------

ANNEX I

FACILITY FEE, TICKING FEE AND APPLICABLE MARGIN PRICING GRID

Revolving Loans

 

Pricing Category

   Ratings
(S&P/Moody’s)    Facility Fee
(in Basis Points)      Applicable
Margin for
Eurocurrency
Revolving Loans
(in Basis Points)      Applicable
Margin for ABR
Revolving Loans
(in Basis Points)  

Category 1

   A+/A1      7.0         68.0         0.0   

Category 2

   A/A2      8.0         79.5         0.0   

Category 3

   A-/A3      10.0         90.0         0.0   

Category 4

   BBB+/Baa1      12.5         112.5         12.5   

Category 5

   BBB/Baa2      15.0         122.5         22.5   

Category 6

   BBB-/Baa3      17.5         132.5         32.5   

Category 7

   BBB-/Ba1 or BB+/
Baa3 or lower      25.0         150.0         50.0   

Term Loans

 

Pricing Category

   Ratings
(S&P/Moody’s)    Ticking Fee
(in Basis Points)      Applicable Margin
for Eurocurrency
Term Loans (in
Basis Points)      Applicable Margin
for ABR Term
Loans (in Basis
Points)  

Category 1

   A+/A1      17.5         75.0         0.0   

Category 2

   A/A2      17.5         87.5         0.0   

Category 3

   A-/A3      17.5         100.0         0.0   

Category 4

   BBB+/Baa1      17.5         125.0         25.0   

Category 5

   BBB/Baa2      17.5         137.5         37.5   

Category 6

   BBB-/Baa3      17.5         150.0         50.0   

Category 7

   BBB-/Ba1 or BB+/
Baa3 or lower      25.0         175.0         75.0   



--------------------------------------------------------------------------------

The ratings to be utilized for purposes of this Annex I are the public corporate
rating and public corporate family rating of the Company assigned by the Rating
Agencies (the “Ratings”). The Rating in effect at any date is that in effect at
the close of business on such date. The Company hereby agrees that at all times
it shall maintain a Rating from either S&P or Moody’s. If a Rating is supplied
by only one of S&P and Moody’s, then that single Rating shall be determinative.
In the case of split Ratings from S&P and Moody’s, the Rating to be used to
determine which pricing category applies is the higher of the two Ratings;
provided that (x) if the split is more than one full category, one Rating above
the lower Rating shall be used (e.g. BBB+/Baa3 results in Category 5 and A-/Baa3
in Category 5) and (y) a Rating from S&P or Moody’s of BB+ or Ba1 or lower
results in Category 7.

Capitalized terms used but not otherwise defined in this Annex I have the
meanings given to them in the Credit Agreement to which this Annex I is
attached.

For purposes of the Credit Agreement, the following terms have the meanings
specified below:

“Investment Grade Standing” shall exist at any time when the actual Rating from
S&P is at or above BBB- (or if S&P shall change its system, the new Rating which
most closely corresponds to BBB-) and the actual Rating from Moody’s is at or
above Baa3 (or if Moody’s shall change its system, the new Rating which most
closely corresponds to Baa3).

“Rating Agencies” shall mean Moody’s and S&P.